                                                                       1



 1                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
 2                           EASTERN DIVISION

 3    United States of America,

 4                      Plaintiff,               No. 18-CR-1023

 5           vs.

 6    Michael Stevenson,                         Volume 1 of 3

 7                      Defendant.

 8                            *    *    *    *     *

 9                 Transcript of proceedings held at the

10    Federal Courthouse, Cedar Rapids, Iowa, on the 23rd

11    day of April, 2019, commencing at 8:47 a.m.

12                            *    *    *    *     *

13    Before:      Judge C.J. Williams

14                            *    *    *    *     *

15    Appearances:

16    John H. Lammers
      600 Fourth Street, Suite 670
17    Sioux City, Iowa 51101

18    and

19    Kyndra Lundquist
      Assistant US Attorneys
20    111 Seventh Avenue SE, Box 1
      Cedar Rapids, Iowa 52401                   for USA.
21
      Cory Goldensoph
22    Attorney at Law
      425 Second Street SE, Suite 803
23    Cedar Rapids, Iowa 52401        for Defendant.

24                            *    *    *    *     *

25    Transcript ordered the 12th day of June, 2019.
      Transcript delivered the 10th day of July, 2019.

                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 1 of 173
                                                                       2



 1                                      INDEX

 2    Witness:                                                  Page

 3    CHAD LEITZEN

 4       Direct Examination by Mr. Lammers.........              29

 5       (Cont.) Direct Examination by Mr. Lammers.              91

 6    HEIDI WOODYARD

 7       Direct Examination by Mr. Lammers.........              78

 8       Cross-Examination by Mr. Goldensoph.......              88

 9    Exhibits                      Offered                Received

10    All exhibits                  9                      10

11    except 19 & 19A

12                            *    *      *     *   *

13

14

15

16

17

18

19

20

21

22

23

24

25


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 2 of 173
                                                                               3



 1                         P R O C E E D I N G S

 2                THE CLERK:     All rise.     The U.S. District

 3    Court for the Northern District of Iowa is now in

 4    session.     The Honorable C.J. Williams presiding.

 5                THE COURT:     Please be seated.       All right.

 6    The matter now before the Court is United States of

 7    America versus Michael Stevenson, Criminal Case

 8    Number 18-CR-1023.

 9                This matter comes on for trial today.                We're

10    outside the presence of the jury.            We'll be beginning

11    jury selection here soon.

12                The United States is represented by

13    Assistant United States Attorneys Jack Lammers and

14    Kyndra Lundquist.        The defendant is personally

15    present and represented by Attorney Cory Goldensoph.

16                I did receive from the Government a

17    history -- criminal history of the jurors.               From my

18    review, it does not appear that any of these jurors

19    are disqualified based on their prior convictions,

20    except for Juror James Hillary.            Is that the

21    Government's position as well?

22                MR. LAMMERS:      It is, Your Honor.

23                THE COURT:     And, Mr. Goldensoph?

24                MR. GOLDENSOPH:       Yes, Your Honor.

25                THE COURT:     All right.      And so Mr. Hillary,


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 3 of 173
                                                                        4



 1    I believe, has already been excused.             But if not, we

 2    will excuse him unless there's any objection by the

 3    Government.

 4                MR. LAMMERS:      I believe he already has been

 5    excused, based on the correspondence received from

 6    the clerk, Your Honor.

 7                THE COURT:     Yeah.     And that's my

 8    understanding too.        But I just want to make a good

 9    record that you don't have an objection to it.

10                MR. LAMMERS:      I have no objection.        Thank

11    you.

12                THE COURT:     Very good.

13                Mr. Goldensoph?

14                MR. GOLDENSOPH:        No objection.

15                THE COURT:     All right.      Anything else with

16    regard to the jurors or jury selection that we need

17    to talk about here this morning, Mr. Lammers?

18                MR. LAMMERS:      I don't believe so,

19    Your Honor.

20                THE COURT:     Mr. Goldensoph?

21                MR. GOLDENSOPH:        Not about that, Your Honor,

22    but I -- If you have a moment, I want to make a quick

23    record on something different.

24                THE COURT:     Certainly.      Go ahead.

25                MR. GOLDENSOPH:        Thank you, Your Honor.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 4 of 173
                                                                             5



 1    This morning there was talks, and that's all I'll

 2    label them at this point, about the potential for

 3    sort of a last-minute plea to Counts 3, 4, and 5 in

 4    this matter.

 5                And I just kind of wanted -- You know, at

 6    this point, Mr. Lammers isn't even sure he would

 7    offer that.      He said he'd run it up the chain,

 8    basically.

 9                I conferred with Mr. Stevenson about it.

10    And ultimately what I -- I kind of want to make a

11    quick record about the fact that it's my belief.                 And

12    I guess I want to make sure it's on the record, that

13    if Mr. Stevenson were found guilty of Counts 3, 4,

14    and 5 at trial and not guilty of Counts 1 and 2, he

15    would be in the exact same position that he would be

16    as if he pled guilty to just 3, 4, and 5, and

17    Counts 1 and 2 were dismissed.

18                And I just wanted to make sure that that was

19    clear.     And if -- I don't know if the Court would

20    want to opine upon that, if the Court would know.                 In

21    any event, I just want to make sure that that was my

22    belief.     And I guess I would also state that it would

23    be my recommendation in this particular matter to

24    seek that plea, if possible.

25                THE COURT:     Mr. Lammers?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 5 of 173
                                                                             6



 1                MR. LAMMERS:      I'm not sure that we're

 2    offering any plea, I guess, as the initial matter.                 I

 3    think that's something that I would actually have to

 4    go check with my office in regards to.             They are all

 5    (b)(1)(C) counts, as the Court's aware.              They are --

 6                I don't know that I agree with the

 7    characterization that he's in the exact same

 8    position.

 9                I think there would be litigation in regards

10    to whether or not acceptance is even available at

11    this point since we're on the day of trial.

12                Certainly, the third level would not be

13    available.      There may be a benefit to the plea to the

14    defendant.

15                I have informed Mr. Goldensoph that if we

16    would have a contested sentencing, I believe the

17    relevant conduct on Counts 1 and 2 would still be at

18    issue for the Court regardless of whether he pled

19    only to Counts 3, 4, and 5.

20                So he potentially gains a benefit, but I'm

21    not even sure we're offering that benefit at this

22    point.

23                Again, I think I would have to -- And,

24    candidly, I told Mr. Goldensoph that I had to talk

25    about my -- I wasn't inclined to do it, wasn't going


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 6 of 173
                                                                        7



 1    to do it unless I was told that he was, in fact,

 2    seeking it.

 3                And that if he did, in fact, seek it, then I

 4    would go downstairs and speak to the folks in my

 5    office and -- to go from there.

 6                So I don't know where we're at at this

 7    point.     I don't know if he's asking for that or not.

 8    But that's the record I would make, Your Honor.

 9                THE COURT:     All right.      Thank you.

10                The Court obviously does not get involved in

11    plea negotiations between the parties.             I'm not in a

12    position to opine as to the effect of any plea that

13    would take place at this point.

14                If the defendant goes to trial and is found

15    guilty after trial, it's highly unlikely there will

16    be any reduction for acceptance of responsibility

17    under the circumstances.

18                It is possible, and I am not going to render

19    an opinion whether it would or would not be granted

20    at this time, but it is more possible that he might

21    get some reduction for acceptance of responsibility

22    were he to plead guilty now or at any time prior to

23    the jury returning a verdict.

24                The more time that goes by and the more

25    effort that the Court and time that the Court puts in


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 7 of 173
                                                                       8



 1    and the Government puts in, the less likely there

 2    will be any reduction.         But there may not be any

 3    reduction, even if he pled guilty now.

 4                So, Mr. Goldensoph, I'm sorry, but I'm not

 5    really in a position to help your client make any

 6    decision here.       And I'm not going to opine as to what

 7    the effect may be of his guilty plea at this time.

 8                We're go to go forward with the jury trial

 9    at this point.       And if the defendant decides at some

10    point he wants to plead and the Government's willing

11    to offer a plea deal that your client wants to

12    accept, then he can plead at any time until the jury

13    verdict is returned.

14                MR. GOLDENSOPH:       All right.     Thank you,

15    Your Honor.      That's all I really wanted to know.

16                THE COURT:     All right.      Mr. Lammers,

17    anything else you want to talk about regarding this

18    trial before we start jury selection?

19                MR. LAMMERS:      Yes, Your Honor, two things,

20    please.     First of all -- And, I guess, sort of sorry

21    up front for raising it, but I don't -- I know that

22    the defense attorney in this case, Mr. Goldensoph,

23    had filed a motion to withdraw.

24                And we never saw anything on ECF that the

25    Court had ruled on that motion.            I didn't see


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 8 of 173
                                                                              9



 1    minutes.

 2                I know there was an ex parte hearing, but I

 3    still would have thought we would have seen some sort

 4    of a notation one way or the other.             I don't know if

 5    that motion is still pending.           I'm assuming it's not

 6    since we're here today.         But for the purposes of a

 7    clean record, I wanted to raise that.

 8                THE COURT:     I appreciate that.        And the --

 9    We did rule on it.        I apologize if that's not been

10    reflected in the docket.          We will correct that.           But

11    the motion ultimately was denied, but it was, in many

12    ways, withdrawn.       And so Mr. Goldensoph is

13    representing Mr. Stevenson.

14                MR. LAMMERS:      I'm not trying to get into the

15    merits of the motion at all.           I just wanted to make

16    sure that we had a ruling before we proceeded.                   And

17    it sounds like we do.         Thank you, Your Honor.

18                The second question I have for the Court is

19    it appears to me that there's no objection on any of

20    the exhibits, either from Mr. Goldensoph exhibits or

21    our exhibits, with the exception of 19 and 19A.

22                And we would request that those exhibits be

23    preadmitted, Your Honor, so that we can sort of use

24    them with whatever witness and whatever order since

25    they're not objected to.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 9 of 173
                                                                            10



 1                THE COURT:      Mr. Goldensoph?

 2                MR. GOLDENSOPH:        Sounds great to me.

 3                THE COURT:      All right.     And so every exhibit

 4     except 19 and 19A will be admitted, and the parties

 5     do not have to move them into admission.              You can

 6     simply refer to them as already admitted at this

 7     time.

 8                MR. LAMMERS:      And finally -- I'm sorry.           I

 9     did say I had two points to raise.            This is a

10     subpoint of the last one.          I think, Your Honor, that

11     you may be in a position to rule on 19 and 19A, if I

12     understand correctly.

13                So just to lay a little bit of a background.

14     I understand the jury's waiting.           And I promise I'll

15     keep this short.

16                The allegation is that Mr. Stevenson sold

17     methamphetamine on February 2nd.           We saw the vehicle

18     and -- I'm sorry.       Heroin.     Not "methamphetamine."

19     This is not a methamphetamine case or not mainly.

20                And we saw that vehicle at the traffic stop.

21     We have the recorded buy.          And the vehicle with that

22     plate number was recognized by the officers -- or

23     seen by the officers.

24                Within 33 hours or so, Mr. Stevenson was

25     stopped on an unrelated matter on a traffic stop in


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 10 of 173
                                                                            11



 1     Dubuque.     And we have a video clip -- it's

 2     approximately a minute or two minutes long -- of that

 3     traffic stop showing Mr. Stevenson in the vehicle.

 4                And then, because I didn't want to cut

 5     anything of the video out, we have the longer video

 6     of the traffic stop as well.          I intended to play for

 7     the jury 19A, which is the clip.

 8                The purpose of this exhibit is not -- And I

 9     know Mr. Goldensoph is objecting based on 402, 403,

10     and 404(b).     I don't think it's 404(b).          We're not

11     going into any other conviction.           We're using it for

12     purposes of the identification.

13                He's in the same vehicle that was at the

14     drug trafficking event 33 hours earlier.              That's the

15     purpose of it.      We believe it's relevant for those

16     reasons.

17                If the Court finds that, then we ask that

18     that be admitted at this point as well.

19                THE COURT:      Mr. Goldensoph?

20                MR. GOLDENSOPH:       Thank you, Your Honor.          I

21     guess I do object to relevance.           I mean, I understand

22     that he's in the same vehicle, but it's on a separate

23     date.    It's, at very least, alleged that he's in the

24     same vehicle.

25                And not only that, but there's some amount


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 11 of 173
                                                                        12



 1     of implication that -- I believe he got some sort of

 2     a driving while suspended charge.            And so I -- And

 3     that seems --

 4                I would prefer -- Obviously, that has some

 5     404(b) implications with regards to that.              And so

 6     that particular driving charge obviously has nothing

 7     to do with this particular matter.            And it's

 8     prejudicial to Mr. Stevenson.           And so we would object

 9     on those bases.

10                THE COURT:      All right.     I don't feel I'm in

11     a position right now to rule on the admissibility.

12     I'm going to have to see how this comes in.              I'll

13     tell you right now, it seems relevant to me.

14                Relevance is a very low burden -- or barrier

15     to admission of evidence.         It only requires that a

16     fact has any tendency to make another fact of

17     material importance more likely than not.

18                Identifying this defendant tied to a car

19     that was used in a drug transaction is relevant, it

20     appears to me.      I don't see 404(b) as being an issue.

21                And as to the 403 issue, simply the fact

22     that he committed a traffic violation does not strike

23     me initially as being unduly prejudicial.

24                And any potential prejudice could be

25     overcome simply by instructing the jury that they are


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 12 of 173
                                                                              13



 1     not to take that into account in assessing whether

 2     the Government's proved the defendant's guilt on the

 3     charges.

 4                But I'm not going to rule in advance.             I'm

 5     going to wait and see how this comes in.              And then

 6     I'll rule at that time if the defendant continues to

 7     object, but -- So I'm not going to help you out

 8     there, Mr. Lammers.

 9                MR. LAMMERS:      Thank you, Your Honor.

10                And I assume that the Court received our

11     second amended exhibit list.          We provided that.          And

12     so I just wanted to make sure that when I say that

13     the exhibits are in, it's from the second amended

14     list, not from the amended list.

15                THE COURT:      Correct.

16                MR. LAMMERS:      Thank you, Your Honor.

17                THE COURT:      All right.     Mr. Lammers, who's

18     going to be conducting voir dire in this case?

19                MR. LAMMERS:      I am, Your Honor.

20                THE COURT:      Very good.     And what about

21     opening statement?

22                MR. LAMMERS:      That's going to be

23     Ms. Lundquist, Your Honor.

24                THE COURT:      All right.     Very good.

25                All right.      Are we ready for the jury, then?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 13 of 173
                                                                        14



 1                MR. LAMMERS:      Yes, Your Honor.

 2                MR. GOLDENSOPH:       Yes, Your Honor.

 3                THE COURT:      All right.     Let's go ahead and

 4     have the jury brought up.

 5                MR. LAMMERS:      Your Honor, I'm going to use

 6     the podium.     Do you want me to bring that in before

 7     or after you do your questioning of the jury?

 8                THE COURT:      Why don't we go ahead and pull

 9     that in now.      We'll take care of it, Mr. Lammers.

10                MR. LAMMERS:      Thank you, Your Honor.

11                MR. GOLDENSOPH:       I'll use it as well.

12                THE COURT:      And, Mr. Lammers, to be clear

13     too, I think the autopsy report was marked as under

14     seal?

15                MR. LAMMERS:      That's correct, Your Honor.

16                THE COURT:      All right.

17                MR. LAMMERS:      I believe we -- the Court

18     granted our motion to file that under seal.

19                THE COURT:      We did.     But now we're going to

20     admit it under seal as well, as a sealed document for

21     the record.

22                MR. LAMMERS:      Thank you, Your Honor.

23                THE CLERK:      All rise.

24                (Potential jury enters.)

25                (Jury is selected.)


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 14 of 173
                                                                         15



 1                THE COURT:      All right.     Thank you very much,

 2     ladies and gentlemen.        We're going to go ahead and

 3     take our lunch break now.         It is about 12:00.        I'm

 4     going to give you until 1:15.           So you have a little

 5     bit of extra time to make sure you plug your meters

 6     and know where to go and so forth.

 7                When you come back, the CSOs will escort you

 8     out through the jury room.          You'll come back to the

 9     jury room each time you come back into court.

10                Remember, during this break, don't talk

11     among yourselves or with anybody else about this case

12     or about anybody involved with it.            You haven't seen

13     any evidence or heard anything yet.            And so enjoy

14     your lunch break.       And we'll see you back here at

15     1:15.

16                THE CLERK:      All rise.

17                (Jury exits.)

18                THE COURT:      All right.     Please be seated.

19                All right.      Mr. Lammers, any record you need

20     to be made before we take our lunch break?

21                MR. LAMMERS:      Yes, Your Honor.       After the

22     jurors were picked, I -- And I -- I think we need to

23     make this of record because of the record on the

24     Batson challenge previously so that we've got a

25     complete record.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 15 of 173
                                                                        16



 1                After the jurors were selected, Mr. Rogers

 2     sort of raised his -- both hands in the air and

 3     exclaimed, "Why didn't I get picked?            I'm the only

 4     peer in here."

 5                And then as he was leaving, he leaned over,

 6     raised his right hand sort of with a closed fist,

 7     looked at the defendant, and said, "Good luck, bro,"

 8     and walked out the door.           I think that's important to

 9     have as part of our complete record going forward.

10                THE COURT:      Thank you.

11                Mr. Goldensoph, any record you'd like to

12     make?

13                MR. GOLDENSOPH:         No.

14                THE COURT:      All right.     Anything else we

15     need to take up during the break before we break for

16     lunch?

17                Mr. Lammers?

18                MR. LAMMERS:      No.     Thank you, Your Honor.

19                THE COURT:      Mr. Goldensoph?

20                MR. GOLDENSOPH:         No, Your Honor.

21                THE COURT:      All right.     We'll see everybody

22     back here at 1:15.

23                (Recessed 12:01 p.m.; resumed 1:13 p.m.)

24                THE CLERK:      All rise.

25                THE COURT:      All right.     Is there anything we


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 16 of 173
                                                                           17



 1     need to take up outside the presence of the jury

 2     before we have the jury brought in?

 3                 Mr. Lammers?

 4                 MR. LAMMERS:     None that I'm aware of.         Thank

 5     you.

 6                 THE COURT:     All right.

 7                 Mr. Goldensoph?

 8                 MR. GOLDENSOPH:      None, Your Honor.

 9                 THE COURT:     All right.     Can you see if the

10     jury is ready?

11                 THE CLERK:     It looks like it's going to be a

12     minute, Your Honor.        There are a couple going through

13     security.

14                 THE COURT:     All right.     You can be at ease

15     until we have the jury come in.

16                 (An off-the-record discussion was held.)

17                 (Jury enters.)

18                 THE COURT:     All right.     Please be seated.

19     Welcome back from lunch, ladies and gentlemen.               This

20     is the matter of the United States of America versus

21     Michael Stevenson, Case Number 18-CR-1023.              We're

22     back after our lunch break.

23                 (Jury instructions were read.)

24                 THE COURT:     All right.     Ladies and

25     gentlemen, that completes the reading of the


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 17 of 173
                                                                          18



 1     instructions in this case.          We will now proceed to

 2     opening statements.

 3                 The Government will go first and then, as I

 4     mentioned in the instructions, Defendant may, but

 5     does not have to, also present an opening statement.

 6                 So, Ms. Lundquist, are you ready for opening

 7     statement?

 8                 MS. LUNDQUIST:      Yes, Your Honor.

 9                 THE COURT:     You may proceed.

10                 MS. LUNDQUIST:      May it please the Court,

11     Counsel.     Members of the jury.        On February 2nd,

12     2017, Heidi Woodyard got up to start her day.               At the

13     time, she lived in Dubuque with her sons and her

14     brother, Adam Birch.

15                 That morning, her ex-husband came to pick up

16     the boys.     And on his way through the house, he asked

17     Heidi if she'd seen the odd way Adam was sleeping.

18                 Heidi went into Adam's room, she touched

19     him, and he was cold.        Heidi turned him over.         And

20     when she did, she saw the needle in his arm.               Heidi

21     yelled to call 911.        And she began to give Adam CPR.

22     Adam never came to.        And when the ambulance arrived

23     and took him to the hospital, he was pronounced dead.

24                 Members of the Dubuque drug task force came

25     to the house and searched Adam's room.             They found


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 18 of 173
                                                                           19



 1     heroin, methamphetamine, syringes, and two cell

 2     phones.

 3                 Now, Adam had struggled with drug addiction

 4     in the past, but Heidi had hoped that it was all in

 5     the past.     He went to work with her every day, and he

 6     worked hard remodeling old buildings.

 7                 For Adam's family and for the police, the

 8     questions began.       How did this happen?        Where did

 9     Adam get the drugs?        Who gave Adam the drugs?

10                 The same day that Adam Birch died,

11     Investigator Chad Leitzen with the Dubuque drug task

12     force spoke to John Walgren about buying drugs for

13     the police.

14                 John Walgren is a drug addict.          He's bought

15     pills, he's bought heroin, he sold marijuana, he's

16     traded codeine for heroin, and he's even had his

17     mother send him Xanax in jail.           John knows drugs, and

18     John knows about drug dealing.

19                 In 2017, John was working off potential

20     charges by giving information to the police.               He and

21     Investigator Leitzen talked about buying drugs from a

22     dealer John knew as Lo.

23                 Now, the police already knew who Lo was.             An

24     informant, Emily Nelson, had previously sent

25     Investigator Leitzen a picture of Lo's driver's


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 19 of 173
                                                                          20



 1     license.     That license belonged to the defendant,

 2     Michael Alanzo Stevenson.

 3                 John had bought heroin from Lo on several

 4     occasions.     And John had actually gone with Adam

 5     Birch to buy heroin from Lo.          In fact, the night

 6     before Adam Birch died, he and John texted back and

 7     forth about splitting a half gram of heroin.

 8                 That night, on February 2nd, John arranged

 9     to buy drugs from Lo for the police.            He placed a

10     recorded call.      Police searched him.        They searched

11     his car.     And John went to meet Lo.         Lo showed up in

12     a blue 2002 Chevy Trailblazer with a license plate

13     EYW 304.     Lo gave John a half gram of heroin for $80.

14     And the police watched from a distance.

15                 Afterwards, John gave the drugs to the

16     police.     And John was searched, and his car was

17     searched.     An hour later, after buying for the

18     police, John is trying to get drugs for himself.                 And

19     he texts Lo.

20                 Lo responds.     Lo wants John to call Adam.

21     He texts him over and over, "Call him.             Just call

22     him."     He's blowing up John's phone.

23                 Within the hour, John finds out that Adam

24     Birch has died.       And he talks to Lo.       Lo was frantic.

25     Lo was nervous.       And he says, "I told that kid to be


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 20 of 173
                                                                           21



 1     careful."     John contacts Investigator Leitzen.            John

 2     knew that Lo was Adam's heroin dealer.

 3                 Eight days after Adam Birch dies,

 4     Investigator Leitzen manages to access the second of

 5     the cell phones from Adam's room.            He had to put in

 6     nearly 10,000 pass codes, five four-digit codes at a

 7     time, be locked out for 30 seconds, and then start

 8     over with five four-digit pass codes.

 9                 And finally, after eight days,

10     Investigator Leitzen gets into the phone.              Inside the

11     phone, he finds texts between Adam and Lo about

12     drugs, about Adam getting drugs for himself and about

13     Adam getting drugs from Lo to sell to other people.

14                 The police continue their investigation of

15     Lo.   In June 2017, Investigator Leitzen sits down

16     with Emily Nelson.       Emily had bought heroin

17     frequently from Lo, and she also knew of a partner

18     that he had worked with.

19                 And Emily was the one who had put Adam and

20     Lo in touch by giving Lo Adam's number.             And after

21     Adam died, Lo felt guilty.

22                 In spite of everything, Defendant continued

23     to sell drugs.      A few months later, on August 23rd,

24     2017, Shannon Scholtes buys crack from Defendant for

25     the police.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 21 of 173
                                                                          22



 1                 Before she worked for the police, Shannon

 2     used to buy crack from Defendant's roommate.               But

 3     sometimes she would call the roommate and he wouldn't

 4     be home, and Defendant would bring the drugs.               Soon

 5     she began to call Defendant.

 6                 On August 23rd, 2017, Defendant met with

 7     Defendant [sic] to buy the crack for the police.                 The

 8     defendant followed -- The police followed her and

 9     they recorded the buy.

10                 Defendant got into her car and he pulled out

11     three bags, one of crack and two of what Shannon

12     believed to be heroin.         He sold her the crack for $50

13     that the police had given her.           And she left.

14                 After Shannon left, the defendant didn't go

15     very far.     And the police wondered if he might be

16     waiting for someone.        So they waited too.        And they

17     didn't have to wait long.         After a while, someone

18     comes up to Defendant's car, Eric Steve, who the

19     police knew as a heroin user.          Eric had previously

20     overdosed on heroin -- Or Eric had overdosed on

21     heroin on six occasions.

22                 The police watched Eric get into Defendant's

23     car and immediately get back out.            At that point,

24     some of the officers left and went to Eric's house to

25     wait for him.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 22 of 173
                                                                             23



 1                And when Eric comes home, the police search

 2     him.    In his pockets they find two Baggies, one

 3     almost empty and one full of heroin.            They also find

 4     a spoon and a needle.        And Eric admits that he used

 5     $180, nine $20 bills, to buy heroin.

 6                The other officers followed the defendant.

 7     They pulled him over, and they searched his car.                 In

 8     his pocket they find two of the $20 bills that they

 9     had given Shannon Scholtes to buy the crack.               And

10     they also find nine $20 bills, $180, in the car.

11                Members of the jury, after you've heard all

12     the evidence, you're going to be asked to answer

13     several questions.       One, did the defendant knowingly

14     conspire or agree with at least one other person to

15     distribute heroin or crack?          Did the defendant

16     distribute heroin to Adam Birch on February 1st,

17     2017, to John Walgren on February 2nd, 2017, and to

18     Eric Steve on August 23rd, 2017?           And did the

19     defendant distribute crack to Shannon Scholtes on

20     August 23rd, 2017?

21                We ask you to listen and carefully consider

22     the evidence in this case.          And at the end of the

23     trial, my cocounsel will come back, and he will ask

24     you to return a verdict that the evidence supports

25     and that justice demands, and that's guilty on all


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 23 of 173
                                                                        24



 1     counts.    Thank you.

 2                THE COURT:      Thank you, Ms. Lundquist.

 3                Mr. Goldensoph, do you wish to present an

 4     opening statement?

 5                MR. GOLDENSOPH:       Yes, Your Honor.

 6                THE COURT:      You may proceed.

 7                MR. GOLDENSOPH:       May it please the Court.

 8     Counsel.     Michael.    Ladies and gentlemen of the jury,

 9     I think for clarity, the best way for me to do my

10     opening statement is by the counts, go count by

11     count.

12                And I'm actually going to start up with

13     Count 3.     Count 3 alleges that Michael sold heroin to

14     John Walgren on February 2nd, 2017.            Ladies and

15     gentlemen, Mr. Stevenson is going to admit to that

16     count.

17                Count 4 alleges that on August 23rd, 2017,

18     Michael sold crack to Shannon Scholtes.             Michael will

19     admit to that count.

20                Count 5 alleges that on August 23rd, 2017,

21     Michael sold heroin to Eric Steve.            Michael will

22     admit to that count.

23                Ultimately the fighting issues are going to

24     be Counts 1 and Count 2.         Now, Count 1 alleges that

25     between January of 2017 and, I believe, September of


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 24 of 173
                                                                        25



 1     2017, Michael was conspiring with others to sell

 2     either heroin and/or crack cocaine.

 3                Now, Michael will admit that he was selling

 4     heroin and crack cocaine during that period of time,

 5     but he was not working with anyone.

 6                We believe the evidence -- any evidence

 7     that's presented with regards to who he may have been

 8     working with comes from very unreliable sources,

 9     namely John Walgren and Emily Nelson.             And we believe

10     that their credibility will be found lacking by

11     yourselves.

12                Count 2 alleges that on or about

13     February 1st, 2017, Michael sold heroin to Adam

14     Birch.    We believe that the evidence will not support

15     this charge.      Now, there will be evidence and, in

16     fact, Michael will admit to selling heroin in the

17     past to Michael [sic] Birch.

18                But what you will see during the course of

19     this trial is that there is a clear pattern, through

20     text messages and phone calls, as to just what is

21     required to fully complete a drug transaction.

22                You'll see that.       You will see everything

23     that goes into that.        And you will see that on

24     February 1st, 2017, that wasn't there.             The full

25     transaction did not occur.          You will see that.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 25 of 173
                                                                              26



 1                You will see another thing.          You will see

 2     packaging.     What do I mean by that?         Packaging is the

 3     types of packaging that drugs are contained in.                  And

 4     for the purposes of this case, there are going to be

 5     two main types of packaging.

 6                There's a torn corners of Baggies, so

 7     sandwich bag.      Drug dealers will put drugs -- will

 8     tear up the corner of a Baggie, sandwich Baggie, tie

 9     it up, and keep the drugs in there.            That's one way

10     that drug dealers deliver drugs -- or package drugs.

11                Another type of packaging is something

12     called a gem Baggie.        And it's just like a Ziploc

13     sandwich bag, only that it's really small.              And you

14     will see there are representatives of both those

15     types of packaging in this trial.

16                And you will see that the packaging that

17     contained the heroin that Adam Birch used on

18     February 2nd, 2017, is a gem Baggie, but you'll see

19     that in the three other drug transactions involved in

20     this case -- the February 2nd drug transaction with

21     Walgren and the August 23rd drug transaction with

22     Scholtes and the August 23rd drug transaction with

23     Mr. Steve -- those all involved torn Baggies with the

24     torn corners of a sandwich bag.

25                You'll notice -- You will hear about a


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 26 of 173
                                                                            27



 1     difference in -- so the makeup of the heroin that's

 2     involved with this case.         So there are three heroin

 3     tests that would be important in this case:              The

 4     heroin that was found during the search of

 5     Mr. Birch's home after his death.            There was heroin

 6     that was purchased by Mr. Walgren on February 2nd.

 7     And there was the heroin that was purchased by

 8     Mr. Steve on August 23rd.

 9                 What you will notice, ladies and gentlemen,

10     is that the heroin that Mr. Birch had on

11     February 2nd, it has another substance in it called

12     fentanyl.

13                 And fentanyl, you will learn, is a very

14     potent opiate, much more powerful than heroin.                 The

15     other two heroin Baggies, one with Walgren and the

16     one with Mr. Steve, does not have fentanyl in it.

17                 You will also learn that there was more than

18     one drug dealer in Dubuque at that time.              And you'll

19     learn that heroin addicts need heroin daily.

20     Otherwise, they suffer symptoms that actually make

21     them physically ill.        And so they have to buy daily.

22                 And so you'll learn that if they can't get

23     it from one place, they'll have to go somewhere else.

24     And you'll see that Mr. Birch clearly wasn't buying

25     daily from Mr. Stevenson, but -- by implying he was


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 27 of 173
                                                                        28



 1     buying from others.

 2                Ladies and gentlemen, at the end of the

 3     case, I'm going to come back up here, and I'm going

 4     to -- I believe you will find that the evidence will

 5     not have proven Michael Stevenson guilty beyond a

 6     reasonable doubt to Counts 1 or 2.            And I will ask

 7     you, at the end of this case, to return verdicts of

 8     not guilty to those counts.           Thank you.

 9                THE COURT:      Thank you, Mr. Goldensoph.

10                Ladies and gentlemen, that completes the

11     opening statements by the parties.            It's now time for

12     the evidence to be presented.           And so the Government

13     may call its first witness.

14                MR. LAMMERS:      Thank you.      I need to check

15     the hall, if I may, Your Honor.

16                THE COURT:      You may.

17                MR. LAMMERS:      I believe I have a witness who

18     is en route, but I'm prepared to call another witness

19     at this time.

20                THE COURT:      All right.

21                MR. LAMMERS:      If we could potentially,

22     Your Honor, take the other witness out of order when

23     she gets out here.       Or stop this witness's testimony

24     and take the other witness when she gets here.

25                THE COURT:      Mr. Goldensoph, do you have any


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 28 of 173
                                                                         29



 1     objection to that?

 2                 MR. GOLDENSOPH:      No.

 3                 THE COURT:     Very good.

 4                 MR. LAMMERS:     Thank you, Your Honor.         I'm

 5     prepared.

 6                 Call Chad Leitzen.

 7                               CHAD LEITZEN,

 8     being produced, sworn as hereinafter certified, was

 9     examined and testified as follows:

10                 THE COURT:     Thank you.     Please have a seat.

11     And when you are comfortable, please state your name

12     and spell your name for the court reporter.

13                 THE WITNESS:     Chad Leitzen.      C-H-A-D

14     L-E-I-T-Z-E-N.

15                 THE COURT:     Thank you.

16                 You may proceed.

17                 MR. LAMMERS:     Thank you, Your Honor.

18                                EXAMINATION

19     BY MR. LAMMERS:

20     Q.          Officer Leitzen, where are you employed?

21     A.          I am a police officer with the City of

22     Dubuque.

23     Q.          And how long have you been employed as a

24     police officer with the City of Dubuque?

25     A.          16 and a half years.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 29 of 173
                                                                            30



 1     Q.         Where are you currently assigned?

 2     A.         I'm assigned as an investigator with the

 3     Dubuque drug task force.

 4     Q.         How long have you been so assigned?

 5     A.         Almost six years.

 6     Q.         Would you please describe for the jury, if

 7     you would, your educational background and training.

 8     A.         Yes.    I have a bachelor's degree in

 9     education from Loras College.          I got hired with the

10     Dubuque Police Department in September of 2002.                  I

11     then attended the Iowa Law Enforcement Academy from

12     September until December of 2002.

13                Once graduating the academy, I spent five

14     months completing the field training program with the

15     City of Dubuque Police Department.

16                I then spent the -- approximately the next

17     10 years on patrol.        And during that time, I was sent

18     to numerous courses -- numerous training courses,

19     most of them relating to drug investigations, such as

20     a basic narcotics investigator course by the Drug

21     Enforcement Administration, roadside interviews,

22     interrogation techniques, highway drug interdiction

23     for patrol, and courses of that nature.

24                I then was assigned, in June of 2013, to the

25     Dubuque drug task force.         And since then, I have


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 30 of 173
                                                                        31



 1     received hundreds of hours of training in the area of

 2     narcotics, to include dismantling clandestine meth

 3     labs, marijuana investigations, heroin overdose

 4     investigations, handling confidential informants, and

 5     drug interdiction courses, as well as numerous other

 6     drug-related courses over the course of the past

 7     several years.

 8                I was also a member of the Dubuque tactical

 9     entry team for 10 and a half years.

10     Q.         Would it be fair to say, in the course of

11     your experience with the task force, that you've been

12     involved in the investigation of heroin cases?

13     A.         Yes.

14     Q.         How many do you think you've investigated?

15     A.         Dozens and dozens, if not more than a

16     hundred.

17     Q.         Is Dubuque, I guess, kind of a hot spot for

18     heroin in the state of Iowa at this point?

19     A.         Yes, it is.

20     Q.         And are you familiar with the way that

21     heroin is bought and sold in and around the Dubuque

22     area?

23     A.         Yes.

24     Q.         Are you aware of the way it is packaged?

25     A.         Yes, I am.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 31 of 173
                                                                          32



 1     Q.         Are you aware of the prices that are being

 2     charged typically in Dubuque for heroin?

 3     A.         Yes.

 4     Q.         I guess, before we move on from that, what

 5     kind of amounts do typical heroin users generally

 6     purchase at a time in and around the Dubuque area?

 7     A.         Obviously, it depends on the amount of money

 8     that they can come up with, but the typical amount to

 9     buy would be either a 40 to $50 amount, which is

10     approximately two-tenths of a gram, or $80 for a half

11     gram or $160 for a full gram.

12                Some people, depending on their relationship

13     with the dealer, can get a slightly better deal on

14     those.    But the vast majority of the time, those are

15     the -- those are the dollar amounts for those -- that

16     quantity of drugs.        And it doesn't hardly vary at

17     all.

18     Q.         Do you sometimes see those amounts going up?

19     A.         Yes.    Yes.    Again, depending on the drug

20     user's relationship with the drug dealer and also

21     oftentimes the amount that the drug dealer -- the

22     amount of drugs that the drug dealer has left.

23     Sometimes they will charge more, knowing that the

24     desperate drug dealer [sic] will pay it.              I've heard

25     as much as $250 per gram, is the most that I've


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 32 of 173
                                                                        33



 1     heard.

 2     Q.          Okay.   In general, in the course of your

 3     experience with heroin trafficking in the Dubuque

 4     area, is a gram of heroin consistent with

 5     redistribution or more consistent with personal use?

 6     A.          A gram, the vast majority of the time, would

 7     be consistent with getting that amount for

 8     redistribution.

 9     Q.          Getting that amount to share or sell, is

10     that a fair characterization?

11     A.          That's correct.

12     Q.          And are you familiar with the way heroin is

13     ingested?

14     A.          Yes, I am.

15     Q.          Would you please describe for the jury the

16     way that heroin is generally ingested.

17     A.          The vast majority of the time, probably

18     99 percent of the time, heroin's injected with a

19     syringe.

20     Q.          When you say "the vast majority of the

21     time," are there other ways to ingest heroin that you

22     know of or have seen?

23     A.          There are.     The heroin that is used --

24     consumed in Dubuque is the type of heroin that is

25     also sometimes snorted.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 33 of 173
                                                                        34



 1                Black tar heroin can be smoked; however, we

 2     don't deal with black tar heroin in Dubuque.               And

 3     I've never personally seen it.           So the type of heroin

 4     that we get in Dubuque is sometimes snorted, but most

 5     often injected.

 6     Q.         What's it look like, the heroin we're

 7     talking about in Dubuque?

 8     A.         It's typically a gray or tan colored or

 9     off-white colored rock or a hard clump that can be

10     broken down into a powder form.           It can also come in

11     a pure white form.       And it would just typically be

12     referred to as China white.          And with our experience

13     in Dubuque, that stuff typically has fentanyl laced

14     in it.

15     Q.         That was the next question I had for you,

16     then, Officer.      Is it common to see fentanyl show up

17     in heroin?

18     A.         Yes, it is.

19     Q.         Have you seen that routinely in Dubuque?

20     A.         Yes.

21     Q.         Have you seen it show up in heroin from --

22     Well, let me rephrase.

23                In the course of your training and

24     experience, have you had an opportunity to buy -- to

25     control buys from heroin dealers?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 34 of 173
                                                                        35



 1     A.         Yes.

 2     Q.         Have you had an opportunity to buy heroin

 3     from heroin dealers that later learn -- you learned

 4     had fentanyl?

 5     A.         Yes.

 6     Q.         Have you had an opportunity to buy heroin

 7     from heroin dealers, the same dealers that had

 8     fentanyl, that only had heroin?

 9     A.         Yes.

10     Q.         Is that a common occurrence?

11     A.         Yes.

12     Q.         I'm going to move on off of the heroin now

13     for a minute and do some questions about crack

14     cocaine as well.       Based, again, on your training and

15     experience as an investigator with the Dubuque Police

16     Department, are you familiar with crack cocaine?

17     A.         Yes, I am.

18     Q.         Are you familiar with the way that it's

19     bought and sold in and around Dubuque?

20     A.         Yes.

21     Q.         Are you familiar with the prices that are

22     generally charged?

23     A.         Yes, I am.

24     Q.         Are you familiar with the quantities that

25     are generally purchased by end users?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 35 of 173
                                                                        36



 1     A.          Yes.

 2     Q.          And are you familiar with how it is

 3     ingested?

 4     A.          I am.

 5     Q.          Would you describe for the jury, please, how

 6     crack cocaine is generally ingested?

 7     A.          Crack cocaine is generally smoked through a

 8     metal pipe with a Brillo Pad stuffed into the end of

 9     it in order to -- The Brillo Pad is stuffed into the

10     end of the metal pipe.

11                 And then the crack cocaine is put on top of

12     that and lit and then smoked through the Brillo Pad.

13     So the chunk stays on top of the Brillo Pad, but the

14     smoke comes through the metal pipe to be ingested.

15     Q.          So it sort of acts as a filter?

16     A.          Correct.

17     Q.          And are you familiar, again, with another

18     type of drug, with methamphetamine?

19     A.          Yes.

20     Q.          Same question:      Do you know how that's

21     bought, sold, consumed?

22     A.          Yes, I do.

23     Q.          How is that ingested?

24     A.          Methamphetamine is very commonly smoked

25     through a glass pipe that's kind of a ball on the end


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 36 of 173
                                                                         37



 1     of the pipe with a hole in it.           Methamphetamine's

 2     also injected.        It can also be snorted.       It can also

 3     be eaten.

 4                 So I would say the majority of the time,

 5     it's smoked.        But there's a fair number of IV users

 6     for methamphetamine as well.

 7     Q.          You talked, I think, just briefly -- Or you

 8     mentioned briefly buys that you've done.              Do you know

 9     what a controlled buy is?

10     A.          I do.

11     Q.          Can you describe for the jury what a

12     controlled buy is.

13     A.          A controlled buy is a -- it's a purchase of

14     drugs from a target which is controlled by law

15     enforcement.

16                 And when I say "controlled," we use numerous

17     mechanisms to be sure that the person -- the person

18     that we're using to buy the drugs, typically a

19     confidential informant who is typically a drug user,

20     we do numerous things in order to maintain the

21     integrity of the investigation.

22                 We search that person fully and their

23     vehicle, if they have one, for any and all forms of

24     contraband.     We make sure that there are negative

25     results with that to make sure that they are not


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 37 of 173
                                                                          38



 1     bringing drugs to us and saying somebody else gave it

 2     to them because we don't want to falsely implicate

 3     somebody in that manner.

 4                We also place recorded phone calls to the

 5     target.    And we use some type of a body wire or a

 6     recording device to record the duration during the

 7     transaction and conversation that comes up between

 8     the two so we can hear what's going on.

 9                Not only is that recorded for future

10     purposes, it's also transmitted realtime to

11     surveillance units in the area so we know what's

12     happening at the time that it's happening.

13                Once the person has been searched, they do

14     not leave our sight again.          We keep them -- We keep

15     as much of a visual surveillance as possible during

16     the controlled buy to make sure that they are

17     constantly under our control.

18                And if there is any time when they're out of

19     our sight, we still use the body wire transmitter to

20     conduct audio surveillance to make sure they're not

21     meeting with somebody else or doing something that

22     would otherwise negate the controlled buy.

23                We also give the person serialized --

24     pre-serialized money.        So we'll take the money and

25     document the serial number on that money.              And we'll


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 38 of 173
                                                                          39



 1     give that person that money.

 2                We'll take all of their money from them so

 3     they don't have any of their own to be able to buy

 4     drugs on their own at the same time or to mix --

 5     inadvertently or on purpose mix their money with our

 6     money to get more drugs, which they can then take or

 7     anything like that.

 8                So we take that out of the equation.             We

 9     take all of their money away to make sure -- we make

10     sure they only have our money.           That way, when the

11     person buys drugs from the target, then they bring --

12     We follow them to some location.           And we do all of

13     the -- essentially all of the reverse procedures.

14                We take the drugs from them.           We find out

15     from them who it is that they bought the drugs from,

16     how much money they spent on those drugs.              Sometimes

17     the dealer will give them a good deal, in which case

18     maybe they didn't spend 20 of the dollars, so they'll

19     give that money back to us.

20                So we take the drugs and if any proceeds, if

21     any, are left over back from them.            And we again

22     strip-search the confidential informant to make sure

23     that they didn't hide anything or keep anything from

24     us.   We search their vehicle again.

25                And then we conduct what's called a debrief,


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 39 of 173
                                                                        40



 1     basically having a conversa- -- a recorded

 2     conversation with the confidential informant so they

 3     can walk us through exactly what happened, usually --

 4     with the nuts and bolts of it, I guess, getting into

 5     when they actually met with the target, since we're

 6     not able to be right in the car with them or in the

 7     house with them or whatever the case might be.

 8                So they tell us everything that happened,

 9     whether they saw more drugs, whether there were more

10     people in the car, whatever the case might be, if

11     there were more people inside the house and things

12     like that.     So just anything that we think might be

13     important to be able to further the investigation or

14     tighten up the investigation that we have.

15                So we put as many controls in place as

16     possible so we know what happened and that the drugs

17     that we bought came from the person that we intended

18     to buy them from.

19     Q.         So if I understand correctly, the purpose of

20     the controlled buy is to control as many of the

21     variables as you can?

22     A.         That's correct.

23     Q.         Why don't you just send someone -- give

24     somebody some money and send them out and say, "Go

25     buy from a drug dealer and come back and give us the


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 40 of 173
                                                                        41



 1     drugs"?

 2     A.         Well, obviously, there would be a lot of

 3     problems with that.        The main one being that drug

 4     users are not the most trustworthy people in the

 5     world.

 6     Q.         Well, let me stop you there.           I guess, then,

 7     that leads me to another question.            Who were you

 8     using to do these controlled buys?

 9     A.         People that use drugs.

10     Q.         Why?

11     A.         Because they're the ones who have the

12     connection with the drug dealers.            So if you don't

13     have a connection with the drug dealer, the drug

14     dealer is not going to trust you to buy drugs.

15                So I would love to use doctors and lawyers

16     to go buy drugs for us because they're better on the

17     stand, but they're just not people that you're

18     typically able to send to a drug dealer.

19                So the drug dealers deal with drug users

20     and, therefore, we deal with drug users in order to

21     get to the drug dealer.

22     Q.         All right.      So when you're attempting to

23     control the variables, do you -- Why do these people

24     do this?     Are they compensated in some way or

25     another?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 41 of 173
                                                                        42



 1     A.          Typically, yes.

 2     Q.          What kind of compensation is generally

 3     provided to people who are doing controlled buys for

 4     law enforcement?

 5     A.          Generally there's one of two types of

 6     compensation.        Either the person has gotten in some

 7     type of legal trouble, and they're working with law

 8     enforcement in hopes of some type of leniency on the

 9     charge that they've been charged with or will

10     possibly be charged with in the future, or the other

11     type is what we call a mercenary that just comes and

12     works in exchange for money.

13     Q.          And you have both of those types?

14     A.          Yes.

15     Q.          What happens if you find out that a person

16     that you're using to do controlled buys is buying

17     drugs outside of your control for their own benefit?

18     A.          Typically what happens is we'll obviously

19     bring them to the office and reprimand them about

20     doing that.        We understand that drug users are drug

21     users.

22                 I don't have them under my control all of

23     the time.     And even though they sign an agreement

24     with the drug task force agreeing not to use drugs

25     while working with the drug task force, drug users


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 42 of 173
                                                                           43



 1     use drugs, and we understand that.

 2                They get reprimanded for it.           Sometimes we

 3     will not use them for a period of time.             Sometimes we

 4     will stop working with them altogether.

 5                Sometimes we will maybe not work with them

 6     for a period of time or if, for whatever reason, they

 7     were working for money, maybe they would be working

 8     essentially for free in exchange for the mistake that

 9     they had made by buying drugs on their own.              There's

10     a variety of different --

11     Q.         Let me stop you.       Hold on a second.        I want

12     to make sure I understand that.           So you're saying if

13     you catch them using drugs, you might have them do

14     some buys where you don't pay them in order to sort

15     of have them make up for the fact that they were

16     using on the side?

17     A.         That's correct.       That's been done.

18     Q.         Okay.    Go ahead.     I'm sorry.

19                Do you need another question?

20     A.         Yes.

21     Q.         Okay.    So on occasion, do you have these

22     folks, these drug addicts, try and get around the

23     controls that you put in place to do a controlled

24     buy?

25     A.         Yes, we do.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 43 of 173
                                                                        44



 1     Q.         What happens when you find somebody who is

 2     evading their -- the controls that you've attempted

 3     to put in place?

 4     A.         If they evade the control while they're

 5     actually under our control doing a controlled buy,

 6     they first immediately get fired.            They will not work

 7     with us anymore.       And they get charged with

 8     essentially stealing the drugs that they're supposed

 9     to be buying for law enforcement.

10     Q.         Okay.    In the course of your experience as a

11     task force officer, as a drug officer, have you been

12     involved in proffer interviews of defendants who have

13     either been charged or believe they're going to be

14     charged with some type of drug trafficking offense?

15     A.         Yes.

16     Q.         And what is a proffer interview?

17     A.         A proffer interview is an interview that law

18     enforcement conducts with a defendant.             And typically

19     the defendant has some sort of assurances in that

20     interview that as long as they tell the truth and the

21     full truth and do not lie in any way, that the

22     information that comes from that interview will not

23     be used against them in future court proceedings as

24     stand-alone information that isn't corroborated by

25     something else.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 44 of 173
                                                                        45



 1     Q.          So how do you check to see that somebody is

 2     not just coming in and, you know, hoping to get a

 3     benefit and making up a whole bunch of stories when

 4     they're talking?       What kind of things would you do to

 5     corroborate their information?

 6     A.          Anything that a defendant tells us has to be

 7     corroborated in some way.         So we'll use the

 8     information -- Just depends on the information that

 9     they give us.

10                 But we always cross-reference it with

11     information that we already know from other

12     cooperators or other people who call in tips to law

13     enforcement.      So information we've learned from some

14     other source, we check this against that.

15                 We also take the information that they give

16     and will cross-reference it with phone calls, text

17     messages.     Any type of -- any type of information.

18     We'll use traffic cameras in the -- in Dubuque or

19     maybe cameras inside of a business, if they say

20     something happened at a business.

21                 So any time that they give us an event that

22     occurred and where it occurred and when it occurred,

23     we will check that to make sure that what they're

24     telling us is actually true so we can corroborate

25     their information in some way.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 45 of 173
                                                                        46



 1     Q.         Do you corroborate their information by

 2     controlled buys on occasion?

 3     A.         Yes.

 4     Q.         So, in other words, if somebody tells you

 5     that Bill Smith is selling drugs, do you attempt to

 6     buy drugs from Bill Smith?

 7     A.         Yes.

 8     Q.         Now, in -- This particular case is, as you

 9     know, a case where Michael Stevenson has been charged

10     with a number of charges.         Do you know him?

11     A.         Yes, I do.

12     Q.         Is he here in the courtroom today?

13     A.         Yes, he is.

14     Q.         Would you please point him out.

15     A.         He is at the defendant's table in the white

16     button-down shirt and the blue tie.

17     Q.         Approximately when did he come to your

18     attention?

19     A.         Late 2016, when I was working with another

20     confidential informant, Emily Nelson.

21     Q.         And did you end up receiving an

22     identification of him?

23     A.         Yes.

24     Q.         Would you describe that for the jury.

25     A.         After learning that the subject known as Lo


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 46 of 173
                                                                         47



 1     was a new heroin dealer in town, Emily Nelson had

 2     a -- an Illinois ID card with -- with Mr. Stevenson's

 3     information on it.

 4     Q.         And did you receive that?

 5     A.         She asked me if I'd like her to send it -- a

 6     picture of it to me.        And I stated yes.       So she did.

 7     Q.         Did you see it?

 8     A.         Yes, I did.

 9     Q.         Was it an identification -- Illinois

10     identification card of Mr. Nelson [sic]?

11     A.         Mr. Stevenson.

12     Q.         I'm sorry.      Excuse me.     Mr. Stevenson?

13     A.         Yes, it was.

14     Q.         Okay.    Did you know him then -- At that

15     point did you know him or did you learn of him by any

16     nicknames?

17     A.         Yes, I did.

18     Q.         And what were they?

19     A.         Lo at the time was the only nickname that I

20     knew.    I later learned that he also goes by Mike or

21     Mike-Mike.

22     Q.         And at any point, did you do controlled buys

23     or participate in -- not you personally, but running

24     CIs in to Mr. Stevenson to do controlled buys?

25     A.         Yes.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 47 of 173
                                                                        48



 1     Q.          And were those recorded?

 2     A.          Yes, they were.

 3     Q.          Were you able to recognize his voice on

 4     those recordings?

 5     A.          Yes.

 6     Q.          Now, I'm going to jump ahead here to

 7     February 2nd of 2017.        Were you working on that

 8     particular day?

 9     A.          I was.

10     Q.          And did you have an opportunity to be

11     dispatched -- or called in to Heidi Woodyard's

12     residence?

13     A.          Yes.

14     Q.          Why don't you describe for the jury what

15     happened.

16     A.          It was actually approximately a half hour

17     before my start time.        I was just preparing to go in

18     to work.     It was shortly after 8:00 a.m. that

19     Sergeant Gary Pape with the drug task force sent out

20     a message to all the members of the drug task force

21     stating that road deputies with the Dubuque County

22     Sheriff's Office were on scene at the Super 20

23     Trailer Park with a suspected heroin overdose.

24     Q.          Where is that?

25     A.          That is on the far west end of Dubuque


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 48 of 173
                                                                        49



 1     between the city of Dubuque and the city of -- the

 2     town of Peosta.

 3     Q.         Is that in the Northern District of Iowa?

 4     A.         Yes, it is.

 5     Q.         So what did you do?

 6     A.         I began moving towards the trailer park in

 7     my vehicle.     And shortly after starting to head that

 8     way, I received information that Adam Birch was being

 9     transported by ambulance to Mercy Hospital.

10                There were already other investigators who

11     were closer to the residence than I was, so they

12     continued on to the residence.           And I advised that I

13     would divert and go to Mercy Hospital to meet with

14     Adam Birch.

15     Q.         And did you?

16     A.         Yes, I did.

17     Q.         And what was Mr. Birch's condition when you

18     got to the hospital?

19     A.         When I got there, they were just bringing

20     him in on a stretcher.         And he was on an AutoPulse,

21     which is a backboard that gives automatic chest

22     compressions.

23                And they brought him directly into a room.

24     And several nurses, along with the doctor, began

25     working on him, so I stepped out of the room to let


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 49 of 173
                                                                             50



 1     them continue their lifesaving measures.

 2     Q.          Did they work?

 3     A.          They did not.

 4     Q.          At that point, after you found out that Adam

 5     Birch was deceased, what did you do next?

 6     A.          I requested from the nurse that I be able to

 7     collect Adam Birch's physical evidence, such as

 8     clothing and items that were -- that had belonged to

 9     Mr. Birch in the hospital room.           And I was allowed to

10     do so.

11     Q.          And do you know whether or not Mr. Birch's

12     blood was collected as well?          Let me ask a different

13     question.

14                 Do you know whether or not a toxicology

15     report was done on his -- on Mr. Birch's bodily

16     fluids?

17     A.          Yes, there were.

18     Q.          So after you collect the items at the

19     hospital, what do you do next?

20     A.          I should back up.       Before I collected the

21     items, Adam Birch's father had showed up.              And he

22     asked if he could have a short period of time to go

23     in to say his good-byes.         So he was allowed to do so.

24                 He stepped in.      I stepped in with him.           He

25     was in there for approximately 15 seconds and then


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 50 of 173
                                                                        51



 1     came back out.      And then that's when I had collected

 2     those items and, along with another investigator with

 3     the Dubuque County Sheriff's Office, assisted in

 4     taking photos of the decedent.

 5     Q.         Okay.    At some point did you go to the

 6     residence?

 7     A.         I did not.

 8     Q.         What's next in your investigation?

 9     A.         I conducted an interview at the hospital in

10     a meeting room with Mr. Birch's -- with Adam Birch's

11     father.

12                And shortly after I started -- or shortly

13     after I began that interview, Adam Birch's sister

14     with whom he lived, Heidi Woodyard, she arrived at

15     the hospital.

16                And the father really didn't have much

17     communication with his son leading up to the day and

18     didn't have much information that was helpful to the

19     investigation, so I switched and interviewed

20     Ms. Woodyard.

21     Q.         Okay.    And at some point did you seize any

22     telephones or cellular phones that you believed to

23     belong to -- belong to or be used by Adam Birch?

24     A.         Yes.

25     Q.         How did that come about?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 51 of 173
                                                                        52



 1     A.         The officers that were on scene out at the

 2     residence, at the trailer, they searched the trailer

 3     and found the cell phones in the bedroom where

 4     Mr. Birch was located.

 5     Q.         And what cell phones were those?

 6     A.         There was a ZTE brand cell phone and an

 7     Alcatel One Touch brand cell phone.

 8     Q.         Were you able to open either of those cell

 9     phones at that point?

10     A.         Not immediately.       But later on in the early

11     afternoon of February 2nd, I was able to get into the

12     ZTE phone.

13     Q.         Later that same day?

14     A.         Correct.

15     Q.         Okay.    And how did you get into that phone?

16     A.         We had gone to Investigator Williams.             And I

17     had gone to speak with Mr. Birch's wife and deliver

18     the death notification.         And at that time we asked

19     her if she knew what the pass codes to his phone

20     were.    She gave us a few different possibilities, but

21     she didn't know for sure.

22                So then once we left from meeting with her,

23     I immediately input those codes into both phones,

24     trying to unlock them, and one of them did unlock the

25     ZTE phone.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 52 of 173
                                                                              53



 1     Q.         And when you unlocked the ZTE phone, were

 2     you able to see the contacts in that phone?

 3     A.         Yes.

 4     Q.         Did you recognize any of the contacts in

 5     that phone?

 6     A.         Yes.

 7     Q.         What contact did you recognize?

 8     A.         There was one contact listed as Lo with a

 9     Chicago area phone number.          And I looked at the rest

10     of them.     There were very few, maybe -- I think maybe

11     11 contacts total.       So there were very few.

12                And I did not recognize -- All the rest of

13     them were just first names or letters of names.                  And

14     I did not recognize any of them at that time except

15     for Lo.

16     Q.         Did that appear to be the phone that was

17     Mr. Birch's main phone?

18     A.         No.

19     Q.         Why not?

20     A.         There was -- There were several gaps in time

21     with the text messages and call logs and things of

22     that nature.       That, typically, people use their phone

23     on a daily basis.       So it did not appear that that was

24     probably the one that he used most often.

25     Q.         Okay.     Now, at some point were you involved


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 53 of 173
                                                                        54



 1     in the recovery of drugs from -- Or did you, I guess,

 2     see the drugs that were recovered from Heidi

 3     Woodyard's house?

 4     A.          Yes.

 5     Q.          And where in the house were they recovered

 6     from, if you know?

 7     A.          They were recovered from the bedroom where

 8     Mr. Birch was found deceased.

 9     Q.          From Adam Birch's room?

10     A.          That's correct.

11     Q.          Okay.   And do you know what was recovered?

12     A.          I do.

13     Q.          Would you describe that for the jury,

14     please.

15     A.          There was a digital scale.         There was drug

16     paraphernalia to include syringes.            There was

17     marijuana.     There were small gem Baggies containing

18     methamphetamine.       There were several gem Baggies that

19     had residue inside of them.

20                 And there was a pink gem Baggie that had

21     heroin in it, which tested -- field-tested positive

22     for heroin, later determined to be heroin and

23     fentanyl.

24                 MR. LAMMERS:     Your Honor, may I approach?

25                 THE COURT:     You may.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 54 of 173
                                                                        55



 1                MR. LAMMERS:      Have him look at the exhibit

 2     that was found at the trailer.

 3                MR. GOLDENSOPH:       Okay.

 4     BY MR. LAMMERS:

 5     Q.         Officer, I've handed you a brown paper bag.

 6     A.         Yes.

 7     Q.         There's no markings on the outside of the

 8     bag, is there?

 9     A.         No.

10     Q.         What is that bag?

11     A.         That is a bag containing evidence from the

12     death scene, as well as evidence from controlled

13     purchases of drugs.

14     Q.         It's the bag that you used to carry the

15     evidence here; is that fair to say?

16     A.         Yes.    The evidence bag.       Yes.    I'm sorry.

17     Q.         Okay.    I'd like you to please open that bag

18     and, if you would, take out Government's Exhibit 1A.

19     A.         Okay.

20     Q.         You can open it, please.          Can you tell us

21     what Government 1A is.

22     A.         Government's Exhibit 1A is a small rock

23     of -- it's a pink or red plastic gem Baggie

24     containing a small rock of heroin and fentanyl.

25                And then Government's Exhibit A, inside of


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 55 of 173
                                                                              56



 1     the glass jar, is a syringe with a bent tip which was

 2     found in Mr. Birch's arm when he was located by his

 3     sister.

 4     Q.         Okay.    Now, was there other drugs that were

 5     found in Adam Birch's room?

 6     A.         Yes.

 7     Q.         What else?

 8     A.         There was marijuana located and there was

 9     methamphetamine located.

10     Q.         Those are not part of Exhibit 1A, but were

11     those sent to the lab as well?

12     A.         The marijuana was not sent to the lab.                The

13     methamphetamine was.

14     Q.         Was it methamphetamine?

15     A.         Yes.

16     Q.         Okay.    So I want to focus a little bit now

17     for a second or two on the -- what you've described

18     as the pinkish gem Baggie.          And you said that that

19     contains heroin; is that correct?

20     A.         Correct.

21     Q.         In the course of your experience as a police

22     officer investigating heroin trafficking, have you

23     ever seen heroin sold in one of those type of bags?

24     A.         Never.

25     Q.         Have you ever seen heroin stored in one of


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 56 of 173
                                                                         57



 1     those types of bags?

 2     A.          Yes.

 3     Q.          Can you describe the difference between the

 4     two, please.

 5     A.          The -- As explained earlier, I guess, the

 6     lightweight foldable sandwich bags are typically used

 7     to package drugs in the corners of the bags.               So

 8     powder cocaine, crack cocaine, and heroin are in

 9     Dubuque always sold in the corner Baggies or the

10     bindles, in the corner of the bag -- of the plastic

11     bag.     Methamphetamine is always sold in the gem bags.

12                 Oh, it just does not vary at all.           So what

13     happens is that when they put the drugs in the corner

14     of the plastic bag, they'll spin it into a tight

15     knot -- or they'll spin it into a tight thing, and

16     then they'll tie it into a knot.

17     Q.          Hold on a second.       I've got to stop you here

18     because you're doing a lot of gestures with your

19     hands.

20     A.          Okay.

21     Q.          And those don't come across very well on a

22     printed record.

23     A.          Okay.

24     Q.          So it appears to me that you were kind of

25     holding your hands a little bit apart and then doing


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 57 of 173
                                                                         58



 1     a twisting gesture to describe the spinning of the

 2     bag.    Is that an accurate characterization?

 3     A.         Yes.

 4     Q.         Okay.

 5     A.         Yeah.    Sorry.

 6     Q.         Nothing against the hand gestures.            I just

 7     want to make sure we got it clear on the record.

 8     A.         Okay.    So they'll put the drugs in the

 9     corner of the bag and spin it tight and then tie that

10     corner bag into a really tight knot.            And then

11     they'll cut that off of the plastic bag.              So what you

12     would see left over would be the plastic bag missing

13     the corner.

14                So then that bag is used to sell to the end

15     user.    And when the end user opens that bag of drugs

16     up, if they do not use all of it, it is impossible to

17     retie that bag into that knot to keep them from

18     losing their extremely small amount of drugs that

19     they have left.

20                But that extremely small amount of drugs is

21     still very important to the drug user because they

22     are going to use that later on.           So a lot of times

23     they will take gem Baggies that they have laying

24     around the house -- and they typically have a lot of

25     them -- and they will store the drugs that they took


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 58 of 173
                                                                        59



 1     out of the corner Baggie into a Baggie that they have

 2     laying around so they can reseal it so they don't

 3     lose it.

 4     Q.         For later use or for later distribution or

 5     both?

 6     A.         Typically for later use, but it could be for

 7     both, yes.

 8     Q.         So you have never, in the course of your

 9     training and experience in -- at the Dubuque Task

10     Force, never purchased heroin out of -- from a gem

11     Baggie?

12     A.         Never.

13     Q.         So back, then, to Adam Birch's room and

14     residence.     What else did you recover?

15     A.         There was the syringe with the bent tip as

16     well as gem Baggies containing crystal

17     methamphetamine or ice, as it's referred to.

18     Q.         Okay.    Did you -- Was there another phone

19     recovered as well?

20     A.         I'm sorry.      Yes, there was.

21     Q.         And what phone was that; I'm sorry?

22     A.         That was the Alcatel One Touch.

23     Q.         Were you ever able to get into the Alcatel

24     One Touch phone?

25     A.         Yes.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 59 of 173
                                                                           60



 1     Q.         Would you describe for the jury, if you

 2     would, please, what that process consisted of.

 3     A.         So the Alcatel One Touch is a phone that you

 4     can input -- it's -- There's four digits for the pass

 5     code.    And obviously zero through nine.           So there's a

 6     possibility -- there's a maximum possibility of

 7     10,000 different pass codes.

 8                And using that information, you can input

 9     four pass codes -- or four numbers into the pass code

10     and hit "okay."       And it will let you do that five

11     times with the improper pass codes.            And then it

12     locks you out for 30 seconds.

13                And then you can start over.           And the same

14     procedure.     And put five more pass codes in.            And it

15     will lock you out for another 30 seconds.              Unlike

16     newer phones that extend that lockout time or erase

17     the phone contents after 15 tries, this does not do

18     that.

19                So I had unlimited number of tries that I

20     could do, doing five at a time and then waiting 30

21     seconds and five at a time.

22                So after trying the codes that the wife had

23     given us that didn't work, I tried numerous codes

24     that are common for people to use, such as some

25     variation of their dates of birth or some variation


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 60 of 173
                                                                        61



 1     of their Social Security number or an address or an

 2     old phone number.

 3                Basically I tried probably a couple hundred

 4     variations of things that I could think of.              And once

 5     that did not work, I decided to start a systematic

 6     approach and just start at 0000 and go 0001, 0002,

 7     and so on.

 8                And after 0004, I get locked out for 30

 9     seconds and start back over at 0005.            And I just kept

10     on doing that day after day after day.             And after

11     eight days, on February 10th, I finally got to 9656,

12     which opened the phone.

13     Q.         How much time do you suppose you spent

14     getting into that phone?

15     A.         At least 50 hours, probably more.

16     Q.         Okay.    Once you got into that phone, were

17     you able to see the text messages that were restored

18     on that phone?

19     A.         Yes.

20     Q.         All right.      So to jump ahead a little bit,

21     we're back now to February 2nd after you've recovered

22     the information that you recovered from Adam Birch's

23     residence.

24                What's your next step in the investigation

25     on February 2nd?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 61 of 173
                                                                        62



 1     A.         Obviously, after looking at the cell phone

 2     that we were able to get into, the ZTE, and seeing

 3     Lo's phone number in there, that immediately got me

 4     thinking he's likely the heroin source for Mr. Birch.

 5                And within a very short period of time,

 6     probably within the hour, I had contact with a

 7     confidential informant, John Walgren, who was working

 8     with the police department.          And he had actually told

 9     me a week prior to this incident --

10                MR. GOLDENSOPH:       Your Honor, I'm going to

11     object.    It sounds like there may be hearsay on the

12     way.

13                THE COURT:      Mr. Lammers, do you agree it's

14     hearsay or is there an exception to it?

15                MR. LAMMERS:      I don't believe it's for the

16     truth of the matter asserted.           I think it's going to

17     the course of the investigation.

18                THE COURT:      Overruled.

19                You may proceed.

20     A.         I had learned that a subject named Lo was a

21     heroin dealer of John Walgren's prior to this event.

22     So on February 2nd, once this all occurred -- and I

23     believe Lo was the likely suspect for the

24     distribution -- we kind of switched gears.              And I

25     asked Mr. Walgren if he was able to purchase heroin


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 62 of 173
                                                                        63



 1     from Lo on that date.        And he said he was.

 2     BY MR. LAMMERS:

 3     Q.         So I want to go back just very briefly.

 4     When you saw the contact on the ZTE phone that said

 5     "Lo," was that associated with a number?

 6     A.         Yes, it was.

 7     Q.         And when you, then, made contact with

 8     Mr. Walgren about purchasing heroin from the

 9     defendant, did he provide a number that he could

10     contact the defendant at?

11     A.         Yes.

12     Q.         Were they the same number?

13     A.         Yes, they were.

14     Q.         At any point did you find out who that

15     number belonged to?

16     A.         Yes, I did.

17     Q.         Would you describe that for the jury,

18     please.

19     A.         I took the phone number, which was

20     (773)703-0872.      I submitted for subscriber -- I

21     submitted to the phone company a subpoena for

22     subscriber information as well as phone tolls and

23     received that information back from the phone company

24     showing that that phone number was assigned to a

25     Michael Stevenson.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 63 of 173
                                                                        64



 1     Q.         All right.      So Mr. Walgren contacts you or

 2     you get in touch with Mr. Walgren to try and arrange

 3     a buy of heroin on February 2nd; is that right?

 4     A.         That's correct.

 5     Q.         So tell us -- Well, tell us what you did.

 6     Describe the investigative steps.

 7     A.         Mr. Walgren came to the drug task force

 8     office.    And there were actually two targets that we

 9     were after that night.         And Mr. Stevenson was target

10     number two.

11                So Mr. Walgren came to the office, and I

12     strip-searched him, and other investigators searched

13     his vehicle.

14     Q.         And I'm sorry.       One second.     I want to stop

15     you and I want to follow up on some of your -- I want

16     to take these in kind of some smaller chunks of

17     information, if I could.

18                When you say you strip-searched -- I think

19     you might have told the jury this already, but I want

20     to just double-check -- you mean all the way to the

21     skin?

22     A.         That's correct.

23     Q.         Why?

24     A.         To make sure that there's no place that I

25     missed where drugs could be concealed or a likely


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 64 of 173
                                                                        65



 1     spot for them to be concealed.

 2     Q.         Do you check under their shirt?

 3     A.         Yes.

 4     Q.         You check in their underwear?

 5     A.         Yes, I do.

 6     Q.         You check in their shoes and socks?

 7     A.         Yes.

 8     Q.         All right.      So you strip-search Mr. Walgren

 9     on February 2nd.       Is his car searched as well?

10     A.         Yes, it is.

11     Q.         Is this also a thorough search?

12     A.         Yes, it is.

13     Q.         Okay.    So what happens next?

14     A.         He was then provided with -- excuse me --

15     $160 in pre-serialized United States currency in

16     order to try to effect a one-gram heroin purchase

17     from the first target that we were after.

18     Q.         Did that happen?

19     A.         It did not.

20     Q.         Okay.    So what did you do after that?

21     A.         After that buy was called off, because it

22     was -- we could see it was not going to happen, I had

23     Mr. Walgren drive to a parking lot.            It was an indoor

24     parking lot.

25                And once at that location, I retrieved the


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 65 of 173
                                                                        66



 1     $160 back from Mr. Walgren.          I again strip-searched

 2     his person in the parking lot while another

 3     investigator searched the vehicle again.

 4                Even though he had not left our sight for

 5     any period of time during the first attempt, we still

 6     redid all of the same steps that we had conducted

 7     when he first came to the office, just to be able to

 8     say that we absolutely know nothing -- that nothing

 9     came from somewhere else.

10     Q.         So you're doing this in a parking lot?

11     A.         That's correct.

12     Q.         Literally strip-searched him in a parking

13     lot?

14     A.         Yeah.

15     Q.         Okay.    So what happens then?

16     A.         I gave him $80 back since we were going to

17     be trying to purchase a half gram of heroin from

18     Mr. Stevenson, the subject that Mr. Walgren knows as

19     Lo.

20                And the reason for the discrepancy in the

21     money is I typically ask the drug user, "What is

22     normal for you?       What do you normally get?"         Some

23     people, they get a gram from.          Some people, they get

24     a half gram from.       Some people, they get two-tenths

25     of a gram from.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 66 of 173
                                                                          67



 1                 He said it was normal for him to get a half

 2     a gram from Lo.       So we were trying for a half a gram

 3     for $80.     I gave him that money back.          And I did not

 4     actually have my recording device that records -- the

 5     earpiece that records a telephone call, both sides of

 6     it.

 7                 So what I had Mr. Walgren do was use the

 8     speakerphone function on his phone and put the phone

 9     call on speaker.

10                 I activated the body wire, so the recorder,

11     and watched as he dialed the phone number listed in

12     his phone as Lo with the (773) phone number I

13     mentioned earlier.

14                 And the -- Michael Stevenson answered the

15     phone.     And the $80 heroin deal was set up.           And the

16     location for that deal was set up.

17     Q.          Was it the same location that he had been

18     buying heroin from in the past?

19     A.          Yes.

20     Q.          And you were able to recognize -- I guess

21     subsequently, upon review, you were able to recognize

22     the voice as that of Mr. Stevenson?

23     A.          Yes.

24     Q.          And was the $80 agreed to?

25     A.          Yes.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 67 of 173
                                                                          68



 1     Q.          Okay.    So what happens next?

 2     A.          Once that took place, I had -- all of the

 3     rest of the surveillance units were right in the

 4     parking lot as well, right with Mr. Walgren.

 5                 So I had a short briefing with them, letting

 6     them know where the buy was going to take place, what

 7     vehicle I had learned that Mr. Stevenson would be

 8     driving, and where I wanted all of the surveillance

 9     units to stage in the area so we had as much of

10     360-degree coverage around the target location as

11     possible.

12     Q.          So what happened then?

13     A.          Once that was finished, all of the

14     surveillance units went to their prospective -- their

15     respective spots.       And I followed Mr. Walgren from

16     the parking lot all the way into when he stopped at

17     the intersection of Forest Lane and Nevada Street

18     right behind the car wash.

19                 I then parked approximately 150 feet behind

20     him in the Happy Joe's parking lot so I could clearly

21     see his vehicle.       And this is about 6:30 at night, so

22     it's getting dark -- or it's already dark, I should

23     say, but I could clearly see his vehicle.              And so we

24     parked there.       I got out my binoculars.        So I was

25     able to see a little bit better.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 68 of 173
                                                                         69



 1     Q.         And was this recorded, this whole thing?

 2     A.         This is all audio recorded with --

 3     Q.         All audio recorded.

 4     A.         -- with the voice body transmitter.             From

 5     the time that I turned it on in the parking lot prior

 6     to the speakerphone phone call all the way until the

 7     end of the transaction is all audio recorded.

 8     Q.         And did you video record it?

 9     A.         There was some video recording from one of

10     the surveillance units.         However, based on this

11     location, it was very difficult to get anywhere close

12     without being spotted.

13                Therefore, the surveillance unit that was

14     taking video had to actually be around the corner and

15     down the block about a half a block.

16                So although video was recorded post-buy, so

17     after the buy occurred, the only thing it captures is

18     the target vehicle driving across an intersection.

19     It's at a distance, very dark.

20                You can't even see -- you can't make out

21     what type of vehicle it is.          Or even what color of

22     vehicle it is.      And it's probably only about a half a

23     second worth of video.         So essentially, the video --

24     the video from the video recording is worthless.

25     Q.         And at any point during this entire


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 69 of 173
                                                                        70



 1     controlled buy was John Walgren out of the sight of

 2     law enforcement?

 3     A.         No.

 4     Q.         The vehicle was watched the whole time?

 5     A.         Correct.

 6     Q.         Did anyone get into his vehicle at any

 7     point?

 8     A.         Just Mr. Stevenson.

 9     Q.         Okay.    No one other than Mr. Stevenson?

10     A.         That's correct.

11     Q.         Were you able to visually ID Mr. Stevenson

12     that night?

13     A.         I was not.

14     Q.         Did you see anyone that night?

15     A.         Yes.

16     Q.         Describe your identification or what you

17     saw.

18     A.         So a short time -- probably within 10

19     seconds of Mr. Stevenson pulling up, I was -- I would

20     say maybe more like a minute, I suppose, another

21     surveillance officer had seen the blue 2002 Chevy

22     Trailblazer with the -- he saw the blue 2002 Chevy

23     Trailblazer driving up to the area, basically coming

24     up right behind me.        He advised over the radio the

25     target vehicle was on North Booth, I believe he


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 70 of 173
                                                                        71



 1     stated, heading my way.

 2                And I had known, prior to this buy, that he

 3     was going to -- that Mr. Stevenson was going to be

 4     driving a blue 2002 Chevy Trailblazer with license

 5     plate EYW 304.

 6                So within seconds, that vehicle drove past

 7     me.   And then I could hear by the -- my receiver for

 8     the body wire that I could hear in realtime, I could

 9     hear Mr. Walgren stating that he's pulling up right

10     behind me right now in that Blazer.

11     Q.         I'm sorry.      Let me reask.      Did you see --

12     Did you have binoculars that night?

13     A.         Oh, yes.     I'm sorry.     Once he pulled up, I

14     was able to use my binoculars.           I observed a black

15     male get out of the driver's seat.            And he walked

16     behind his vehicle --

17                He pulled up behind Mr. Walgren's car and

18     then got out of the driver's seat, walked behind his

19     vehicle and up along the passenger's side, and got

20     into Mr. Walgren's vehicle.

21     Q.         Okay.    And was it that same Blazer that

22     you've already described?

23     A.         Yes.

24     Q.         Was the Blazer followed after the

25     transaction?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 71 of 173
                                                                        72



 1     A.         Yes.

 2     Q.         And were you able to see the plate at that

 3     point as well?

 4     A.         Yes.

 5     Q.         Okay.    Did you ever find out who that Blazer

 6     belongs to?

 7     A.         Yes.

 8     Q.         And who is that?

 9     A.         Jessica Greenwood.

10     Q.         What's her relationship with the defendant?

11     A.         I believe girlfriend.

12     Q.         Okay.    So what happens next in the events

13     on, I guess, February 2nd after Mr. Stevenson walks

14     along the other side of the vehicle?

15     A.         He got into Mr. Walgren's vehicle and

16     immediately told Mr. Walgren, "Next time, have the

17     money in the cupholder.         That way there's no

18     hand-to-hand exchange going on inside the vehicle."

19                They then did their exchange, the money for

20     the drugs.     And Mr. Walgren got the heroin from

21     Mr. Stevenson.      And then they talked for a short time

22     about the fact that Mr. Walgren knew somebody who

23     knew how to hack computers or computer video games or

24     something to that effect, talking about video game

25     hacking.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 72 of 173
                                                                        73



 1                And after that conversation was over,

 2     Mr. Stevenson got out of the vehicle and walked

 3     basically the reverse of what he had done to get

 4     there.

 5                He walked back down the passenger side all

 6     the way to the rear of his vehicle, around in the

 7     back, and back into the driver's side of his vehicle.

 8     And at that time, both vehicles pulled away from the

 9     parking spots.

10     Q.         Was John Walgren followed?

11     A.         Yes.

12     Q.         Was he ever out of the sight of law

13     enforcement?

14     A.         No.

15     Q.         And what happened, I guess, with the -- Were

16     the drugs seized from Mr. Walgren's possession?

17     A.         Yes.

18     Q.         Where did that occur at?

19     A.         The same meeting place that we had met prior

20     to the undercover buy, in the enclosed parking lot.

21     Q.         And was he debriefed?

22     A.         Yes, he was.

23     Q.         Did he identify who sold the heroin to him?

24     A.         Yes, he did.

25     Q.         Who was that?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 73 of 173
                                                                        74



 1     A.         He stated it was Lo.

 2     Q.         So this whole thing was recorded.            Did

 3     you -- Do you have a copy of that recording or have

 4     you reviewed a copy of that recording?

 5     A.         I have.

 6     Q.         And were you able to recognize the voice of

 7     Michael Stevenson in that recording?

 8     A.         Yes.

 9     Q.         Have you heard the -- So if I understand

10     correctly, in this recording, there's long periods of

11     either driving or waiting; is that right?

12     A.         That's right.

13     Q.         How long does the recording go in total,

14     approximately?

15     A.         How long does that one go?

16     Q.         Yeah.     Approximately, if you know.

17     A.         Could be 25 or 30 minutes.          I'm not sure

18     exactly.

19     Q.         Have you listened to the clip of the

20     recording that has the phone call and then the actual

21     buy as well?

22     A.         Yes, I have.

23     Q.         And is that an accurate representation of

24     the longer recording, but edited out the sort of

25     nonessential information?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 74 of 173
                                                                          75



 1     A.         Yes.

 2                MR. LAMMERS:      Your Honor, at this point, I'd

 3     request permission to play Government Exhibit 18A.

 4                THE COURT:      You may.

 5                (Tape is played.)

 6                THE COURT:      Mr. Lammers, it's 3:00.         Would

 7     this be a good time for us to take our afternoon

 8     break?

 9                MR. LAMMERS:      I think so.      Thank you.

10                THE COURT:      Very good.

11                So, ladies and gentlemen, we will take our

12     afternoon break now for 15 minutes.            During this

13     break, again, remember my admonitions:

14                Don't talk about this case among yourselves

15     or with anybody else.        You -- We're only on the first

16     witness.     We have a lot more to go.

17                And so enjoy your break.          And we'll see you

18     back here in 15 minutes.

19                THE CLERK:      All rise.

20                (Jury exits.)

21                THE COURT:      All right.     Please be seated.

22                Investigator, you may step down.

23                Mr. Lammers, anything we need to take up

24     during this break?

25                MR. LAMMERS:      Your Honor, I would like to


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 75 of 173
                                                                        76



 1     switch witnesses at this point.           She's here.      And I'd

 2     prefer to get her done and gone.           And I think we'll

 3     be able to do that after the break.

 4                This is Heidi Woodyard.         So I don't

 5     anticipate a lot of testimony.           So we could do that.

 6     With the Court's and Counsel's permission, I'd prefer

 7     to do it that way.

 8                THE COURT:      Mr. Goldensoph?

 9                MR. GOLDENSOPH:       No objection.

10                THE COURT:      Very good.     I saw your witness

11     coordinator come in, so I assume that was the case.

12     So that's fine.       So when we get back, we'll do that.

13                Anything else, Mr. Lammers?

14                MR. LAMMERS:      No, Your Honor.       Thank you.

15                THE COURT:      Mr. Goldensoph?

16                MR. GOLDENSOPH:       No, Your Honor.

17                THE COURT:      All right.     We'll see you in 15.

18                (Recessed 3:03 p.m.; resumed 3:17 p.m.)

19                THE CLERK:      All rise.

20                THE COURT:      All right.     Are we ready for the

21     jury?

22                MR. LAMMERS:      Yes, Your Honor.

23                MR. GOLDENSOPH:       Yes, Your Honor.

24                THE COURT:      Officer Andrews, you would bring

25     them in.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 76 of 173
                                                                        77



 1                You have your witness ready?

 2                MR. LAMMERS:      Yes.    She's here, Your Honor.

 3                (Jury enters.)

 4                THE COURT:      All right.     Please be seated.

 5                And again, ladies and gentlemen, whenever

 6     you walk in the courtroom, you are free to take a

 7     seat.    We stand for you.       You don't need to remain

 8     standing for us.

 9                You heard at the beginning of the evidence

10     in this case that one of the Government's witnesses

11     had not arrived yet.        And that witness has now

12     arrived and, with the consent of the defendant in

13     this case, we're going to interrupt

14     Investigator Leitzen's testimony and have this other

15     witness testify.

16                So, Mr. Lammers, you may now call your next

17     witness.

18                MR. LAMMERS:      Thank you, Your Honor.         We

19     will call Heidi Woodyard.

20                THE COURT:      Ms. Woodyard, just step right up

21     here by the court reporter, and I will place you

22     under oath.     Please raise your right hand.

23                              HEIDI WOODYARD,

24     being produced, sworn as hereinafter certified, was

25     examined and testified as follows:


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 77 of 173
                                                                        78



 1                THE COURT:      Thank you.     Please have a seat

 2     in the witness chair.        I'd like you to pull that

 3     chair up so you're really close to that microphone,

 4     and adjust the microphone as necessary so it's right

 5     in front of you.

 6                And when you are comfortable, please state

 7     your name and spell your name for the court reporter.

 8                THE WITNESS:      Heidi Woodyard.       H-E-I-D-I

 9     W-O-O-D-Y-A-R-D.

10                THE COURT:      Thank you.

11                You may proceed.

12                MR. LAMMERS:      Thank you, Your Honor.

13                           DIRECT EXAMINATION

14     BY MR. LAMMERS:

15     Q.         Ms. Woodyard, how old are you?

16     A.         36.

17     Q.         And where are you from?

18     A.         Dubuque, Iowa.

19     Q.         Have you lived there your whole life?

20     A.         Yes.

21     Q.         Are you employed?

22     A.         Yes.

23     Q.         What do you do?

24     A.         A CNA.

25     Q.         You're a CNA?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 78 of 173
                                                                          79



 1     A.         A CNA and maintenance.

 2     Q.         And maintenance?

 3     A.         Uh-huh.

 4     Q.         Have you worked construction in the past --

 5     or remodeling, I should say?

 6     A.         Yes.

 7     Q.         When was that?

 8     A.         About two years ago.

 9     Q.         Okay.     And do you live in Dubuque itself or

10     just outside?

11     A.         Just outside.

12     Q.         Do you have siblings?

13     A.         Yes.

14     Q.         Tell us who they are.

15     A.         Kenny Birch, Adam Birch, Beau Birch, and

16     Tiffany Birch.

17     Q.         I understand this is difficult.            If you need

18     to pause at any point, that's okay.            There's a water

19     right there in front of you.          And there's -- I think

20     behind the monitor, there's some Kleenex as well if

21     you need it.

22                Tell us about your brother, Adam Birch.               How

23     old was he?

24     A.         26.

25     Q.         And do you remember back in January of 2017?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 79 of 173
                                                                             80



 1     A.         Yes.

 2     Q.         Was he living with you?

 3     A.         Yes.

 4     Q.         Describe for the jury how that came about,

 5     how come he came and stayed at your place or why he

 6     was there.

 7     A.         Adam was released from a jail sentence.               He

 8     was out of jail probably about a week, week and a

 9     half.    Just didn't really have a place to stay.

10                And when he first got out, I offered him a

11     place to stay if he didn't have anywhere.              And he

12     finally called me up and asked if he could come stay

13     with me and if I could help get him some work.

14     Q.         Okay.    And did you know your brother to have

15     a drug addiction?

16     A.         Yes.

17     Q.         Was he a heroin addict, as far as you knew?

18     A.         Yes.

19     Q.         And you knew that before he got out of jail?

20     A.         Yes.

21     Q.         Did you think that he was still using when

22     he got out?

23     A.         No.

24     Q.         Do you have children, ma'am?

25     A.         Yes.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 80 of 173
                                                                        81



 1     Q.         How many?

 2     A.         Three.

 3     Q.         And do they live with you?

 4     A.         Yes.

 5     Q.         Were they present in the home when Adam

 6     lived with you?

 7     A.         My twin eight-year-old boys were, yes.

 8     Q.         Would you have allowed Adam to come and live

 9     in your home if you knew he was still using drugs?

10     A.         No.

11     Q.         So did -- You said, I think, that he asked

12     if you could get him some work?

13     A.         Yes.

14     Q.         Did you do that?

15     A.         Yes.

16     Q.         Where?

17     A.         At the time we were working Sunset Park

18     Circle.    There were some apartment buildings that

19     were just bought by Real Recovery Sober Living out of

20     Florida and --

21     Q.         I'm sorry.      Did you say Real Recovery?

22     A.         Yes.

23     Q.         Okay.     Thank you.     Go ahead.

24     A.         And we completely gutted, remodeled these

25     apartments.       Turned it into a Sober Living unit for


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 81 of 173
                                                                        82



 1     men in Dubuque.

 2     Q.          And when you say "we," who do you mean?

 3     A.          Me and Adam.     There were some other

 4     employees that worked maybe a couple days here and

 5     there as needed, but it was mainly me and Adam.

 6     Q.          Okay.    And what kind of construction were

 7     you working -- or remodeling were you doing?

 8     A.          It was everything from gutting, electrical,

 9     plumbing to painting, carpet, flooring.             The whole

10     building, top to bottom.

11     Q.          Would it be fair to say that Adam's pretty

12     handy?

13     A.          Yes.

14     Q.          Is he a good worker?

15     A.          Yes.

16     Q.          Did you like working together?

17     A.          Yes.

18     Q.          So tell us how it worked.         Did he have a

19     car?

20     A.          No.

21     Q.          So what would happen, you know, during the

22     day?     Would you give him a ride or how did it work?

23     A.          Yes.    We were pretty much together 24/7

24     while he was with me.        We'd get up in the morning, go

25     to work, come back home.         And the same thing the next


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 82 of 173
                                                                        83



 1     day, get up and go to work.

 2     Q.          Would you be working on occasion at separate

 3     areas of the building or separate places?

 4     A.          Yes.    There are four apartments in each

 5     building.     For the most part, we were working in the

 6     same apartment.

 7     Q.          Were there times that he'd be away from the

 8     jobsite?

 9     A.          He'd be, like, outside the building, but

10     not -- he never left the premises.

11     Q.          Is that pretty common?

12     A.          Yeah.

13     Q.          Okay.    Did he ever take breaks?

14     A.          We took breaks whenever, yes.

15     Q.          Did you ever know Adam to be using drugs

16     when he lived in your home?

17     A.          No.

18     Q.          Is Adam -- Or was Adam secretive?

19     A.          Yes.

20     Q.          Did you ever see him, I guess, go in the

21     other rooms to make phone calls or to text back and

22     forth with other people?

23     A.          Yes.

24     Q.          I'm going to, I guess, jump ahead a little

25     bit to February 1st of 2017.          Do you remember that


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 83 of 173
                                                                         84



 1     day?

 2     A.         Yes.

 3     Q.         And did you and Adam go to work on

 4     February 1st of 2017?

 5     A.         Yes.

 6     Q.         Tell us what happened.

 7     A.         It was just a usual day.          We were at the

 8     apartments all day until -- I believe it was about a

 9     quarter to six we decided to quit.            And Adam wanted

10     me to give him a ride to one of his friends' house to

11     collect some money.

12     Q.         And who was that?

13     A.         The name's Justin Harris.

14     Q.         Did you do that?

15     A.         Yes.

16     Q.         Where was that at?        Was it in Dubuque?

17     A.         It was in Dubuque.        It was some apartments.

18     I believe Angella Street.         He met Justin outside.

19     And it was just real quick.          And we left.      And then

20     we went to my older brother's house, where he met

21     Samantha Billmeyer, my older brother's girlfriend.

22     She owed him some money.         And that was real quick

23     too.

24                And then he wanted me to take him somewhere

25     on Garfield.      I don't know the exact address, house,


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 84 of 173
                                                                             85



 1     or who lived there.        I don't know any -- anything

 2     like that, except I dropped him off on the corner,

 3     and he went -- dropped him off on Humboldt, the side

 4     street.     He went and turned the corner onto Garfield

 5     and started walking, I believe it was, to the left.

 6                 And for me to go home, I turned right.               So

 7     where he went from there, what house, I don't know.

 8     Q.          Do you know about what time this was?

 9     Approximately, if you know.

10     A.          It was probably about a quarter after six,

11     20 after.

12     Q.          Okay.   And when did you see him again?

13     A.          It wasn't until that night when he got home.

14     I believe it was around midnight.

15     Q.          I'm sorry.     Did you say midnight?

16     A.          Yes.

17     Q.          And so he came back to your house?

18     A.          Yes.

19     Q.          And were you still up or did you wake up or

20     what happened?

21     A.          I was laying down, but I was still awake.

22     Q.          Did you talk to him?

23     A.          Yes.

24     Q.          Where was that?

25     A.          I talked to him in the kitchen.           He came


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 85 of 173
                                                                          86



 1     back to my room, telling me he was home.              And I got

 2     up to talk to him.       Told him we saved him supper.            He

 3     ate and went off to bed, and I went to bed.              That was

 4     the last I talked to him.

 5     Q.         You didn't talk to him again after midnight?

 6     A.         I got up sometime during the night to use

 7     the bathroom.       And he was coming out of the bathroom.

 8     I just asked him what he was doing awake.              And he

 9     said he couldn't sleep.

10     Q.         And that was the last?

11     A.         And that was it, yeah.

12     Q.         Okay.     So tell us what happened the next

13     morning, ma'am.

14     A.         We were just getting up ready for the day.

15     My twins were already up.         They were in their room

16     watching TV.       And I believe it was around 8:00.

17     Their dad had stopped by to see if they needed a ride

18     to school because me and Adam were working.

19     Sometimes we'd go in earlier.          And so he just came in

20     to see if they needed a ride.

21                He walked down the hall and saw Adam in his

22     bed in a very awkward position.           And he came and

23     asked me if I'd saw how my brother had fallen asleep.

24     And I pretty much knew right away that something bad

25     had happened.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 86 of 173
                                                                             87



 1                 And when I went in there, his lights were

 2     still on, and he kind of had his back towards the

 3     door and sideways.       And then his upper half was kind

 4     of bent over.

 5                 And I started yelling his name.           He wasn't

 6     answering.     And as soon as I touched him, he was

 7     cold.    I turned him over.       And the first thing I saw

 8     was the orange cap.

 9     Q.          What do you mean, an orange cap?

10     A.          From a needle.      And that's pretty much when

11     I knew it was heroin.        And when I completely turned

12     him over.     The needle was still stuck in his arm.

13                 So I pretty -- I knew what had happened.              I

14     tried to do CPR and called 911 and told them that it

15     was heroin and --

16     Q.          What made you think it was heroin?

17     A.          Because I knew he was battling it before he

18     went into jail.       And just the needle.

19     Q.          Okay.   So you called 911 and you started

20     CPR.    Did anybody help you with the CPR?

21     A.          My ex-husband, the kids' dad, he was there.

22     He helped at times.        I had stopped to call my dad at

23     work, get him there.        And so he took over for a

24     couple minutes.

25     Q.          At some point did the -- did the emergency


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 87 of 173
                                                                        88



 1     crews arrive?

 2     A.         Yes.

 3     Q.         Okay.    And were you present for that?

 4     A.         Yes.

 5     Q.         And were you present when the police

 6     officers arrived?

 7     A.         Yes.

 8     Q.         Were you there when they searched Adam's

 9     room?

10     A.         No.

11     Q.         And did you provide them with cellular

12     telephones that you knew Adam had used?

13     A.         Yes.    They were laying right next to him.

14     Q.         Did you know Adam was using drugs when he

15     was living with you?

16     A.         When he was living with me, no.

17                MR. LAMMERS:      Can I have a moment?

18                THE COURT:      You may.

19                MR. LAMMERS:      Thank you.      I don't have any

20     further questions.

21                THE COURT:      Any cross-examination?

22                MR. GOLDENSOPH:       Yes, Your Honor.       Thank

23     you.

24                            CROSS-EXAMINATION

25     BY MR. GOLDENSOPH:


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 88 of 173
                                                                        89



 1     Q.         Ms. Woodyard, you talked about earlier you

 2     and Adam were working together at that time; correct?

 3     A.         Yes.

 4     Q.         And then on -- I just want to make sure I

 5     get the timeline correct.         About -- On February 1st,

 6     you two left about 5:45 in the evening?             Does that

 7     sound about right?

 8     A.         Yes.

 9     Q.         And one of the stops you made along the way

10     is to Adam's friend, Justin Harris; correct?

11     A.         Yes.

12     Q.         Now, when Adam went there, he didn't

13     actually go inside Mr. Harris's house; correct?

14     A.         Correct.

15     Q.         And you observed what looked like a

16     hand-to-hand exchange of something; correct?

17     A.         Yes.

18     Q.         Now, Adam had said that he was going to pick

19     up money from Mr. Harris; correct?

20     A.         Yes.

21     Q.         But you had testified earlier that during

22     this time, he was kind of being secretive; right?

23     A.         Yes.

24     Q.         And is it safe to assume that you would have

25     been very upset with him or disappointed with him if


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 89 of 173
                                                                        90



 1     you knew he was using drugs at that time?

 2     A.         Yes.

 3     Q.         And so he wouldn't have let you know if that

 4     was occurring; correct?

 5     A.         Correct.

 6     Q.         And then you -- There was a brief stop at

 7     your older brother's house, Kenny; is that correct?

 8     A.         Yes.

 9     Q.         And then -- then you stopped off at the

10     corner of Humboldt and Garfield; is that correct?

11     A.         Yes.

12     Q.         And he left one way; you left another?

13     A.         Yes.

14     Q.         Now, a few days prior to February 1st, 2017,

15     you had dropped Adam off at that same area; is that

16     correct?

17     A.         Yes.

18     Q.         And during that time, he was gone for just a

19     few minutes, and then he returned back to your car;

20     correct?

21     A.         Yes.

22                MR. GOLDENSOPH:       Your Honor, I think that's

23     all I have.

24                THE COURT:      Any further redirect

25     examination?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 90 of 173
                                                                         91



 1                MR. LAMMERS:      No, thank you.

 2                THE COURT:      Thank you, ma'am.       You are

 3     excused.

 4                The Government may call its next witness.

 5                MR. LAMMERS:      Thank you, Your Honor.          We

 6     would re-call Officer Leitzen.

 7                THE COURT:      Very good.

 8                Officer Leitzen, I'll just remind you you're

 9     still under oath.

10                THE WITNESS:      Yes, sir.

11                THE COURT:      Mr. Lammers, you may proceed.

12                MR. LAMMERS:      Thank you, Your Honor.

13                    (CONTINUED) DIRECT EXAMINATION

14     BY MR. LAMMERS:

15     Q.         So if I remember correctly, Officer, I think

16     we finished playing the audio of the controlled buy

17     on February 2nd; is that right?

18     A.         Correct.

19     Q.         And, again, did you recognize the voice on

20     that controlled buy as that being Lo?

21     A.         Yes.

22     Q.         And John Walgren was the CI in that

23     particular case; is that right?

24     A.         That's correct.

25     Q.         Why did John Walgren start working with the


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 91 of 173
                                                                              92



 1     task force?

 2     A.          On January 8th of 2017, there was another

 3     overdose in Dubuque which did not cause a death, so

 4     it was a serious bodily injury case where Shelby

 5     Sweeney had overdosed.

 6                 And John Walgren was friends with Shelby

 7     Sweeney.     And prior to that January 8th date, Shelby

 8     Sweeney had been getting heroin from another target,

 9     Greg Stapleton, in Dubuque.

10                 And for whoever reason, Greg Stapleton ended

11     up cutting Shelby Sweeney off, would not deal to her

12     anymore.     However, she still wanted his heroin.               And

13     Greg Stapleton would deal with John Walgren, so

14     Shelby Sweeney and John Walgren threw in money

15     together.

16                 And John Walgren went to Greg Stapleton,

17     picked up heroin, brought it back, and provided that

18     to Shelby Sweeney.        And they used together.        And she

19     overdosed.

20     Q.          Who overdosed?

21     A.          She overdosed.      He did not.

22     Q.          He did not.     You mentioned put money

23     together.     What's that commonly called?

24     A.          Throwing down.

25     Q.          Throwing down?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 92 of 173
                                                                        93



 1     A.         Yeah.

 2     Q.         Okay.    And did Mr. Walgren call 911?

 3     A.         Yes, he did.

 4     Q.         And in the course of the investigation, did

 5     he fear he was going to be charged?

 6     A.         Yes.

 7     Q.         And did he agree to work with you because of

 8     that fear?

 9     A.         Yes.

10     Q.         So did Mr. Walgren identify some other

11     sources that he was getting heroin from?

12     A.         Yes.

13     Q.         Did you ever check Mr. Walgren's phone?

14     A.         Yes.

15     Q.         How did you do that?

16     A.         When he was working with us, he would

17     obviously bring his phone to the office.              And I would

18     visually inspect the phone, look at the text messages

19     between him and different targets, and photograph

20     those text messages.

21                And ultimately on, I believe it was,

22     February 16th, I took his phone and downloaded it

23     with the Cellebrite.

24     Q.         Describe what Cellebrite is for the jury,

25     please.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 93 of 173
                                                                        94



 1     A.         Cellebrite is -- it's a machine that you

 2     hook a telephone or electronic device up to.               And

 3     after inputting specific information for that device,

 4     it will download or draw out the information from the

 5     phone and make a copy of it on the computer so you

 6     could scroll through the computer and pick out the

 7     different tabs that you want to look at.

 8                You can look at context, call logs, text

 9     logs, multimedia message.         So there's numerous

10     different items that you can look at through the

11     phone.    So essentially looking at the contents of the

12     phone on the computer after it's downloaded from the

13     phone.

14     Q.         What are phone tolls?

15     A.         Phone tolls are the call log and text logs

16     from the phone company showing the existence of phone

17     calls and text messages and the date and time they

18     were made, the phone number that they were made to,

19     and the duration, if there is one.

20     Q.         Do they -- do they show content?

21     A.         No, they do not.

22     Q.         So it's simply a contact to and from a

23     phone?

24     A.         That's right.

25     Q.         And does it show incoming?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 94 of 173
                                                                        95



 1     A.         Yes.

 2     Q.         Does it show outgoing?

 3     A.         Yes.

 4     Q.         And did you have an opportunity in this

 5     particular case to get phone tolls from targets of

 6     the investigation, CIs, other folks?

 7     A.         Yes.

 8     Q.         So back to, I guess, John Walgren now for a

 9     second.    Did he -- after this February 2nd controlled

10     buy -- And I guess this would be a good point.               Would

11     you please -- Do you have that -- the bag near you?

12     A.         Yes.

13     Q.         Do you have Exhibit 2A in that bag?

14     A.         Yes.

15     Q.         Can you tell us what that is.

16     A.         It is the bag containing the heroin that was

17     purchased from Lo by John Walgren on February 2nd,

18     2017.

19     Q.         Was it field-tested?

20     A.         Yes.

21     Q.         Was it ultimately determined to be heroin?

22     A.         Yes.

23     Q.         Now, I think on the recording you could hear

24     Mr. Walgren say, "He did a nice one."             What's that

25     mean?


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 95 of 173
                                                                        96



 1     A.          It means he put together a big bag of

 2     heroin.

 3     Q.          So it weighed heavier, then?

 4     A.          Yes.    Just because you pay $80, thinking

 5     you're going to get a half gram -- It really depends

 6     on the drug dealer.        Some drug dealers will give

 7     you -- I mean, it's not like the store where you're

 8     going to get the exact amount every single time.

 9     It's however much the drug dealer decides to give you

10     at that time.

11                 So sometimes you pay $80 and you might get

12     .6 grams.     Very unlikely, because they typically go

13     down.     So if you think you're going to get a half

14     gram, sometimes they'll give you .4 grams or even .3

15     grams.     So ripping you off, essentially, for your

16     money.

17                 So if it's -- if it's something that they

18     believe is -- weighs what it should weigh or maybe

19     even more, then that would be why he would make a

20     statement like, "He did a nice one."

21     Q.          Okay.    So after that controlled buy on

22     February 2nd, was there more contact between

23     Mr. Walgren and the defendant, Mr. Stevenson?

24     A.          Yes.

25     Q.          Would you describe that, please.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 96 of 173
                                                                        97



 1     A.          We tried on several occasions over the next

 2     few days, leading into a few weeks, of having

 3     Mr. Walgren come to the drug task force office and --

 4                 I'm sorry.     I should back up before I --

 5     before I go into having him come in to try and do

 6     more controlled buys.

 7     Q.          Let me see if I can narrow my question.

 8     A.          Yes.

 9     Q.          Was there more contact on February 2nd?

10     A.          Yes.

11     Q.          Would you describe that, please.

12     A.          Probably about an hour after the controlled

13     buy was completed with Mr. Walgren and he had left

14     the drug task force control, he was on his own at

15     that time.     It was probably about an hour later when

16     I got a text message from Mr. Walgren.             And it was in

17     all caps.

18                 MR. GOLDENSOPH:      Your Honor, I'm going to

19     object as to potential hearsay.

20                 THE COURT:     Mr. Lammers, do you agree it's

21     hearsay?     And if so, is there an exception?

22                 MR. LAMMERS:     I don't believe it's hearsay

23     as it's not for the truth of the matter asserted.

24     This is going to go to the reason why they did the

25     next step in the investigation, Your Honor.


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 97 of 173
                                                                              98



 1                 THE COURT:     The objection's overruled.

 2                 You may answer the question.

 3     A.          The text message stated, "Adam Birch died,"

 4     almost like a questioning matter.            And then it was

 5     something to the effect of, "It was Lo" or "Lo's the

 6     one who he got the heroin from" or something to that

 7     effect.

 8     BY MR. LAMMERS:

 9     Q.          So what did you do based on that

10     information?

11     A.          Well, I had had contact with Mr. Walgren.

12     He stated that he was texting back and forth with Lo.

13     And Lo wanted him to constantly call Adam.              "Call

14     him.     Can you get ahold of him?        Just call him.         Let

15     me know when you get ahold of him," that sort of

16     thing.     So it was essentially blowing up

17     Mr. Walgren's phone.

18     Q.          And did you have an opportunity to verify

19     that?

20     A.          Yes, I did.

21     Q.          How did you do that?

22     A.          On February 6th, when he came to the drug

23     task force office, he came in to attempt another

24     undercover purchase of heroin from Mr. Stevenson.

25     And at that time, I looked at his phone, and


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 98 of 173
                                                                        99



 1     photographed all of the -- the entire text message

 2     chain between Mr. Walgren and Mr. Stevenson on the

 3     night of February 2nd.

 4     Q.         And eventually did you do a Cellebrite dump

 5     as well?

 6     A.         Yes, I did.

 7     Q.         Did that reflect that same text message

 8     chain?

 9     A.         It did.

10     Q.         Okay.     I'm now going to refer you to

11     Government Exhibit 9.

12                MR. LAMMERS:      Your Honor, may I publish

13     that?

14                THE COURT:      You may.

15     BY MR. LAMMERS:

16     Q.         Can you see that on the screen in front of

17     you?

18     A.         Yes.

19     Q.         And can you tell us what that is?

20     A.         That is a Word document with text messages

21     clipped out of a full text log from a Cellebrite

22     dump.    And they are text messages between John

23     Walgren and Michael Stevenson from John Walgren's

24     phone.

25     Q.         Okay.     So I'm going to -- Do you see down


                          Sarah J. Dittmer, CSR, RPR
                                1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 99 of 173
                                                                         100



  1    here where I've got the cursor, that -- where it says

  2    "1415"?

  3    A.          Yes.

  4    Q.          And then it says "Lo."         And then it's sent,

  5    phone, outgoing.        So if I understand you correctly,

  6    that this is a text message from John Walgren to

  7    Michael Stevenson?

  8    A.          That's correct.       So it's Michael's -- or

  9    it's John Walgren's phone.          So any outgoing texts

 10    would be outgoing from John Walgren's device to the

 11    receiver, in this case, Lo.

 12    Q.          Okay.    I've gone to the second page of this.

 13    Can you read these text messages?

 14    A.          I can.

 15                MR. LAMMERS:      I'm sorry.     Give me a second

 16    here.     Just give me a second.        I'm sorry.     I'm a

 17    little new to the mouse here on the computer.               And I

 18    did it again.

 19                Do you want to try?

 20                Okay.    Thank you.

 21    BY MR. LAMMERS:

 22    Q.          All right.     Do you see this?

 23    A.          Yes.

 24    Q.          The top text message, who is that from?

 25    A.          That is from John Walgren to Lo.


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 100 of 173
                                                                         101



  1    Q.          To?

  2    A.          To Michael Stevenson.

  3    Q.          Okay.     And what's the question there?

  4    "What's up" -- He refers to specifically "part-time

  5    hustle."     Do you know what that means?

  6    A.          It's somebody who does not answer their

  7    phone all the time when a drug user is trying to get

  8    ahold of a drug dealer to acquire drugs.

  9    Q.          And the next one, who is that text message

 10    from?

 11    A.          That is from Michael Stevenson.

 12    Q.          Okay.     I'm going to jump ahead here to the

 13    date in question.        Do you see -- And I'm now on

 14    page four.        Do you see at the bottom the text message

 15    from, it looks like, John Walgren to Michael

 16    Stevenson?

 17    A.          Are you referring to number 2388?

 18    Q.          Yes, I am.

 19    A.          Yes.

 20    Q.          The "tell him what, bro?"         Have you take a

 21    look at that text message.

 22    A.          Yes.

 23    Q.          And did that text message correspond in time

 24    to any phone tolls that you recovered?

 25    A.          Yes.


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 101 of 173
                                                                         102



  1    Q.          Would you describe that for the jury,

  2    please.

  3    A.          There was a phone call between John Walgren

  4    and Michael Stevenson at 1910 hours, which would be

  5    7:10 p.m., that lasted, I believe, for a minute and

  6    four seconds.       It predated this text message by a

  7    matter of seconds.

  8    Q.          Approximately 29 seconds?

  9    A.          Yes.

 10    Q.          Okay.    And Walgren is asking Michael

 11    Stevenson, "Tell him what?"

 12    A.          Correct.

 13    Q.          Who did you take that to refer to?

 14    A.          Adam Birch.

 15    Q.          Why?

 16    A.          Because I was -- During the investigation, I

 17    learned that Mr. Stevenson wanted Walgren --

 18    Mr. Walgren to contact Mr. Birch.

 19    Q.          Okay.    And does that text message, then,

 20    going to the next page, five, does that -- did that

 21    string of text messages keep going?

 22    A.          Yes, it does.

 23    Q.          All right.     The 2930 text message where it

 24    says, "Just call him," who's that from?

 25    A.          It's from Lo.      It's 2390.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 102 of 173
                                                                         103



  1    Q.          I'm sorry.     Not "2930."      2390.    My

  2    apologies.      And is that from the defendant?

  3    A.          Yes.

  4    Q.          It says, "Just call him"; right?

  5    A.          Correct.

  6    Q.          Who did you take that to be referring to?

  7    A.          Adam Birch.

  8    Q.          And the outgoing text message from

  9    Mr. Walgren, he refers to number 213-3018?

 10    A.          Correct.

 11    Q.          Whose phone was that?

 12    A.          Adam Birch.

 13    Q.          So it's pretty clear from context that the

 14    defendant is trying to have John Walgren get ahold of

 15    Adam Birch?

 16    A.          That's correct.

 17    Q.          All right.     How soon after that is the next

 18    phone call from the defendant to John Walgren asking

 19    him to call?

 20    A.          The next text message is 22 seconds later.

 21    Q.          And the next text message from the

 22    defendant?

 23    A.          10 seconds after that.

 24    Q.          And the next one?

 25    A.          One second later.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 103 of 173
                                                                         104



  1    Q.          The next?

  2    A.          Three seconds after that one.

  3    Q.          And I'm referring now to 2400.           How much

  4    time?

  5    A.          A minute and 16 seconds.

  6    Q.          And 2401?

  7    A.          12 seconds.

  8    Q.          So would you characterize this as fairly --

  9    or repeated contact?

 10    A.          Yes.

 11    Q.          And is this after John Walgren had learned

 12    that Adam Birch died?

 13    A.          This is before.

 14    Q.          This is before John Walgren knew?

 15    A.          Yes.

 16    Q.          Okay.    And you discovered this from John

 17    Walgren when he talked to you?

 18    A.          That's correct.

 19    Q.          And then you also independently got it from

 20    the Cellebrite; is that fair to say?

 21    A.          Correct.

 22    Q.          Okay.    So I'm going to refer you, then, to

 23    2407.    Do you see that?

 24    A.          Yes.

 25    Q.          Yeah.    I'm sorry.     It's on page six.       I


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 104 of 173
                                                                         105



  1    paged down in the interim.          "Can I come through

  2    before I go home?        I need something for 60."         What's

  3    that refer to?

  4    A.          That is John Walgren trying to get $60 worth

  5    of heroin from Michael Stevenson.

  6    Q.          And what's Mr. Stevenson response?

  7    A.          He just responds, "80."

  8    Q.          And what does that indicate to you, based on

  9    your training and experience with heroin

 10    investigations?       What kind of amount are we talking

 11    about?

 12    A.          A half gram.

 13    Q.          And is this John Walgren working outside of

 14    your control to obtain heroin for himself?

 15    A.          Yes.

 16    Q.          This isn't part of a controlled buy?

 17    A.          It is not.

 18    Q.          Okay.    Did you later learn that Mr. Walgren

 19    would commonly get heroin on his own?

 20    A.          Yes.

 21    Q.          At some point did you deactivate Mr. Walgren

 22    from continuing to work as a CI?

 23    A.          Yes.

 24    Q.          Why?

 25    A.          Because on April 12th, 2017, he conducted a


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 105 of 173
                                                                         106



  1    controlled purchase of heroin from a different target

  2    and, in the meantime, stole one of the two bags that

  3    he purchased with drug task force funds and only

  4    turned one over to the drug task force.              And during

  5    the investigation, nine days later, that fact

  6    surfaced.

  7    Q.          How did he manage to evade the controls if

  8    he's searched before and searched after?              Why wasn't

  9    that second bag recovered?

 10    A.          Prior to making contact with the drug task

 11    force on April 12th, Mr. Walgren had contacted the

 12    target earlier that morning and texted him, asking

 13    him to split the hundred.          He was going to be --

 14    stated that he was going to be coming with $100.

 15                He asked the target to split the heroin into

 16    two separate bags because he was going to be throwing

 17    down with a buddy.

 18                He didn't want to have to split it himself.

 19    So he told the target to split it into two,

 20    "essentially so we would both have our own bag when

 21    we left."

 22                He then erased all of those text messages

 23    from his phone so we didn't know any of that.               He

 24    came up to the drug task force office.             We did all of

 25    the controls that we normally do and -- including


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 106 of 173
                                                                         107



  1    searching him, searching his vehicle, and then sent

  2    him to the residence, which was inside of an

  3    apartment building up on a second floor -- up a set

  4    of stairs to a second floor.

  5                He went up and met the subject in the

  6    hallway and received heroin in exchange for the

  7    money.     And on his way back down the stairs, which

  8    were obviously inside of the building that we did not

  9    have a visual on, he dropped one of the two bags on

 10    the stairs -- on one of the stairs and left it, and

 11    then returned as if the buy were normal and turned

 12    over one bag of heroin which he stated he purchased

 13    for the -- for the $100 on April 12th.

 14    Q.          So did you deactivate him after you found

 15    that out?

 16    A.          Yes.

 17    Q.          Did you continue to take information from

 18    him?

 19    A.          I did.

 20    Q.          Why didn't you use him for controlled buys

 21    anymore?

 22    A.          After somebody steals from the drug task

 23    force under our control, they can no longer work with

 24    us.    And, not only that, we charged him criminally

 25    for that.     They won't be -- they won't be trusted


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 107 of 173
                                                                         108



  1    again to handle any drugs or be involved in any type

  2    of undercover purchases or situations like that.

  3                Essentially it turns into simply taking

  4    information from them as we would from any other

  5    citizen who wants to provide information to the drug

  6    task force reference criminal activity in Dubuque.

  7                And then we take that information and

  8    corroborate it in whatever other way we can.               But as

  9    far as having them do active work for the drug task

 10    force, we don't do it again.

 11    Q.          Was he charged in this particular case?

 12    A.          Yes, he was.

 13    Q.          At any point, then, after February 6th -- or

 14    after, I guess -- I think you testified that

 15    Walgren -- you and Walgren tried to do an additional

 16    controlled buy from the defendant.            Was there ever

 17    one arranged?

 18    A.          I'm sorry.     Was there another one arranged,

 19    you asked?

 20    Q.          Another one arranged, another controlled buy

 21    arranged from the defendant with Mr. Walgren?

 22    A.          No.   Mr. Stevenson would not take any of

 23    Mr. Walgren's phone calls anymore.

 24    Q.          He stopped taking his calls?

 25    A.          Correct.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 108 of 173
                                                                         109



  1    Q.          And was that after Adam Birch's death?

  2    A.          Correct.

  3    Q.          And at some point did you ever receive

  4    information that Mr. Walgren had been able to make

  5    contact with Mr. Stevenson again?

  6    A.          Yes.

  7    Q.          Would you describe what happened there.

  8    A.          On February 12th, I believe it was about

  9    1:51 p.m., Mr. Walgren called me and stated he had

 10    just brought --

 11                MR. GOLDENSOPH:        Your Honor, I'm going to

 12    object.     Again, it sounds like we're getting into

 13    hearsay.

 14                THE COURT:     Mr. Lammers?

 15                MR. LAMMERS:      Again, Your Honor, this goes

 16    to the next step in the investigation.             And I'm

 17    laying the foundation for Exhibit 24 and why this

 18    witness gathered that exhibit.

 19                THE COURT:     Okay.     So, ladies and gentlemen,

 20    again, this won't be lodged for the truth of the

 21    matter asserted.       Rather, it's to demonstrate why the

 22    investigator took the next step.

 23                So you may answer the question.

 24    A.          He had stated that he picked up a friend

 25    named Jake from East Dubuque and brought him over to


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 109 of 173
                                                                         110



  1    the Hy-Vee parking lot on South Locust, which is just

  2    south of the bridge going over to East Dubuque,

  3    Illinois.

  4                And he stated when he got in that parking

  5    lot, Jake met with Lo inside of Mr. Walgren's vehicle

  6    and purchased heroin from him.           And he stated that

  7    was within the previous 15 minutes from the time that

  8    he called me.

  9    BY MR. LAMMERS:

 10    Q.          And did you check on that information?

 11    A.          I did.

 12    Q.          How did you do that?

 13    A.          I first started with the City of Dubuque

 14    traffic cameras.        The vast majority of downtown

 15    Dubuque is covered by traffic camera coverage.                And I

 16    was able to go to the traffic cameras at the base of

 17    the East Dubuque bridge.

 18                And I looked in a very short time frame.              I

 19    think between 1:30 and 1:40, something to that

 20    effect, in the time frame that Mr. Walgren stated

 21    that he was down at Hy-Vee for the heroin purchase

 22    from Lo.

 23                And I was able to find Mr. Walgren's

 24    vehicle, which is very easy to pick out.              It's got a

 25    giant white sticker in the back window that covers


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 110 of 173
                                                                         111



  1    almost the entire back window.           It's a gray Acura.       I

  2    was able to find that vehicle and see that it turned

  3    eastbound to go across the East Dubuque bridge.

  4                I then waited.      And within just a couple of

  5    minutes, the blue 2002 Chevy Trailblazer that had

  6    shown up on the undercover purchase 10 days earlier

  7    also drove through that same intersection northbound.

  8                So I took that time frame and I used that to

  9    go to Hy-Vee.       And I had the Hy-Vee manager pull up

 10    video from outside of the store, which overlooks the

 11    entire parking lot, including the parking lot for the

 12    gas station, which is at the far end of the parking

 13    lot.    And he also pulled up in-store video from

 14    inside of the gas station.

 15                And then I was able to observe

 16    Mr. Stevenson's vehicle, the blue Chevy Trailblazer,

 17    enter the parking lot.         And it parked.      And then

 18    Mr. Stevenson gets out of the vehicle and walks into

 19    the gas station.

 20                And then I was able to view -- In the gas

 21    station, I was able to view Mr. Stevenson from

 22    different angles, such as the camera on the height

 23    strip of the door at enter as well as the hallway to

 24    go into the bathroom of the gas station.

 25                And then after approximately, oh, two


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 111 of 173
                                                                         112



  1    minutes and 45 seconds, maybe three minutes,

  2    Mr. Stevenson exits the gas station back out into the

  3    parking lot.       And while he was exiting the parking

  4    lot, Mr. Walgren had already pulled into the parking

  5    lot in his Acura.

  6                And he was circling the parking lot.            And he

  7    comes back around and parks on the southwest corner

  8    of the gas station parking lot, just as Mr. Stevenson

  9    is exiting the gas station.

 10                And then somebody gets out of Mr. Walgren's

 11    car and meets with Mr. Stevenson in front of the car.

 12    And then they immediately turn around and get back

 13    into Mr. Walgren's car.         And they're in the car for

 14    approximately four and a half minutes.             And then

 15    Mr. Stevenson gets out of the car, goes back to his

 16    vehicle while Mr. Walgren leaves.

 17                And then the blue Trailblazer kind of

 18    circles around in the parking lot, stops, and goes a

 19    couple of times, but then exits the parking lot out

 20    of the opposite side approximately two to three

 21    minutes later.

 22    Q.          And were you able to -- You watched all of

 23    those videos personally?

 24    A.          Yes.

 25    Q.          Were you able to recognize Mr. Stevenson in


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 112 of 173
                                                                          113



  1    those videos?

  2    A.          Yes.

  3    Q.          And you recognized Mr. Walgren's car as

  4    well?

  5    A.          Yes.

  6    Q.          And did it correspond with the times that

  7    Mr. Walgren said they were there?

  8    A.          It was exact, yes.

  9    Q.          So that's on February 12th; is that right?

 10    A.          That's correct.

 11    Q.          What's the next step in the investigation?

 12    A.          As I said, we tried a couple more times to

 13    conduct undercover purchases of heroin from

 14    Mr. Stevenson, but Mr. Walgren was never able to get

 15    ahold of him.

 16                And then in April is when he ended up

 17    getting caught stealing from the drug task force, in

 18    which case we were no longer using him to conduct

 19    controlled purchases.         At which point the

 20    investigation into trying to buy heroin from

 21    Mr. Stevenson ceased because I did not have a

 22    confidential informant who could purchase drugs from

 23    him any longer.

 24    Q.          Okay.    And I guess I forgot to do this.             On

 25    Exhibit 24 -- I'm not going to play that at this


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 113 of 173
                                                                          114



  1    point.     It's 17 minutes long.        And there's some dead

  2    spots.     Can you describe sort of how that works,

  3    what --

  4                Have you seen that, by the way?

  5    A.          I have.

  6    Q.          And it appears there's some space where the

  7    timer keeps running, but it's frozen.             Can you

  8    describe why that would have happened?

  9    A.          So the video from the store, which overlooks

 10    the parking lot, will run the entire time.               And the

 11    video inside of the gas station would, obviously,

 12    coincide with that.

 13                But the video inside the gas station is

 14    split into four different screens.            So there's a

 15    height strip screen on the -- when you first walk in

 16    the doorway.      So it's on the height strip of the

 17    door.

 18                There's also one for the -- I believe it's

 19    the point of sale area that would overlook the cash

 20    register.     And then there's a hallway, a bathroom

 21    hallway, and another, like, overall shot of the gas

 22    station.     So they're all different areas inside the

 23    gas station.      They're split into four.

 24                So when I had asked the manager, who was

 25    pulling up the video for me -- Basically I wanted


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 114 of 173
                                                                         115



  1    from the time that Mr. Stevenson walked into the gas

  2    station until the time that he walked out of the gas

  3    station.

  4                I wanted all of that recorded.           So he was --

  5    It's an overall recording of all of them, but you're

  6    able to click on the different monitors and see just

  7    that screen.

  8                And after he walks in past the height strip,

  9    he's offscreen for two and a half minutes or more

 10    before he comes back and leaves.            So essentially the

 11    manager took from, I don't know, zero seconds to 30

 12    seconds -- I'm not sure if that's the exact time, but

 13    took the small amount of time that Mr. Stevenson

 14    walked in and that he was on that camera view and

 15    then just essentially stopped recording on that

 16    camera view, just froze it because he's no longer

 17    there.

 18                It moved to another one.         And that one's the

 19    one that runs seeing him come back through the

 20    hallway into the bathroom and then back out of the

 21    bathroom and then back out the door.

 22                So it's an overall time for all four

 23    screens, but all four screens don't necessarily play

 24    for the full amount of time, if that makes sense.

 25    It's just when he's captured on the video.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 115 of 173
                                                                         116



  1    Q.          Okay.    So I think that covers, then,

  2    Exhibit 24.      Let's jump forward.

  3                You said you no longer had someone who could

  4    get in to the defendant.          Did that ever change?

  5    A.          Yes, it did.

  6    Q.          And how did that change?         Or when did that

  7    change?

  8    A.          August of 2017.

  9    Q.          Describe for us what happened next in the

 10    investigation.

 11    A.          I had another confidential informant named

 12    Shannon Scholtes who had been working for the drug

 13    task force and had advised me that she knows a guy

 14    named Mike-Mike and --

 15    Q.          I'm sorry.     I didn't hear that.        Say it

 16    again.

 17    A.          She said -- She told me she knows a guy

 18    named Mike-Mike.

 19    Q.          Mike-Mike?

 20    A.          Correct.

 21    Q.          Okay.

 22    A.          Who sells crack cocaine.         And she stated she

 23    thinks he sells heroin as well, but she doesn't know

 24    for sure because she's not -- she's never purchased

 25    it.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 116 of 173
                                                                          117



  1    Q.          Okay.     So what did you do?

  2    A.          I had her explain who Mike-Mike was because

  3    at that time I didn't know she was talking about

  4    Michael Stevenson.

  5                But she explained that he used to live with

  6    Ricky Carter at 611 University, Apartment Number 4.

  7    And I knew that Michael Stevenson had lived there.

  8                She stated, since then, she thought he had

  9    moved to Alpine Street with his girlfriend.               And I

 10    also knew that he had moved to Alpine Street with his

 11    girlfriend.        So with those facts, I believed that we

 12    were talking about the same person.

 13                She then showed me a phone number that she

 14    used to have for Mr. Stevenson.            And it was -- We've

 15    got several phone numbers that had been accumulated

 16    that we know Mr. Stevenson has used in the past.                  And

 17    that's one of them.

 18                So then I showed her a photo lineup of

 19    Mr. Stevenson.        She was able to pick him out of the

 20    photo lineup as being the subject she knows as

 21    Mike-Mike.

 22    Q.          Did you eventually use her to do a

 23    controlled buy?

 24    A.          Yes.

 25    Q.          How did that happen?


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 117 of 173
                                                                         118



  1    A.          All of the same procedures were followed as

  2    any other controlled buy.           She came to the drug task

  3    force office.

  4    Q.          Let me stop you before we get to that point.

  5    How did you make arrangements for a controlled buy?

  6    Was that by telephone?

  7    A.          Yes.

  8    Q.          What number was called?

  9    A.          I believe it was --

 10    Q.          If you know.

 11    A.          I think it was (563)213-3916, but I can't be

 12    positive without looking at my -- It's on my buy

 13    report on the first page, but I'm not positive.

 14    Q.          That's fine.        So did you make a recorded

 15    phone call?

 16    A.          Yes.

 17    Q.          Okay.     And who was that with?

 18    A.          With Michael Stevenson.

 19    Q.          How do you know?

 20    A.          Because, first of all, she referred to him

 21    as Mike-Mike.        I could hear his voice and knew that

 22    it was Mr. Stevenson.

 23    Q.          Did you recognize the voice is what I'm

 24    getting at.        I'm sorry.     It's a bad question.

 25    A.          Yes.


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 118 of 173
                                                                          119



  1    Q.          So how did that arrangement go?

  2    A.          A recorded phone call was placed to

  3    Mr. Stevenson at that time.          And it was arranged for

  4    Ms. Scholtes to purchase $50 worth of crack cocaine

  5    from Mr. Stevenson.

  6                And he advised her to go to Ricky's old

  7    place, which she knew to be the place where she had

  8    always met him in the past.

  9    Q.          And is that -- Or what is that address?               I'm

 10    sorry.     I think you told us.

 11    A.          611 University Avenue, Apartment Number 4.

 12    Q.          Okay.    So same procedures were followed for

 13    the controlled buy that were followed with

 14    Mr. Walgren?

 15    A.          That's correct.       We have a female in our

 16    office who conducted the strip-search of

 17    Ms. Scholtes.

 18    Q.          And was her car searched as well?

 19    A.          Yes.

 20    Q.          And what happened next?

 21    A.          I searched her purse as well.          And then the

 22    recording device was actually placed in her purse.

 23    Q.          And what's the next step?

 24    A.          The recorded phone call was placed, and the

 25    undercover drug deal was set up.            She was provided


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 119 of 173
                                                                         120



  1    with $50 in pre-serialized U.S. currency, two $20

  2    bills and a $10 bill.

  3                And I advised her of the exact route I

  4    wanted her to take from the drug task force office to

  5    the target location we were going to.

  6                And we were going to, obviously, stay right

  7    with her.     She also didn't know when he -- When he

  8    said, "Come to Ricky's old place," she didn't know

  9    whether or not he was inside the apartment or if he

 10    was mobile.

 11                I did not want her going inside the

 12    apartment.      I wanted him to come out, if at all

 13    possible, so we could make a visual identification.

 14                So I told her to make up an excuse that she

 15    couldn't go inside.        Try and draw him out if he

 16    wanted her to come in.

 17                She then drove to that location.           And

 18    there's a parking lot just to the east of the

 19    apartment building.        It's called the Carpet Shack

 20    parking lot.      It's a large parking lot.

 21                There's only one way in and one way out.

 22    And it sits between the building 611 University and

 23    the business, the Carpet Shack, which sits east of

 24    that.

 25                She pulled into that parking lot and parked


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 120 of 173
                                                                         121



  1    on the east side of the building at 611 University

  2    Avenue.

  3    Q.          Was this recorded?

  4    A.          Yes.

  5    Q.          Okay.    What happened next?

  6    A.          I parked up the street on University, just

  7    west of the target location approximately a block to

  8    a block and a half.

  9                And while I was -- while I was waiting --

 10    While we were waiting for the target to arrive, I

 11    decided it would be a good idea to throw my phone up

 12    in the -- the windshield and just hit record so we

 13    could see if anybody came and went from the parking

 14    lot or from that apartment.

 15                So I turned it on to video and hit "record."

 16    And as I was setting that up and hitting the "record"

 17    button, it turned out that that blue 2002 Chevy

 18    Trailblazer had just driven past our vehicle.

 19                And as I was trying to get the recording all

 20    set on my phone, I could see that the Trailblazer was

 21    getting ready to turn into the parking lot where our

 22    informant was parked.

 23    Q.          Same vehicle?

 24    A.          Same vehicle.

 25    Q.          Same license plate?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 121 of 173
                                                                         122



  1    A.          Yes.

  2    Q.          Okay.    And what happened then?

  3    A.          A short time later, they were out of my

  4    visual sight.       Obviously, I could hear what was going

  5    on on the body wire, but they were out of my sight

  6    because they were around the corner of the building.

  7    So my vision was skirted by the building.

  8                And I could hear Mr. Stevenson get into

  9    Ms. Scholtes' vehicle.         And they had a short

 10    conversation.       She gave him $50 and he gave her a bag

 11    of crack cocaine and explained to her that, in the

 12    future, it probably wouldn't happen at that location

 13    anymore.

 14    Q.          And is that recorded?

 15    A.          Yes.

 16                MR. LAMMERS:      Your Honor, I'm requesting

 17    permission to play Government Exhibit 20A.

 18                THE COURT:     You may.

 19                (Tape is played.)

 20    BY MR. LAMMERS:

 21    Q.          Do you recognize Mr. Stevenson's voice in

 22    that recording?

 23    A.          Yes.

 24    Q.          And I think you mentioned this, but you

 25    bought $50 worth of crack cocaine that day?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 122 of 173
                                                                           123



  1    A.          Correct.

  2    Q.          Was that recovered?

  3    A.          Yes.

  4    Q.          And I'm going to refer you now to Government

  5    Exhibit -- I believe it is 4A.           Do you have that?

  6    A.          Yes.

  7    Q.          What is that?

  8    A.          This is the crack cocaine purchased from

  9    Mr. Stevenson by Shannon Scholtes on August 23rd,

 10    2017.

 11    Q.          And was that sent to the lab?

 12    A.          Yes.

 13    Q.          Was it initially tested for cocaine only and

 14    not crack cocaine, if you know?

 15    A.          Yes.

 16    Q.          And was it retested?

 17    A.          Yes, it was.

 18    Q.          And was it, then, tested for cocaine base?

 19    A.          Yes.

 20    Q.          And is it, in fact, crack cocaine?

 21    A.          Yes, it is.

 22    Q.          Do you know why they wouldn't have tested

 23    for -- If you know this.          And maybe you don't.        But

 24    if they would have tested only for cocaine at the

 25    lab?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 123 of 173
                                                                         124



  1    A.          After review of the case and learning how

  2    the procedures go at the lab, the item was

  3    submitted -- We submit evidence from the police

  4    department to be tested.          And we request the tests to

  5    be done.

  6                And this -- In this instance, the officer

  7    that submitted this to the lab submitted it as a case

  8    with the -- with the criminal offense being

  9    possession of crack cocaine rather than possession --

 10    or delivery of crack cocaine.           So the wrong one of

 11    those.     So it was a possession rather than a delivery

 12    case.

 13                And when the -- And it was about a half a

 14    gram -- or less than a half a gram.             So when the lab

 15    receives cocaine, no matter if it's powder cocaine or

 16    crack cocaine, if it's a -- from my understanding, if

 17    it's a simple possession case and it's a small

 18    amount, less than a gram, they just do the tests

 19    required to verify that this is, in fact, cocaine,

 20    some sort of cocaine.

 21                But because of the small amounts, the

 22    punishment doesn't get adjusted one way or the other

 23    for whether it's crack cocaine or powder cocaine.

 24    Q.          So they don't do the second test?

 25    A.          So they don't do the second test because


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 124 of 173
                                                                         125



  1    it's more work than what's required for the charge.

  2    Q.          Okay.    And then they later did the second

  3    test on this?

  4    A.          That's correct.

  5    Q.          And it was crack?

  6    A.          Correct.

  7    Q.          Okay.    So after this controlled buy takes

  8    place, what's next?

  9    A.          As soon as Shannon Scholtes leaves the

 10    parking lot, Mr. Stevenson leaves directly behind her

 11    in that blue Chevy Trailblazer.            And they both head

 12    towards downtown Dubuque.

 13                So it was decided that -- I asked

 14    Investigator Slight, Jeremy Slight, to follow Shannon

 15    Scholtes while they went back to a secure location so

 16    the drugs could be seized from Ms. Scholtes and she

 17    could again be searched, her vehicle could be

 18    searched, and all of the post-buy procedures for the

 19    control could be put into effect.

 20                And Investigator Slight took care of that

 21    while Investigator Williams and I attempted to follow

 22    Mr. Stevenson in the blue Chevy Trailblazer.               And

 23    Sergeant Gary Pape and Lieutenant Dave Haupert were

 24    also a two-person surveillance unit in their vehicle.

 25    And they also assisted in attempting to follow


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 125 of 173
                                                                         126



  1    Mr. Stevenson post-buy to see where he went and what

  2    he was doing.

  3    Q.          At any point in the course of this

  4    controlled buy involving Shannon Scholtes after it

  5    was over, after the recording we just heard was over,

  6    was Ms. Scholtes out of the sight of law enforcement?

  7    A.          No.

  8    Q.          At any point was Mr. Stevenson out of the

  9    sight of law enforcement?

 10    A.          There was a short time, when we were trying

 11    to follow him in the downtown area, that he had

 12    turned down some side streets and, I believe,

 13    initially -- initially lost law enforcement.

 14                We were trying to figure out where he was.

 15    And a very short time later, Sergeant Pape and

 16    Lieutenant Haupert located him on -- I believe on

 17    16th Street at that point going into the gas station

 18    near 16th and Kirkwood.

 19    Q.          So you watched him go into the gas station?

 20    A.          Yes.

 21    Q.          Let me rephrase.       Law enforcement watched

 22    him go into the gas station?

 23    A.          That's correct.

 24    Q.          Was he out of their sight after that on this

 25    day?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 126 of 173
                                                                         127



  1    A.          No.

  2    Q.          Okay.     So what happened next?

  3    A.          Once I was advised that Mr. Stevenson was at

  4    the gas station -- or the target vehicle and the

  5    target were at the gas station, we immediately headed

  6    that way.     And as Investigator Williams and I were

  7    coming into the area, we were actually driving past

  8    the gas station as Mr. Stevenson was pulling out.

  9                So he pulled right out to the edge of the

 10    road, and I was the next vehicle past in the -- I was

 11    in the passenger seat.         And I was able to look over

 12    and clearly see Mr. Stevenson.

 13                And I could clearly identify him as Michael

 14    Stevenson in the driver's seat of the vehicle.                And I

 15    did not see anybody else in the vehicle.

 16    Q.          Was he wearing what Shannon Scholtes had

 17    described?

 18    A.          Yes.     He had on a white T-shirt with the

 19    blue sleeves.

 20    Q.          Okay.     What happened next?

 21    A.          He went -- He drove from the BP gas station

 22    parking lot across the street to the Dairy Queen

 23    parking lot.        So the way that I can explain -- It

 24    might be a little easier if I explain how that whole

 25    corner is set up.


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 127 of 173
                                                                         128



  1                There's a BP gas station on the north side

  2    of the street.       And then there's another gas station

  3    directly across the street.          On the south side of the

  4    street.     And then directly to the east of the south

  5    side gas station is Dairy Queen.            And directly to the

  6    east of the BP station is a Wendy's.

  7                So two gas stations, a Dairy Queen, and a

  8    Wendy's.     And he went from the BP station across the

  9    street and into the Dairy Queen parking lot and just

 10    parked and stayed in his vehicle for --

 11    Q.          How long?

 12    A.          -- a little over 23 minutes.

 13    Q.          Okay.

 14    A.          He didn't get out.       He just -- He was

 15    looking around, on his phone.           And to us, it clearly

 16    appeared that he was waiting for somebody to show up.

 17    Q.          Okay.    And were you -- Did you personally

 18    observe this?

 19    A.          Yes.

 20    Q.          And so you're staying in the area?

 21    A.          Yes.

 22    Q.          What happens next?

 23    A.          At that time I was parked between the BP

 24    station and the Wendy's.          And the --

 25    Lieutenant Haupert and Sergeant Pape were parked


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 128 of 173
                                                                         129



  1    between the other gas station and Dairy Queen.                They

  2    were video recording this the whole time parked

  3    there.

  4                And after the approximately 23 minutes that

  5    he's parked in the Dairy Queen parking lot, he drives

  6    back across the street to the gas pumps at the BP and

  7    stops for just a second, and then drives around the

  8    backside of the -- or the east side of Wendy's and

  9    pulls into the parking lot of Wendy's and just waits

 10    there.

 11                At that time I could not see him because I

 12    was on the west side of Wendy's, but the other

 13    officers, who were videotaping, were able to see the

 14    vehicle.

 15    Q.          And at that point did anyone meet with the

 16    defendant in that vehicle?

 17    A.          Yes.

 18    Q.          And was that recorded?

 19    A.          Yes.

 20                MR. LAMMERS:      Your Honor, I'd request

 21    permission to play Government Exhibit 21.

 22                THE COURT:     You may.

 23                (Video is played.)

 24    BY MR. LAMMERS:

 25    Q.          Did you see the person that got in and/or


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 129 of 173
                                                                         130



  1    out of the defendant's vehicle?

  2    A.          Yes.

  3    Q.          Did he walk past you?

  4    A.          He did.

  5    Q.          Did you know him?

  6    A.          Yes.

  7    Q.          Who was it?

  8    A.          Eric Steve.

  9    Q.          How did you know him?

 10    A.          I've dealt with him numerous times

 11    especially over the past few years.             He has overdosed

 12    multiple times.       And he's had friends at his house

 13    who have overdosed multiple times.            So I've worked

 14    multiple overdose investigations involving Eric

 15    Steve.

 16    Q.          As far as you know, he was a heroin addict?

 17    A.          Yes.

 18    Q.          So what happened next after Mr. Steve got

 19    into the defendant's car and then got out of the

 20    defendant's car and walked past you?

 21    A.          I guess I did forget one point.           While we

 22    were waiting for the -- During that 23 minutes, I had

 23    contacted Ms. Scholtes by phone after she had --

 24    Q.          No.    Well, just jump ahead to where we're at

 25    here.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 130 of 173
                                                                         131



  1    A.          Okay.

  2    Q.          Go ahead.

  3    A.          So we followed the target as he drove

  4    westbound on 16th Street.          And Lieutenant Haupert and

  5    Sergeant Pape attempted to find Eric Steve when he

  6    went into the gas station.          So we stayed with the

  7    target.

  8                And he did not have a front license plate on

  9    the -- on the vehicle, so we were going to use that

 10    as a traffic violation reason for the stop.               We also

 11    knew that he just sold drugs, so we orchestrated a

 12    traffic stop with patrol.

 13                And he was -- He drove to the area of 16th

 14    and Main, where patrol was able to stop the vehicle.

 15    Q.          And was there anyone in the vehicle other

 16    than the defendant?

 17    A.          No.

 18    Q.          Were you present on that scene?

 19    A.          Yes.

 20    Q.          And what happened after the traffic stop?

 21    A.          The officer making the stop made contact

 22    with Mr. Stevenson.        He provided a false name to the

 23    officer.     The officer then contacted me and asked

 24    what his real name was.         And I advised him that it

 25    was Michael Stevenson.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 131 of 173
                                                                         132



  1                He was -- Michael Stevenson was then placed

  2    under arrest for providing false information -- false

  3    identification information to law enforcement.

  4                And during a search of his person incident

  5    to arrest, he was found to have $107 in cash in his

  6    pocket in the form of five $20 bills, one $5 bill,

  7    and two $1 bills.

  8    Q.          Let me stop you there.         I'm showing

  9    Government's Exhibit 22.          Do you see that?

 10    A.          Yes.

 11    Q.          What is that?

 12    A.          That is a photograph I took of the money

 13    that was seized from Mr. Stevenson's pocket following

 14    his arrest.

 15    Q.          Is there anything significant about any of

 16    the money in this particular photograph?

 17    A.          Yes.    The top two $20 bills, the serial

 18    numbers on those bills matched the two $20 bills

 19    from -- that I had given to Shannon Scholtes in order

 20    to purchase crack cocaine from Mr. Stevenson a short

 21    time earlier.

 22    Q.          So, in other words, he had law enforcement

 23    money in his pocket?

 24    A.          That's right.

 25    Q.          Was there anything else recovered from the


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 132 of 173
                                                                         133



  1    defendant on that occasion?

  2    A.          From his vehicle -- We used a canine to

  3    conduct a free air sniff of the vehicle.              And the

  4    canine indicated for the odor of narcotics on the

  5    vehicle.

  6                The vehicle was then searched.           And in the

  7    center console of the vehicle, we found $180.               It was

  8    folded in half.       And it was in the form of nine $20

  9    bills.

 10    Q.          Okay.    And as you are involved in this

 11    traffic stop, is -- eventually does law enforcement

 12    make contact with Mr. Steve?

 13    A.          Yes.

 14    Q.          What is recovered from his person, if

 15    anything?

 16    A.          It was two bags of heroin.          There was one

 17    that was approximately a half gram.             And the other

 18    one had a very small amount of heroin left in it.

 19    And then there was a heroin syringe and spoons,

 20    aluminum foil, other drug paraphernalia indicative of

 21    somebody using heroin.

 22    Q.          And was he -- What was the -- what was the

 23    order of the contact?         Who was contacted first,

 24    Mr. Steve or was Mr. -- was the defendant stopped

 25    first?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 133 of 173
                                                                           134



  1    A.          The defendant was stopped first.

  2    Q.          Okay.    And the heroin that was recovered --

  3    Or the suspected heroin that was recovered from

  4    Mr. Steve, has that -- was that field-tested?

  5    A.          Yes.

  6    Q.          And was it eventually sent to the lab?

  7    A.          Yes.

  8    Q.          And I would ask you to please look in the

  9    evidence -- or your bag there for Exhibit 3A.               Do you

 10    have that?

 11    A.          Yes.

 12    Q.          And what is that?

 13    A.          It is two separate bags.         One bag has a

 14    large bag of heroin, approximately a half gram, and

 15    the other one has a small amount of heroin, the

 16    second bag with the much smaller amount of heroin

 17    inside of it.

 18    Q.          And were those bag tested at the lab?

 19    A.          Yes.

 20    Q.          And were they found to be heroin?

 21    A.          Yes.

 22    Q.          I'm going to go back now for a second.                And

 23    I want to go over some of the -- I think we've

 24    already talked about the call logs and the text

 25    messages that you've recovered.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 134 of 173
                                                                         135



  1                If I understand correctly, when you got into

  2    Mr. Birch's phone, you were able to recover all of

  3    the text messages that were stored on the device; is

  4    that right?

  5    A.          Correct.

  6    Q.          And which device was that?

  7    A.          That was the Alcatel One Touch.

  8    Q.          How many text messages were stored on that

  9    device?

 10    A.          4,843.

 11    Q.          And did you -- In the course of your

 12    investigation of that -- in the course of your

 13    investigation in this case, did you review every one

 14    of those messages?

 15    A.          Yes.

 16    Q.          In the course of your review of those text

 17    messages, did you come across a number of text

 18    messages going back and forth between Mr. -- or Adam

 19    Birch and the defendant?

 20    A.          Yes.

 21    Q.          I'm going to refer you now to Government

 22    Exhibit 13.        Can you tell us what this is?

 23    A.          That is the -- Again, when you open the

 24    Cellebrite content on the computer, it lists the type

 25    of phone, the date that it was downloaded, several


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 135 of 173
                                                                         136



  1    identifying features for that phone.             And this was

  2    one of those that I clipped and put onto a Word

  3    document to show which phone it was.

  4    Q.          And, now, on page two of that exhibit -- And

  5    what is this exhibit?

  6    A.          This is a log of all the text messages,

  7    including the content, between Adam Birch and Michael

  8    Stevenson.

  9    Q.          So I'm going to now -- If -- And I'm

 10    referring now to exhibit -- or to call 3935.               It says

 11    "in box from Lo."        Does that mean that Mr. Birch has

 12    received a text message from the defendant?

 13    A.          That's right.

 14    Q.          And then if it is a sent item, does that

 15    mean it's a text from Mr. Birch?

 16    A.          Yes.

 17    Q.          Okay.    So on January 4th, we have a text

 18    message from the defendant asking Mr. Birch to call

 19    him; is that right?

 20    A.          That's correct.

 21    Q.          Okay.    And I'm just going to scroll down.

 22    Do you see on 3674 -- What is that?

 23    A.          That is a text from Mr. Stevenson to

 24    Mr. Birch saying, "Call me.          Got something for you."

 25    Q.          What does that appear to be to you?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 136 of 173
                                                                         137



  1    A.          It appears that Mr. Stevenson has something

  2    that he wants to give to Adam Birch.

  3    Q.          In context of the investigation and the --

  4    your review of these phone calls, what do you believe

  5    that to be?

  6    A.          Heroin.

  7    Q.          I'm going to scroll further down.            Do you

  8    see on 3455 -- Excuse me.          I'll go up one.       On 3456,

  9    what is that?

 10    A.          A message to Mr. Stevenson from Mr. Birch

 11    saying, "Off JFK.        I'm working, but I might" -- Oops.

 12    Q.          Sorry?

 13    A.          -- "I might be able to get dropped off

 14    afterwards."

 15    Q.          Okay.     And 3452, who is that text from?

 16    A.          It is from Mr. Stevenson to Mr. Birch.

 17    Q.          And what's he telling him?

 18    A.          "Give me a minute.       I'm going to try to come

 19    to you."

 20    Q.          In your review of these text messages, did

 21    you discover times when Mr. Stevenson would actually

 22    travel to meet up with Adam Birch?

 23    A.          Yes.

 24    Q.          And I'm specifically referring now to 3450.

 25    The text message goes from who to who?


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 137 of 173
                                                                         138



  1    A.          It goes from Adam Birch to Michael

  2    Stevenson.

  3    Q.          And what does that text message say?

  4    A.          "Man, I really appreciate you helping me

  5    out.    I really need to get rolling again, bro.

  6    Starting off new always sucks."

  7    Q.          When was that?

  8    A.          That was January 9th, 2017, at 11:15 a.m.

  9    Q.          And to your knowledge, how long was that

 10    after Mr. Birch got out of jail?

 11    A.          Six days.

 12    Q.          Okay.    What do you take "need to get rolling

 13    again" to mean?

 14    A.          Starting off again dealing drugs after

 15    getting out of jail and essentially having nothing to

 16    your name at that point.

 17    Q.          Do you see the next message, 3449?

 18    A.          Yes.

 19    Q.          Who's that from?

 20    A.          That is from Mr. Stevenson to Mr. Birch.

 21    Q.          And what does that say?

 22    A.          Mr. Stevenson says, "The quicker you grind,

 23    the quicker you shine."

 24    Q.          What do you take that to mean?

 25    A.          It means the quicker you get to working hard


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 138 of 173
                                                                         139



  1    and selling what you need to sell, the more

  2    successful you're going to be it at this business,

  3    the business of drug dealing.

  4    Q.          So again, 3434, do you see that text

  5    message?

  6    A.          Yes.

  7    Q.          And I guess I'm going to have you just sort

  8    of go through -- Or we'll scroll through.              Can you

  9    read those?

 10    A.          Yes.

 11    Q.          Okay.     I want you to read sort of the next

 12    six or seven.        Do you see where I'm talking about,

 13    from 3434 down to 3389?

 14    A.          Yes.

 15    Q.          What does that appear to be?

 16    A.          You want me to read them out loud or to

 17    myself?

 18    Q.          No.     I want you to -- Have you reviewed

 19    them?

 20    A.          Yes.

 21    Q.          Okay.     What appears to be going on there?

 22    A.          It looks like Mr. Stevenson is -- or

 23    Mr. Birch is telling Mr. Stevenson that he is going

 24    to be off at five or 6:00.          And Mr. Stevenson is

 25    saying that he's down by the library.


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 139 of 173
                                                                          140



  1                And it looks like Mr. Birch is trying to

  2    figure out how to get a ride down to him but is

  3    unable to do so.       And then after that, it appears

  4    that Mr. Stevenson actually comes to Mr. Birch to

  5    bring him the heroin.

  6    Q.          They appear to be trying to meet?

  7    A.          Yes.

  8    Q.          I'm now referring specifically to 3206.               Do

  9    you see that?

 10    A.          Yes.

 11    Q.          What is that?

 12    A.          That is a message from Mr. Birch to

 13    Mr. Stevenson saying, "I might need you tonight.                  Are

 14    you around?"

 15    Q.          Does that appear to be seeking drugs?

 16    A.          Yes.

 17    Q.          I see on 3179 -- Do you see that

 18    particular -- Well, here.          Let's -- Let me do it this

 19    way.

 20                Do you see 3180, that message?

 21    A.          Yes.

 22    Q.          And who's that from?

 23    A.          That is from Mr. Stevenson to Mr. Birch.

 24    Q.          What does that appear to be expressing?

 25    A.          Mr. Stevenson wants to know how much money


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 140 of 173
                                                                         141



  1    Mr. Birch is looking to spend, essentially trying to

  2    figure out what quantity of drugs Mr. Birch is

  3    seeking.

  4    Q.          Okay.    And then on 3179, the response is,

  5    "At least 50."       What's a 50?

  6    A.          50's about two-tenths of a gram.

  7    Q.          Okay.    And then he refers to an HG just

  8    shortly after that.        What's that?

  9    A.          That's a half gram.

 10    Q.          And then there's a discussion about player

 11    deal.    What do you take that to mean?

 12    A.          Player deal is a deal that a drug dealer

 13    would get.      So drug dealers are obviously in the

 14    business of making money.          So if they can get drugs

 15    at a cheap price and sell them at a higher price,

 16    they're going to make money.

 17                So it's what you'd call a player deal, a

 18    deal that a drug dealer would get rather than one a

 19    drug user would get.

 20    Q.          Do these -- In the course of your training

 21    and experience, the drug dealers sometimes often use

 22    themselves?

 23    A.          Yes.

 24    Q.          Especially in these heroin cases?

 25    A.          Yes.


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 141 of 173
                                                                         142



  1    Q.          All right.     And then Mr. Stevenson's

  2    response is?

  3    A.          "Gotcha."

  4    Q.          What do you take that to mean?

  5    A.          He will do the player deal for him.

  6    Q.          All right.     So I'm now going to bring up

  7    some texts starting at 3032.           Do you see that?

  8    A.          Yes.

  9    Q.          On the top one, who is that to and who is

 10    that from?      Or who's it to?      Excuse me.

 11    A.          That is to Mr. Stevenson from Mr. Birch.

 12    Q.          And what's he asking for here?

 13    A.          A full gram of heroin.

 14    Q.          And again, in the course of your training

 15    and experience, is a full gram of heroin more

 16    consistent with distribution quantity or user

 17    quantity of drugs?

 18    A.          A distribution quantity.

 19    Q.          And how much does a full gram of heroin --

 20    Well, here it appears to go for $140.             Is that

 21    consistent with the prices that you see?

 22    A.          Yes.    That's pretty cheap, but -- Typically

 23    it would be 160, but 140 would be like a drug dealer

 24    giving a drug user a good deal or a friend deal.

 25    Q.          Okay.    So whose response, then, is the 140


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 142 of 173
                                                                         143



  1    that's right below that?          3031.

  2    A.          That is from Mr. Stevenson to Mr. Birch.

  3    Q.          Okay.    And what do you take that to mean --

  4    refer to, the 140?

  5    A.          He's giving the price for the full gram.

  6    Q.          I'm sorry.     That's a terrible question.

  7                Is that money?

  8    A.          Yes.

  9    Q.          We're talking about dollars?

 10    A.          Correct.     $140.

 11    Q.          Okay.    Thank you.     So just below that, two

 12    below, you say, "You know you still owe me 70;

 13    right?"     Who's that from?

 14    A.          That's from Mr. Stevenson to Mr. Birch.

 15    Q.          What do you take that to mean?

 16    A.          That he was -- That Mr. Stevenson had

 17    fronted Mr. Birch a half a gram of heroin sometime in

 18    the past and is still owed the money for that.

 19    Q.          All right.     Below, I see -- On 3017, who is

 20    that from?

 21    A.          That is from Mr. Birch to Mr. Stevenson.

 22    Q.          Okay.    And what's that referring to?

 23    A.          Mr. Birch is asking if he can give

 24    Mr. Stevenson an even 200 because he's not making

 25    anything off of this deal.          He's just trying to help


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 143 of 173
                                                                              144



  1    a buddy out.

  2                So there's somebody throwing in with

  3    Mr. Birch to pool all of this money together.               And

  4    Mr. Birch is hoping to be able to get both his drug

  5    debt -- $70 drug debt paid off and get a full gram of

  6    heroin for $140 and make it an even 200.              So he saves

  7    himself $10 and is able to get some heroin for his

  8    buddy.

  9    Q.          So was that an indication that Mr. Birch is

 10    actually distributing heroin?

 11    A.          Yes.

 12    Q.          And that message is to Mr. Stevenson?

 13    A.          That's correct.

 14    Q.          All right.     And what is Mr. Stevenson's

 15    response?

 16    A.          He says, "Yeah."

 17    Q.          All right.     I'm referring now to 2980.             Do

 18    you see that?

 19    A.          Yes.

 20    Q.          And what's the time?        And this is on what

 21    date?

 22    A.          This is on January 13th, 2017, at 2:19 p.m.

 23    Q.          Okay.    And who is that from?

 24    A.          That is from Mr. Birch to Mr. Stevenson.

 25    Q.          What does it appear they're doing?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 144 of 173
                                                                          145



  1    A.          It appears that they are going to be meeting

  2    for a quick drug deal while Mr. Birch is at work.

  3    Q.          And Mr. Stevenson's response to that is

  4    what?

  5    A.          "On my way, bro" -- or "OMW, bro," which

  6    means "on my way."

  7    Q.          All right.     Referring now to 2367.         Do you

  8    see that?

  9    A.          Yes.

 10    Q.          What -- Who is that from?

 11    A.          It is from Mr. Birch to Mr. Stevenson.

 12    Q.          And what's happening here?

 13    A.          Again, Mr. Birch is asking Mr. Stevenson for

 14    a deal on drugs because he's not making anything off

 15    of it and he's broke at the moment, so anything

 16    helps.

 17    Q.          So is Mr. Birch, in your opinion,

 18    identifying that he's actually distributing drugs

 19    here?

 20    A.          Yes.

 21    Q.          2344.

 22    A.          Yes.

 23    Q.          What appears to be happening here?

 24    A.          That is from Mr. Birch to Mr. Stevenson.

 25    And it looks like Mr. Birch is telling Mr. Stevenson


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 145 of 173
                                                                         146



  1    to please hurry because he hates waiting in the

  2    meeting spot for too long.

  3    Q.          Okay.    And in the subsequent text messages,

  4    what appears to be happening?           I'm referring to the

  5    next, let's say, five.

  6    A.          It appears that the two of them are trying

  7    to meet up anyway.        Mr. Stevenson's asking Mr. Birch

  8    where he's at and telling him to get out of the car.

  9    And then -- Yeah, that's it.           They're -- The next one

 10    is a couple hours later.

 11    Q.          Okay.    Specifically now, 20- -- Excuse me.

 12    I want to make sure I've got the right spot.

 13                Specifically now, 2044.         What is a "whole

 14    one"?

 15    A.          A whole one is a full gram.

 16    Q.          And again, is that distribution quantity,

 17    consistent with?

 18    A.          Yes.

 19    Q.          Now, I'm specifically referring you to 2023.

 20    Do you see that?

 21    A.          Yes.

 22    Q.          Who is that from?

 23    A.          It is from Mr. Birch to Mr. Stevenson.

 24    Q.          And what does that appear to be referring

 25    to?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 146 of 173
                                                                         147



  1    A.          Mr. Birch is asking Mr. Stevenson -- or

  2    telling Mr. Stevenson where he's at and stating that

  3    his -- some acquaintance is on his way from Cedar

  4    Rapids and will be here by 12:45, 1:00 in the

  5    morning, "if you can do that full gram."

  6    Q.          Is that -- What does that indicate to you,

  7    that text message?

  8    A.          That indicates that somebody from Cedar

  9    Rapids wants heroin and knows Adam Birch and is

 10    coming to Dubuque to get heroin.            In which case Adam

 11    Birch is trying to get supplied heroin from his

 12    supplier so he can, in turn, distribute that to his

 13    friend from Cedar Rapids.

 14    Q.          What is Mr. Stevenson's response?

 15    A.          "That's too late.       Wish I could."

 16    Q.          And does he respond again after that?

 17    A.          He says, "Catch me in the morning."

 18    Q.          Okay.    In the course of your investigation,

 19    on February 1st -- Or in the review of these text

 20    messages, did you see any contacts between the

 21    defendant and Adam Birch on that day?

 22    A.          On February 1st?

 23    Q.          Yes.

 24    A.          Yes.

 25    Q.          Okay.    Do you recall when that was?


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 147 of 173
                                                                         148



  1    A.          Yes.

  2    Q.          When?

  3    A.          There was one text message at 4:48 p.m.,

  4    there was a text message at 4:52 p.m., and a phone

  5    call at 4:53 p.m.

  6    Q.          All right.     I'm going to scroll ahead here.

  7    Do you see at 66?

  8    A.          Yes.

  9    Q.          What is that?

 10    A.          That is a text message from Mr. Birch to

 11    Mr. Stevenson.

 12    Q.          And what day is that?

 13    A.          That is February 1st at 4:48 p.m.

 14    Q.          And what is the next one?

 15    A.          It is a text message from Mr. Stevenson back

 16    to Mr. Birch.

 17    Q.          And what's the time of that one?

 18    A.          4:52 p.m.

 19    Q.          And were you able to marry that text message

 20    up with any phone calls at or near the same time?

 21    A.          Yes.

 22    Q.          Would you describe that for the jury,

 23    please.

 24    A.          They're in the call log section of the

 25    Cellebrite dump.        There's a phone call -- an outgoing


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 148 of 173
                                                                          149



  1    phone call.        This is an outgoing phone call from -- I

  2    take that back.

  3                I'm not sure if it was an outgoing or

  4    incoming.     But anyway, it was a phone call between

  5    Mr. Stevenson and Mr. Birch that occurred at

  6    4:53 p.m., and approximately a minute and a half

  7    long.

  8                MR. LAMMERS:      I'm, Your Honor, showing

  9    what's been marked as Government Exhibit 12.

 10    BY MR. LAMMERS:

 11    Q.          Officer, is this the call logs that you

 12    referred to?

 13    A.          Yes.

 14    Q.          And I'm scrolling down here to 31.            Do you

 15    see that?

 16    A.          Yes.

 17    Q.          And what date was that phone call?

 18    A.          February 1st, 2017.

 19    Q.          And who was that from?

 20    A.          It was from Mr. Stevenson to Mr. Birch.

 21    Q.          How long?

 22    A.          One minute and 39 seconds.

 23    Q.          So they talked for nearly a minute and 40

 24    seconds?

 25    A.          Correct.


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 149 of 173
                                                                         150



  1    Q.          Did you ever, then, have an opportunity to

  2    compare the text messages that we've just gone

  3    through, the call log that we've just gone through,

  4    to the text messages between Mr. Birch and

  5    Mr. Walgren?

  6    A.          Yes.

  7    Q.          I'm now going to refer you to Government

  8    Exhibit 11.        Is that the text messages we're talking

  9    about?

 10    A.          If you can scroll to the next page, I would

 11    be able to tell you for sure.

 12    Q.          Sure.

 13    A.          Yes.     Text messages between Adam Birch and

 14    John Walgren.

 15    Q.          Okay.     Now, I'm going to go to that date.

 16    Just give me a second here.          All right.      Referring

 17    specifically on call number 74.            Do you see that?

 18    A.          Yes.

 19    Q.          What is that?

 20    A.          That is a text message from John Walgren to

 21    Adam Birch.

 22    Q.          Okay.     What's it say?

 23    A.          It says, "Okay.       What's UO?"     But he means

 24    to put UP, because the next text message corrects it.

 25    So "Okay.     What's up?"


                            Sarah J. Dittmer, CSR, RPR
                                  1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 150 of 173
                                                                           151



  1    Q.          Okay.    And then who was that from and who

  2    was that to?

  3    A.          It's from Adam Birch to John Walgren.             And

  4    he just says, "Shit.        What tryna to do?"

  5    Q.          Okay.    And do you see the next text message?

  6    A.          Yes.

  7    Q.          What's "half and half" mean?

  8    A.          It means that John Walgren is asking Adam

  9    Birch if he wants to throw down or pool their money

 10    together in order to get a half a gram of heroin.

 11    Q.          What's Mr. Birch's response?

 12    A.          "I will see and" -- LUK is "let you know."

 13    So "I'll see and let you know."

 14    Q.          Okay.    And then does Mr. Birch, in the next

 15    one, attempt to contact Mr. Walgren again?

 16    A.          Yes.

 17    Q.          And what's the time of that text message?

 18    A.          4:55 p.m.

 19    Q.          And do you see number 62?

 20    A.          Yes.

 21    Q.          And what time is that text message?

 22    A.          At 5:01 p.m.

 23    Q.          And what does that mean to you where it

 24    says -- Well, I'll let you tell us.             What do you

 25    think that text message means, the next one,


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 151 of 173
                                                                         152



  1    number 62?

  2    A.          It says, "So 35/35.        I'm down.     He ready."

  3    So essentially what Adam Birch is saying, "My $35 and

  4    your $35, if you get that to me, I'm good with it.

  5    And my guy's ready to sell it to us whenever."

  6    Q.          And is this within -- Well, how much time is

  7    this within from the phone call between Mr. Birch and

  8    the defendant?

  9    A.          Eight minutes -- I'm sorry.          Yes, eight

 10    minutes.

 11                MR. LAMMERS:      Your Honor, this might -- I

 12    don't know when we're going to break, but this seems

 13    it might be a good time for that.

 14                THE COURT:     Very good.      It is almost 5:00.

 15    And so, ladies and gentlemen, we will quit for the

 16    evening.

 17                As I've read to you before, my instructions,

 18    what I will refer to regularly as my admonitions,

 19    which is don't talk about this case among yourselves

 20    or with anybody else.         Don't do any research.        Don't

 21    try to look up anything about what "throwing down"

 22    means or things like that.

 23                Just go home and enjoy your evening.

 24    Remember, tomorrow and each day after this, we're

 25    going to be doing the 8:30 to 2:30 schedule with two


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 152 of 173
                                                                         153



  1    20-minute breaks, so bring snacks.

  2                You can use the refrigerator back there and

  3    the microwave.       We'll have two 20-minute breaks kind

  4    of evenly spaced throughout our day tomorrow.

  5                So we'll be starting at 8:30 in the morning.

  6    So be here promptly ready to go by 8:30.              And then we

  7    will quit at 2:30 tomorrow afternoon.             So with that,

  8    go ahead and enjoy your evening.            And we'll see you

  9    back here tomorrow morning.

 10                THE CLERK:     All rise.

 11                (Jury excused.)

 12                THE COURT:     All right.      Please be seated.

 13                Mr. Lammers, anything we need to talk about

 14    this evening in preparation for tomorrow?

 15                MR. LAMMERS:      I don't think so.       And I think

 16    the rest of this will go much more quickly.               I'm

 17    about done with the text messages.            So just to

 18    reassure the Court, we're not going to spend the next

 19    three days doing that.

 20                THE COURT:     No, that's fine.       No, I

 21    understand how these cases go and the case agents

 22    taking the laboring oar on getting most of this stuff

 23    in.    And I understand how this is probably going to

 24    go from here on.

 25                Mr. Goldensoph, anything you think we need


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 153 of 173
                                                                         154



  1    to take up here today?

  2                MR. GOLDENSOPH:       No, Your Honor.

  3                THE COURT:       All right.      If anything comes

  4    up, I'm in the building by seven a.m. in the morning,

  5    so, you know, get ahold of me if we need to talk

  6    ahead of time.

  7                Mr. Lammers, I'm just reassured that old

  8    dogs can learn new tricks by you figuring out how to

  9    work the computer.          And so that gives me some

 10    assurance at my age.

 11                So unless there's something else, we'll be

 12    adjourned for the evening.            And we'll see you

 13    tomorrow.

 14                MR. LAMMERS:       Thank you.

 15                THE CLERK:       All rise.

 16                (The record recessed April 23, 2019, at 5:00

 17    p.m.)

 18                            *     *   *      *    *
 19

 20

 21

 22

 23

 24

 25


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 154 of 173
                                                                         155



  1                                CERTIFICATE

  2                I, the undersigned, a Certified Shorthand

  3    Reporter and Notary Public of the State of Iowa, do

  4    hereby certify that I acted as the Certified

  5    Shorthand Reporter in the foregoing matter at the

  6    time and place indicated herein; that I took in

  7    shorthand the proceedings had at said time and place;

  8    that said shorthand notes were reduced to print under

  9    my supervision and direction by means of

 10    computer-aided transcription; and that the foregoing

 11    pages are a full and correct transcript of the

 12    shorthand notes so taken.

 13

 14                IN WITNESS WHEREOF, I have hereunto set my

 15    hand this 10th day of July, 2019.

 16

 17

 18

 19                                  ____________________________

 20                                  Sarah J. Dittmer

 21                                  Certified Shorthand Reporter
 22

 23

 24

 25


                           Sarah J. Dittmer, CSR, RPR
                                 1(888)388-2723

Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 155 of 173
                                                                                                                                       1



           $                142:25, 143:4               116:8, 123:10,            304 [2] - 20:13, 71:5      5:00 [2] - 152:14,
                           1415 [1] - 100:2             138:8, 144:22,            31 [1] - 149:14             154:16
                           15 [6] - 50:25, 60:17,       149:18                    3179 [2] - 140:17,         5:01 [1] - 151:22
$10 [2] - 120:2, 144:7      75:12, 75:18, 76:17,       2019 [4] - 1:11, 1:25,      141:4                     5:45 [1] - 89:6
$100 [2] - 106:14,          110:7                       1:25, 154:16              3180 [1] - 140:20
 107:13                    150 [1] - 68:19             2023 [1] - 146:19          3206 [1] - 140:8                       6
$107 [1] - 132:5           16 [2] - 29:25, 104:5       2044 [1] - 146:13          33 [2] - 10:24, 11:14
$140 [3] - 142:20,         160 [1] - 142:23            20A [1] - 122:17           3389 [1] - 139:13
 143:10, 144:6                                         21 [1] - 129:21                                       6 [1] - 96:12
                           16th [5] - 93:22,                                      3434 [2] - 139:4,
$160 [3] - 32:11,           126:17, 126:18,            213-3018 [1] - 103:9                                  60 [1] - 105:2
                                                                                   139:13
 65:15, 66:1                131:4, 131:13              22 [2] - 103:20, 132:9                                600 [1] - 1:16
                                                                                  3449 [1] - 138:17
$180 [3] - 23:5, 23:10,    17 [1] - 114:1              23 [4] - 128:12, 129:4,                               611 [4] - 117:6,
                                                                                  3450 [1] - 137:24
 133:7                     18-CR-1023 [3] - 1:4,        130:22, 154:16                                        119:11, 120:22,
                                                                                  3452 [1] - 137:15
$20 [8] - 23:5, 23:8,       3:8, 17:21                                                                        121:1
                                                       2344 [1] - 145:21          3455 [1] - 137:8
 23:10, 120:1, 132:6,      18A [1] - 75:3                                                                    62 [2] - 151:19, 152:1
                                                       2367 [1] - 145:7           3456 [1] - 137:8
 132:17, 132:18,           19 [4] - 2:11, 9:21,                                                              66 [1] - 148:7
                                                       2388 [1] - 101:17          35/35 [1] - 152:2
 133:8                      10:4, 10:11                                                                      670 [1] - 1:16
                                                       2390 [2] - 102:25,         36 [1] - 78:16
$250 [1] - 32:25           1910 [1] - 102:4             103:1                                                6:00 [1] - 139:24
                                                                                  360-degree [1] - 68:10
$35 [2] - 152:3, 152:4     19A [5] - 2:11, 9:21,       23rd [11] - 1:10, 21:23,                              6:30 [1] - 68:21
                                                                                  3674 [1] - 136:22
$50 [6] - 22:12, 32:9,      10:4, 10:11, 11:7           22:6, 23:18, 23:20,                                  6th [2] - 98:22, 108:13
                                                                                  39 [1] - 149:22
 119:4, 120:1,             1:00 [1] - 147:4             24:17, 24:20, 26:21,      3935 [1] - 136:10
 122:10, 122:25            1:13 [1] - 16:23             26:22, 27:8, 123:9        3:00 [1] - 75:6                        7
$60 [1] - 105:4            1:15 [3] - 15:4, 15:15,     24 [3] - 109:17,           3:03 [1] - 76:18
$70 [1] - 144:5             16:22                       113:25, 116:2             3:17 [1] - 76:18           70 [1] - 143:12
$80 [8] - 20:13, 32:10,    1:30 [1] - 110:19           24/7 [1] - 82:23           3A [1] - 134:9             74 [1] - 150:17
 66:16, 67:3, 67:15,       1:40 [1] - 110:19           2400 [1] - 104:3                                      773 [1] - 67:12
 67:24, 96:4, 96:11        1:51 [1] - 109:9            2401 [1] - 104:6
                                                                                              4              773)703-0872 [1] -
                           1A [4] - 55:18, 55:21,      2407 [1] - 104:23                                      63:20
           0                55:22, 56:10               25 [1] - 74:17                                        78 [1] - 2:7
                           1st [11] - 23:16, 25:13,    26 [1] - 79:24             4 [8] - 5:3, 5:13, 5:16,
                                                                                                             7:10 [1] - 102:5
                            25:24, 83:25, 84:4,        29 [2] - 2:4, 102:8         6:19, 24:17, 96:14,
0000 [1] - 61:6
                            89:5, 90:14, 147:19,       2930 [2] - 102:23,          117:6, 119:11
0001 [1] - 61:6
                            147:22, 148:13,             103:1                     4,843 [1] - 135:10                     8
0002 [1] - 61:6
                            149:18                     2980 [1] - 144:17          40 [2] - 32:9, 149:23
0004 [1] - 61:8
                                                       2:19 [1] - 144:22          402 [1] - 11:9             80 [1] - 105:7
0005 [1] - 61:9
                                       2               2:30 [2] - 152:25,         403 [2] - 11:9, 12:21      803 [1] - 1:22
                                                        153:7                     404(b [2] - 12:5, 12:20    88 [1] - 2:8
           1                                           2A [1] - 95:13             404(b) [2] - 11:10         8:00 [2] - 48:18, 86:16
                           2 [6] - 5:14, 5:17, 6:17,                              425 [1] - 1:22
                                                       2nd [23] - 10:17,                                     8:30 [3] - 152:25,
                            24:24, 25:12, 28:6                                    45 [1] - 112:1
1 [9] - 1:6, 1:20, 5:14,                                18:11, 20:8, 23:17,                                   153:5, 153:6
                           20 [4] - 39:18, 48:22,                                 4:48 [2] - 148:3,
 5:17, 6:17, 24:24,                                     24:14, 26:18, 26:20,                                 8:47 [1] - 1:11
                            85:11, 146:11                                          148:13
 28:6, 132:7                                            27:6, 27:11, 48:7,                                   8th [2] - 92:2, 92:7
                           20-minute [2] - 153:1,                                 4:52 [2] - 148:4,
10 [6] - 2:10, 30:17,                                   52:11, 61:21, 61:25,
                            153:3                                                  148:18
 31:9, 70:18, 103:23,
                           200 [2] - 143:24, 144:6
                                                        62:22, 64:3, 65:9,                                               9
 111:6                                                  72:13, 91:17, 95:9,       4:53 [2] - 148:5, 149:6
                           2002 [8] - 20:12,                                      4:55 [1] - 151:18
10,000 [2] - 21:6, 60:7                                 95:17, 96:22, 97:9,
                            30:10, 30:12, 70:21,                                  4A [1] - 123:5             9 [2] - 2:10, 99:11
10th [1] - 61:11                                        99:3
                            70:22, 71:4, 111:5,                                   4th [1] - 136:17           91 [1] - 2:5
11 [2] - 53:11, 150:8
                            121:17                                                                           911 [4] - 18:21, 87:14,
111 [1] - 1:20
                           2013 [1] - 30:24
                                                                   3                                          87:19, 93:2
11:15 [1] - 138:8
                           2016 [1] - 46:19
                                                                                              5              9656 [1] - 61:11
12 [2] - 104:7, 149:9
                           2017 [30] - 18:12,          3 [8] - 1:6, 5:3, 5:13,                               99 [1] - 33:18
12:00 [1] - 15:3
                            19:19, 21:15, 21:24,        5:16, 6:19, 24:13,        5 [6] - 5:3, 5:14, 5:16,   9th [2] - 1:25, 138:8
12:01 [1] - 16:23
                            22:6, 23:17, 23:18,         96:14                      6:19, 24:20, 132:6
12:45 [1] - 147:4
                            23:20, 24:14, 24:17,       30 [7] - 21:7, 60:12,      50 [3] - 61:15, 141:5                 A
12th [6] - 1:25, 105:25,
                            24:20, 24:25, 25:1,         60:15, 60:20, 61:8,       50's [1] - 141:6
 106:11, 107:13,
                            25:13, 25:24, 26:18,        74:17, 115:11             51101 [1] - 1:17
 109:8, 113:9                                                                                                a.m [4] - 1:11, 48:18,
                            48:7, 79:25, 83:25,        3017 [1] - 143:19          52401 [2] - 1:20, 1:23
13 [1] - 135:22                                                                                               138:8, 154:4
                            84:4, 90:14, 92:2,         3031 [1] - 143:1           563)213-3916 [1] -
13th [1] - 144:22                                                                                            able [43] - 39:3, 40:6,
                            95:18, 105:25,             3032 [1] - 142:7            118:11
140 [3] - 142:23,
                                        Sarah J. Dittmer, CSR, RPR
                                              1(888)388-2723

   Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 156 of 173
                                                                                                                                  2


 40:13, 41:18, 48:3,      103:15, 104:12,           131:2, 148:6, 153:8,     apartments [4] -           assume [3] - 13:10,
 50:6, 52:8, 52:11,       109:1, 135:18,            154:6                     81:25, 83:4, 84:8,         76:11, 89:24
 53:2, 59:23, 61:17,      136:7, 137:2,            ahold [6] - 98:14,         84:17                     assuming [1] - 9:5
 62:2, 62:25, 66:7,       137:22, 138:1,            98:15, 101:8,            apologies [1] - 103:2      assurance [1] -
 67:20, 67:21, 68:25,     147:9, 147:10,            103:14, 113:15,          apologize [1] - 9:9         154:10
 70:11, 71:14, 72:2,      147:21, 150:13,           154:5                    appear [10] - 3:18,        assurances [1] -
 74:6, 76:3, 109:4,       150:21, 151:3,           aided [1] - 155:10         53:16, 53:23,              44:19
 110:16, 110:23,          151:8, 152:3             air [2] - 16:2, 133:3      136:25, 139:15,           ate [1] - 86:3
 111:2, 111:15,          Adam's [9] - 18:18,       Alanzo [1] - 20:2          140:6, 140:15,            attempt [4] - 46:5,
 111:20, 111:21,          18:25, 19:7, 21:2,       Alcatel [5] - 52:7,        140:24, 144:25,            66:5, 98:23, 151:15
 112:22, 112:25,          21:5, 21:20, 82:11,       59:22, 59:23, 60:3,       146:24                    attempted [3] - 44:2,
 113:14, 115:6,           88:8, 89:10               135:7                    Appearances [1] -           125:21, 131:5
 117:19, 127:11,         addict [3] - 19:14,       allegation [1] - 10:16     1:15                      attempting [2] - 41:22,
 129:13, 131:14,          80:17, 130:16            alleged [1] - 11:23       appeared [1] - 128:16       125:25
 135:2, 137:13,          addiction [2] - 19:3,     alleges [5] - 24:13,      appreciate [2] - 9:8,      attended [1] - 30:11
 144:4, 144:7,            80:15                     24:17, 24:20, 24:24,      138:4                     attention [1] - 46:18
 148:19, 150:11          addicts [2] - 27:19,       25:12                    approach [2] - 54:24,      Attorney [2] - 1:22,
absolutely [1] - 66:8     43:22                    allowed [3] - 50:9,        61:6                       3:15
Academy [1] - 30:11      additional [1] - 108:15    50:23, 81:8              April [6] - 1:11,          attorney [1] - 8:22
academy [1] - 30:13      address [3] - 61:1,       almost [5] - 23:3,         105:25, 106:11,           Attorneys [2] - 1:19,
accept [1] - 8:12         84:25, 119:9              30:5, 98:4, 111:1,        107:13, 113:16,            3:13
acceptance [3] - 6:10,   adjourned [1] - 154:12     152:14                    154:16                    audio [5] - 38:20,
 7:16, 7:21              adjust [1] - 78:4         alone [1] - 44:24         area [14] - 31:1, 31:22,    69:2, 69:3, 69:7,
access [1] - 21:4        adjusted [1] - 124:22     Alpine [2] - 117:9,        32:6, 33:4, 38:11,         91:16
account [1] - 13:1       Administration [1] -       117:10                    53:9, 68:9, 70:23,        August [11] - 21:23,
accumulated [1] -         30:21                    altogether [1] - 43:4      90:15, 114:19,             22:6, 23:18, 23:20,
 117:15                  admissibility [1] -       aluminum [1] - 133:20      126:11, 127:7,             24:17, 24:20, 26:21,
accurate [2] - 58:2,      12:11                    ambulance [2] -            128:20, 131:13             26:22, 27:8, 116:8,
 74:23                   admission [2] - 10:5,      18:22, 49:9              areas [2] - 83:3,           123:9
acquaintance [1] -        12:15                    amended [3] - 13:11,       114:22                    automatic [1] - 49:21
 147:3                   admit [6] - 14:20,         13:13, 13:14             arm [3] - 18:20, 56:2,     autopsy [1] - 14:13
acquire [1] - 101:8       24:15, 24:19, 24:22,     America [3] - 1:3, 3:7,    87:12                     AutoPulse [1] - 49:20
acted [1] - 155:4         25:3, 25:16               17:20                    arrange [1] - 64:2         available [2] - 6:10,
activated [1] - 67:10    admits [1] - 23:4         amount [18] - 11:25,      arranged [6] - 20:8,        6:13
active [1] - 108:9       admitted [3] - 10:4,       32:7, 32:8, 32:9,         108:17, 108:18,           Avenue [3] - 1:20,
activity [1] - 108:6      10:6, 11:18               32:21, 32:22, 33:7,       108:20, 108:21,            119:11, 121:2
acts [1] - 36:15         admonitions [2] -          33:9, 58:18, 58:20,       119:3                     awake [2] - 85:21,
actual [1] - 74:20        75:13, 152:18             96:8, 105:10,            arrangement [1] -           86:8
Acura [2] - 111:1,       advance [1] - 13:4         115:13, 115:24,           119:1                     aware [4] - 6:5, 17:4,
 112:5                   advised [7] - 49:12,       124:18, 133:18,          arrangements [1] -          31:24, 32:1
Adam [74] - 18:14,        70:24, 116:13,            134:15, 134:16            118:5                     awkward [1] - 86:22
 18:17, 18:21, 18:22,     119:6, 120:3, 127:3,     amounts [4] - 32:5,       arrest [3] - 132:2,
 19:3, 19:9, 19:10,       131:24                    32:15, 32:18, 124:21      132:5, 132:14
                                                                                                                   B
 20:4, 20:6, 20:20,      afternoon [4] - 52:11,    Andrews [1] - 76:24       arrive [2] - 88:1,
 20:23, 21:3, 21:11,      75:7, 75:12, 153:7       Angella [1] - 84:18        121:10
 21:12, 21:13, 21:19,    afterwards [2] - 20:15,   angles [1] - 111:22       arrived [5] - 18:22,       b)(1)(C [1] - 6:5
 21:21, 23:16, 25:13,     137:14                   answer [4] - 23:12,        51:14, 77:11, 77:12,      bachelor's [1] - 30:8
 26:17, 49:8, 49:14,     age [1] - 154:10           98:2, 101:6, 109:23       88:6                      backboard [1] - 49:21
 50:4, 50:7, 50:21,      agents [1] - 153:21       answered [1] - 67:14      asleep [1] - 86:23         background [2] -
 51:10, 51:13, 51:23,    ago [1] - 79:8            answering [1] - 87:6      asserted [3] - 62:16,       10:13, 30:7
 54:9, 56:5, 59:13,      agree [5] - 6:6, 23:14,   anticipate [1] - 76:5      97:23, 109:21             backside [1] - 129:8
 61:22, 79:15, 79:22,     62:13, 93:7, 97:20       anyway [2] - 146:7,       assessing [1] - 13:1       bad [2] - 86:24, 118:24
 80:7, 81:5, 81:8,       agreed [1] - 67:24         149:4                    assigned [5] - 30:1,       bag [34] - 26:7, 26:13,
 82:3, 82:5, 83:15,      agreeing [1] - 42:24      apart [1] - 57:25          30:2, 30:4, 30:24,         26:24, 55:5, 55:8,
 83:18, 84:3, 84:9,      agreement [1] - 42:23     Apartment [2] - 117:6,     63:24                      55:10, 55:11, 55:14,
 86:18, 86:21, 88:12,    ahead [15] - 4:24,         119:11                   Assistant [2] - 1:19,       55:16, 55:17, 57:10,
 88:14, 89:2, 89:12,      14:3, 14:8, 15:2,        apartment [7] - 81:18,     3:13                       57:11, 57:14, 58:2,
 89:18, 90:15, 98:3,      43:18, 48:6, 61:20,       83:6, 107:3, 120:9,      assisted [2] - 51:3,        58:9, 58:10, 58:11,
 98:13, 102:14,           81:23, 83:24,             120:12, 120:19,           125:25                     58:12, 58:14, 58:15,
 103:7, 103:12,           101:12, 130:24,           121:14                   associated [1] - 63:5       58:17, 95:11, 95:13,
                                     Sarah J. Dittmer, CSR, RPR
                                           1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 157 of 173
                                                                                                                                      3


 95:16, 96:1, 106:9,      better [3] - 32:13,         151:3, 151:9,            briefly [3] - 37:7, 37:8,    119:13, 125:7,
 106:20, 107:12,           41:16, 68:25               151:14, 152:3, 152:7      63:3                        125:18, 126:1, 126:4
 122:10, 134:9,           between [22] - 7:11,       Birch's [19] - 27:5,      Brillo [4] - 36:8, 36:9,    buying [9] - 19:12,
 134:13, 134:14,           21:11, 24:25, 38:7,        49:17, 50:7, 50:11,       36:12, 36:13                19:21, 20:17, 27:24,
 134:16, 134:18            49:1, 57:3, 93:19,         50:15, 50:21, 51:10,     bring [9] - 14:6, 22:4,      28:1, 42:16, 43:9,
Baggie [10] - 26:8,        96:22, 99:2, 99:22,        51:13, 52:17, 53:17,      39:11, 42:19, 76:24,        44:9, 67:18
 26:12, 26:18, 54:20,      102:3, 110:19,             54:9, 56:2, 56:5,         93:17, 140:5, 142:6,       buys [13] - 21:24,
 55:23, 56:18, 59:1,       120:22, 128:23,            59:13, 61:22, 109:1,      153:1                       34:25, 37:8, 39:11,
 59:11                     129:1, 135:18,             135:2, 151:11            bringing [2] - 38:1,         41:8, 42:3, 42:16,
Baggies [9] - 23:2,        136:7, 147:20,            birth [1] - 60:25          49:19                       43:14, 46:2, 47:22,
 26:6, 26:23, 27:15,       149:4, 150:4,             bit [7] - 10:13, 15:5,    bro [5] - 16:7, 101:20,      47:24, 97:6, 107:20
 54:17, 54:18, 57:9,       150:13, 152:7              56:16, 57:25, 61:20,      138:5, 145:5               BY [13] - 29:19, 55:4,
 58:23, 59:16             beyond [1] - 28:5           68:25, 83:25             broke [1] - 145:15           63:2, 78:14, 88:25,
bags [11] - 22:11,        big [1] - 96:1             black [3] - 34:1, 34:2,   broken [1] - 34:10           91:14, 98:8, 99:15,
 56:23, 57:1, 57:6,       Bill [2] - 46:5, 46:6       71:14                    brother [4] - 18:14,         100:21, 110:9,
 57:7, 57:11, 106:2,      bill [2] - 120:2, 132:6    Blazer [4] - 71:10,        79:22, 80:14, 86:23         122:20, 129:24,
 106:16, 107:9,           Billmeyer [1] - 84:21       71:21, 71:24, 72:5       brother's [3] - 84:20,       149:10
 133:16, 134:13           bills [10] - 23:5, 23:8,   block [4] - 69:15,         84:21, 90:7                byes [1] - 50:23
ball [1] - 36:25           23:10, 120:2, 132:6,       121:7, 121:8             brought [6] - 14:4,
barrier [1] - 12:14        132:7, 132:17,            blood [1] - 50:12          17:2, 49:23, 92:17,                   C
base [2] - 110:16,         132:18, 133:9             blowing [2] - 20:22,       109:10, 109:25
 123:18                   bindles [1] - 57:10         98:16                    brown [1] - 55:5
                                                                                                           C.J [2] - 1:13, 3:4
based [7] - 3:19, 4:5,    binoculars [3] - 68:24,    blue [12] - 20:12,        buddy [3] - 106:17,
 11:9, 35:14, 69:10,                                                                                       camera [4] - 110:15,
                           71:12, 71:14               46:16, 70:21, 70:22,      144:1, 144:8
 98:9, 105:8                                                                                                111:22, 115:14,
                          Birch [86] - 18:14,         71:4, 111:5, 111:16,     building [12] - 82:10,
                                                                                                            115:16
bases [1] - 12:9           19:10, 20:5, 20:6,         112:17, 121:17,           83:3, 83:5, 83:9,
                                                                                                           cameras [4] - 45:18,
basic [1] - 30:20          20:24, 21:3, 23:16,        125:11, 125:22,           107:3, 107:8,
                                                                                                            45:19, 110:14,
basis [1] - 53:23          25:14, 25:17, 26:17,       127:19                    120:19, 120:22,
                                                                                                            110:16
bathroom [6] - 86:7,       27:10, 27:24, 49:8,       bodily [2] - 50:15,        121:1, 122:6, 122:7,
                                                                                                           candidly [1] - 6:24
 111:24, 114:20,           49:14, 50:5, 50:9,         92:4                      154:4
                                                                                                           canine [2] - 133:2,
 115:20, 115:21            51:23, 52:4, 54:8,        body [6] - 38:5, 38:19,   buildings [2] - 19:6,
                                                                                                            133:4
Batson [1] - 15:24         62:4, 79:15, 79:16,        67:10, 69:4, 71:8,        81:18
                           79:22, 98:3, 102:14,       122:5                                                cap [2] - 87:8, 87:9
battling [1] - 87:17                                                           bunch [1] - 45:3
                           102:18, 103:7,            bolts [1] - 40:4                                      caps [1] - 97:17
Beau [1] - 79:15                                                               burden [1] - 12:14
                           103:12, 103:15,           Booth [1] - 70:25                                     captured [1] - 115:25
bed [3] - 86:3, 86:22                                                          business [6] - 45:19,
                           104:12, 135:19,           bottom [2] - 82:10,                                   captures [1] - 69:17
bedroom [2] - 52:3,                                                             45:20, 120:23,
                           136:7, 136:11,             101:14                                               car [25] - 12:18, 20:11,
 54:7                                                                           139:2, 139:3, 141:14
                           136:15, 136:18,           bought [11] - 19:14,                                   20:16, 22:10, 22:18,
began [6] - 18:21,                                                             button [2] - 46:16,
                           136:24, 137:2,             19:15, 20:3, 21:16,                                   22:23, 23:7, 23:10,
 19:8, 22:5, 49:6,                                                              121:17
                           137:10, 137:16,            31:21, 35:19, 36:21,                                  40:6, 40:10, 65:9,
 49:24, 51:13                                                                  button-down [1] -
                           137:22, 138:1,             39:15, 40:17, 81:19,                                  68:18, 71:17, 82:19,
beginning [2] - 3:10,                                                           46:16
                           138:10, 138:20,            122:25                                                90:19, 112:11,
 77:9                                                                          buy [56] - 10:21, 20:5,
                           139:23, 140:1,                                                                   112:13, 112:15,
behind [9] - 68:18,                                  box [1] - 136:11           20:9, 22:2, 22:7,
                           140:4, 140:12,                                                                   113:3, 119:18,
 68:19, 70:24, 71:10,                                Box [1] - 1:20             22:9, 23:5, 23:9,
                           140:23, 141:1,                                                                   130:19, 130:20,
 71:16, 71:17, 71:18,                                boys [2] - 18:16, 81:7     27:21, 32:9, 34:24,
                           141:2, 142:11,                                                                   146:8
 79:20, 125:10                                       BP [6] - 127:21, 128:1,    35:2, 35:6, 37:9,
                           143:2, 143:14,                                                                  card [2] - 47:2, 47:10
belief [2] - 5:11, 5:22                               128:6, 128:8,             37:12, 37:13, 37:18,
                           143:17, 143:21,                                                                 care [2] - 14:9, 125:20
belong [2] - 51:23                                    128:23, 129:6             38:16, 38:22, 39:3,
                           143:23, 144:3,                                                                  careful [1] - 21:1
belonged [3] - 20:1,                                 brand [2] - 52:6, 52:7     40:18, 40:20, 40:25,
                           144:4, 144:9,                                                                   carefully [1] - 23:21
 50:8, 63:15                                         break [14] - 15:3,         41:14, 41:16, 43:24,
                           144:24, 145:2,                                       44:5, 46:6, 64:3,          Carpet [2] - 120:19,
belongs [1] - 72:6                                    15:10, 15:14, 15:20,
                           145:11, 145:13,                                      65:21, 68:6, 69:16,         120:23
below [4] - 143:1,                                    16:15, 17:22, 75:8,
                           145:17, 145:24,            75:12, 75:13, 75:17,      69:17, 70:1, 71:2,         carpet [1] - 82:9
 143:11, 143:12,
                           145:25, 146:7,             75:24, 76:3, 152:12       73:20, 74:21, 91:16,       carry [1] - 55:14
 143:19
                           146:23, 147:1,            breaks [4] - 83:13,        91:20, 95:10, 96:21,       Carter [1] - 117:6
benefit [5] - 6:13,
                           147:9, 147:11,             83:14, 153:1, 153:3       97:13, 105:16,             Case [2] - 3:7, 17:21
 6:20, 6:21, 42:17,
                           147:21, 148:10,           bridge [3] - 110:2,        107:11, 108:16,            case [35] - 8:22, 10:19,
 45:3
                           148:16, 149:5,             110:17, 111:3             108:20, 113:20,             13:18, 15:11, 18:1,
bent [3] - 56:1, 59:15,
                           149:20, 150:4,            brief [1] - 90:6           117:23, 118:2,              23:22, 26:4, 26:20,
 87:4
                           150:13, 150:21,                                      118:5, 118:12,              27:2, 27:3, 28:3,
best [1] - 24:9                                      briefing [1] - 68:5
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 158 of 173
                                                                                                                                   4


 28:7, 39:17, 40:7,        46:9, 93:5, 107:24,       cocaine [29] - 25:2,     computer [8] - 72:23,      contains [1] - 56:19
 40:10, 46:8, 46:9,        108:11                     25:4, 35:14, 35:16,      94:5, 94:6, 94:12,        content [3] - 94:20,
 75:14, 76:11, 77:10,     charges [3] - 13:3,         36:6, 36:7, 36:11,       100:17, 135:24,            135:24, 136:7
 77:13, 91:23, 92:4,       19:20, 46:10               57:8, 116:22, 119:4,     154:9, 155:10             contents [2] - 60:17,
 95:5, 100:11,            cheap [2] - 141:15,         122:11, 122:25,         computer-aided [1] -        94:11
 108:11, 113:18,           142:22                     123:8, 123:13,           155:10                    contested [1] - 6:16
 124:1, 124:7,            check [11] - 6:4,           123:14, 123:18,         computers [1] - 72:23      context [3] - 94:8,
 124:12, 124:17,           28:14, 45:1, 45:14,        123:20, 123:24,         concealed [2] - 64:25,      103:13, 137:3
 135:13, 147:10,           45:23, 64:20, 65:2,        124:9, 124:10,           65:1                      continue [3] - 21:14,
 152:19, 153:21            65:4, 65:6, 93:13,         124:15, 124:16,         condition [1] - 49:17       50:1, 107:17
cases [3] - 31:12,         110:10                     124:19, 124:20,         conduct [6] - 6:17,        CONTINUED [1] -
 141:24, 153:21           chest [1] - 49:21           124:23, 132:20           38:20, 39:25,              91:13
cash [2] - 114:19,        Chevy [9] - 20:12,         cocounsel [1] - 23:23     113:13, 113:18,           continued [2] - 21:22,
 132:5                     70:21, 70:22, 71:4,       code [2] - 60:5, 60:9     133:3                      49:12
catch [1] - 43:13          111:5, 111:16,            codeine [1] - 19:16      conducted [4] - 51:9,      continues [1] - 13:6
Catch [1] - 147:17         121:17, 125:11,           codes [11] - 21:6,        66:6, 105:25, 119:16      continuing [1] -
caught [1] - 113:17        125:22                     21:8, 52:19, 52:23,     conducting [1] - 13:18      105:22
ceased [1] - 113:21       Chicago [1] - 53:9          60:7, 60:9, 60:11,      conducts [1] - 44:18       contraband [1] -
Cedar [6] - 1:10, 1:20,   children [1] - 80:24        60:14, 60:22, 60:23     conferred [1] - 5:9         37:24
 1:23, 147:3, 147:8,      China [1] - 34:12          coincide [1] - 114:12    confidential [8] - 31:4,   control [12] - 34:25,
 147:13                   chunk [1] - 36:13          cold [2] - 18:19, 87:7    37:19, 39:22, 40:2,        38:17, 40:20, 41:23,
cell [8] - 19:1, 21:5,    chunks [1] - 64:16         collect [3] - 50:7,       46:20, 62:7, 113:22,       42:17, 42:22, 44:4,
 52:3, 52:5, 52:6,        CI [2] - 91:22, 105:22      50:18, 84:11             116:11                     44:5, 97:14, 105:14,
 52:7, 52:8, 62:1         Circle [1] - 81:18         collected [3] - 50:12,   connection [2] -            107:23, 125:19
Cellebrite [8] - 93:23,   circles [1] - 112:18        50:20, 51:1              41:12, 41:13              controlled [36] - 37:9,
 93:24, 94:1, 99:4,       circling [1] - 112:6       College [1] - 30:9       consent [1] - 77:12         37:12, 37:13, 37:14,
 99:21, 104:20,           circumstances [1] -        color [1] - 69:21        consider [1] - 23:21        37:16, 38:16, 38:22,
 135:24, 148:25            7:17                      colored [2] - 34:8,      consisted [1] - 60:2        40:20, 41:8, 42:3,
cellular [2] - 51:22,     CIs [2] - 47:24, 95:6       34:9                    consistent [6] - 33:4,      42:16, 43:23, 44:5,
 88:11                    citizen [1] - 108:5        comfortable [2] -         33:5, 33:7, 142:16,        46:2, 47:22, 47:24,
center [1] - 133:7        city [2] - 49:1             29:11, 78:6              142:21, 146:17             55:12, 70:1, 91:16,
certainly [2] - 4:24,     City [5] - 1:17, 29:21,    coming [6] - 45:2,       console [1] - 133:7         91:20, 95:9, 96:21,
 6:12                      29:24, 30:15, 110:13       70:23, 86:7, 106:14,    conspire [1] - 23:14        97:6, 97:12, 105:16,
CERTIFICATE [1] -         clandestine [1] - 31:2      127:7, 147:10           conspiring [1] - 25:1       106:1, 107:20,
 155:1                    clarity [1] - 24:9         commencing [1] -         constantly [2] - 38:17,     108:16, 108:20,
certified [2] - 29:8,     clean [1] - 9:7             1:11                     98:13                      113:19, 117:23,
 77:24                    clear [5] - 5:19, 14:12,   committed [1] - 12:22    construction [2] -          118:2, 118:5,
Certified [3] - 155:2,     25:19, 58:7, 103:13       common [4] - 34:16,       79:4, 82:6                 119:13, 125:7, 126:4
 155:4, 155:21            clearly [6] - 27:24,        35:10, 60:24, 83:11     consumed [2] - 33:24,      controls [5] - 40:15,
certify [1] - 155:4        68:20, 68:23,             commonly [3] - 36:24,     36:21                      43:23, 44:2, 106:7,
CHAD [3] - 2:3, 29:7,      127:12, 127:13,            92:23, 105:19           Cont [1] - 2:5              106:25
 29:13                     128:15                    communication [1] -      contact [18] - 53:7,       conversa [1] - 40:1
Chad [3] - 19:11, 29:6,   clerk [1] - 4:6             51:17                    53:8, 62:6, 63:4,         conversation [4] -
 29:13                    CLERK [9] - 3:2,           company [3] - 63:21,      63:7, 63:10, 94:22,        38:7, 40:2, 73:1,
chain [3] - 5:7, 99:2,     14:23, 15:16, 16:24,       63:23, 94:16             96:22, 97:9, 98:11,        122:10
 99:8                      17:11, 75:19, 76:19,      compare [1] - 150:2       102:18, 104:9,            conviction [1] - 11:11
chair [2] - 78:2, 78:3     153:10, 154:15            compensated [1] -         106:10, 109:5,            convictions [1] - 3:19
challenge [1] - 15:24     click [1] - 115:6           41:24                    131:21, 133:12,           cooperators [1] -
change [3] - 116:4,       client [2] - 8:5, 8:11     compensation [2] -        133:23, 151:15             45:12
 116:6, 116:7             clip [3] - 11:1, 11:7,      42:2, 42:6              contacted [4] -            coordinator [1] -
characterization [3] -     74:19                     complete [3] - 15:25,     106:11, 130:23,            76:11
 6:7, 33:10, 58:2         clipped [2] - 99:21,        16:9, 25:21              131:23, 133:23            copy [3] - 74:3, 74:4,
characterize [1] -         136:2                     completed [1] - 97:13    contacts [6] - 21:1,        94:5
 104:8                    close [2] - 69:11, 78:3    completely [2] -          53:2, 53:4, 53:11,        corner [15] - 26:8,
charge [6] - 12:2,        closed [1] - 16:6           81:24, 87:11             64:1, 147:20               57:9, 57:10, 57:13,
 12:6, 25:15, 32:23,      closer [1] - 49:11         completes [2] - 17:25,   contained [2] - 26:3,       58:9, 58:10, 58:13,
 42:9, 125:1              clothing [1] - 50:8         28:10                    26:17                      59:1, 69:14, 85:2,
charged [11] - 32:2,      clump [1] - 34:9           completing [1] - 30:14   containing [5] - 54:17,     85:4, 90:10, 112:7,
 35:22, 42:9, 42:10,                                 compressions [1] -        55:11, 55:24, 59:16,       122:6, 127:25
                          CNA [3] - 78:24,
 44:7, 44:13, 44:14,                                  49:22                    95:16                     corners [3] - 26:6,
                           78:25, 79:1
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 159 of 173
                                                                                                                                     5


 26:24, 57:7               93:4, 126:3, 135:11,       57:8, 116:22, 119:4,       34:2, 39:17, 41:19,       46:15, 130:1,
correct [53] - 9:10,       135:12, 135:16,            122:11, 122:25,            41:20, 67:15, 67:16,      130:19, 130:20
 13:15, 14:15, 33:11,      141:20, 142:14,            123:8, 123:14,             92:11, 92:13,            Defendant's [3] - 22:2,
 36:16, 40:22, 43:17,      147:18                     123:20, 124:9,             119:25, 141:11,           22:18, 22:22
 52:14, 54:10, 56:19,     courses [5] - 30:18,        124:10, 124:16,            141:12, 141:17,          defendants [1] - 44:12
 56:20, 64:4, 64:22,       30:23, 31:5, 31:6          124:23, 125:5,             141:18, 142:5,           defense [1] - 8:22
 66:11, 70:5, 70:10,      Court [16] - 3:3, 3:6,      132:20                     142:24, 143:25,          degree [1] - 30:8
 89:2, 89:5, 89:10,        5:19, 5:20, 6:18,         credibility [1] - 25:10     145:2, 145:14            deliver [2] - 26:10,
 89:13, 89:14, 89:16,      7:10, 7:25, 8:25,         crews [1] - 88:1           dealer [22] - 19:22,       52:17
 89:19, 90:4, 90:5,        9:18, 11:17, 13:10,       Criminal [1] - 3:7          21:2, 27:18, 32:13,      delivered [1] - 1:25
 90:7, 90:10, 90:16,       14:17, 18:10, 24:7,       criminal [3] - 3:17,        32:20, 32:21, 32:22,     delivery [2] - 124:10,
 90:20, 91:18, 91:24,      153:18                     108:6, 124:8               32:24, 39:17, 40:25,      124:11
 100:8, 102:12,           court [5] - 15:9, 29:12,   criminally [1] - 107:24     41:13, 41:14, 41:18,     demands [1] - 23:25
 103:5, 103:10,            44:23, 77:21, 78:7        cross [3] - 45:10,          41:21, 47:1, 62:21,      demonstrate [1] -
 103:16, 104:18,          COURT [82] - 1:1, 3:5,      45:16, 88:21               96:6, 96:9, 101:8,        109:21
 104:21, 108:25,           3:23, 3:25, 4:7, 4:12,    CROSS [1] - 88:24           141:12, 141:18,          denied [1] - 9:11
 109:2, 113:10,            4:15, 4:20, 4:24,         Cross [1] - 2:8             142:23                   department [2] - 62:8,
 116:20, 119:15,           5:25, 7:9, 8:16, 9:8,     cross-examination [1]      dealers [11] - 26:7,       124:4
 123:1, 125:4, 125:6,      10:1, 10:3, 11:19,         - 88:21                    26:10, 34:25, 35:3,      Department [3] -
 126:23, 135:5,            12:10, 13:15, 13:17,      Cross-Examination           35:7, 41:12, 41:19,       30:10, 30:15, 35:16
 136:20, 143:10,           13:20, 13:24, 14:3,        [1] - 2:8                  96:6, 141:13, 141:21     deputies [1] - 48:21
 144:13, 149:25,           14:8, 14:12, 14:16,       CROSS-                     dealing [3] - 19:18,      describe [23] - 30:6,
 155:11                    14:19, 15:1, 15:18,        EXAMINATION [1] -          138:14, 139:3             33:15, 36:5, 37:11,
correctly [6] - 10:12,     16:10, 16:14, 16:19,       88:24                     dealt [1] - 130:10         46:24, 48:14, 54:13,
 40:19, 74:10, 91:15,      16:21, 16:25, 17:6,       cross-reference [2] -      death [5] - 27:5,          57:3, 58:1, 60:1,
 100:5, 135:1              17:9, 17:14, 17:18,        45:10, 45:16               52:18, 55:12, 92:3,       63:17, 64:6, 70:16,
corrects [1] - 150:24      17:24, 18:9, 24:2,        crystal [1] - 59:16         109:1                     80:4, 93:24, 96:25,
correspond [2] -           24:6, 28:9, 28:16,        CSOs [1] - 15:7            debrief [1] - 39:25        97:11, 102:1, 109:7,
 101:23, 113:6             28:20, 28:25, 29:3,       cupholder [1] - 72:17      debriefed [1] - 73:21      114:2, 114:8, 116:9,
correspondence [1] -       29:10, 29:15, 54:25,      currency [2] - 65:15,      debt [2] - 144:5           148:22
 4:5                       62:13, 62:18, 75:4,        120:1                     deceased [2] - 50:5,      described [3] - 56:17,
corroborate [4] - 45:5,    75:6, 75:10, 75:21,                                   54:8                      71:22, 127:17
                                                     cursor [1] - 100:1
 45:24, 46:1, 108:8        76:8, 76:10, 76:15,                                  decedent [1] - 51:4       desperate [1] - 32:24
                                                     cut [2] - 11:4, 58:11
corroborated [2] -         76:17, 76:20, 76:24,                                 December [1] - 30:12      determined [2] -
                                                     cutting [1] - 92:11
 44:24, 45:7               77:4, 77:20, 78:1,                                   decided [4] - 61:5,        54:22, 95:21
Cory [2] - 1:21, 3:15      78:10, 88:18, 88:21,                                  84:9, 121:11, 125:13
                                                                D                                         device [9] - 38:6, 67:4,
Counsel [2] - 18:11,       90:24, 91:2, 91:7,                                   decides [2] - 8:9, 96:9    94:2, 94:3, 100:10,
 24:8                      91:11, 97:20, 98:1,                                  decision [1] - 8:6         119:22, 135:3,
Counsel's [1] - 76:6       99:14, 109:14,            dad [3] - 86:17, 87:21,    Defendant [9] - 1:7,       135:6, 135:9
count [5] - 24:10,         109:19, 122:18,            87:22                      1:23, 18:4, 21:22,       dialed [1] - 67:11
 24:11, 24:16, 24:19,      129:22, 152:14,           daily [4] - 27:19,          21:24, 22:4, 22:5,       died [6] - 19:10, 20:6,
 24:22                     153:12, 153:20,            27:21, 27:25, 53:23        22:6, 22:7                20:24, 21:21, 98:3,
Count [7] - 24:13,         154:3                     Dairy [6] - 127:22,        defendant [40] - 3:14,     104:12
 24:17, 24:20, 24:24,     Court's [2] - 6:5, 76:6     128:5, 128:7, 128:9,       6:14, 7:14, 8:9,         dies [1] - 21:3
 25:12                    Courthouse [1] - 1:10       129:1, 129:5               12:18, 13:6, 16:7,       difference [2] - 27:1,
counts [4] - 6:5, 24:1,   courtroom [2] - 46:12,     dark [3] - 68:22, 69:19     20:1, 22:8, 22:10,        57:3
 24:10, 28:8               77:6                      date [9] - 11:23, 63:1,     22:14, 23:6, 23:13,      different [13] - 4:23,
Counts [8] - 5:3, 5:13,   coverage [2] - 68:10,       92:7, 94:17, 101:13,       23:15, 23:19, 44:18,      43:10, 50:12, 52:20,
 5:14, 5:17, 6:17,         110:15                     135:25, 144:21,            44:19, 45:6, 63:9,        60:7, 93:19, 94:7,
 6:19, 24:24, 28:6        covered [1] - 110:15        149:17, 150:15             63:10, 72:10, 77:12,      94:10, 106:1,
County [2] - 48:21,       covers [2] - 110:25,       dates [1] - 60:25           96:23, 103:2,             111:22, 114:14,
 51:3                      116:1                     Dave [1] - 125:23           103:14, 103:18,           114:22, 115:6
couple [8] - 17:12,       CPR [4] - 18:21,           days [10] - 21:3, 21:9,     103:22, 108:16,          difficult [2] - 69:11,
 61:3, 82:4, 87:24,        87:14, 87:20               61:11, 82:4, 90:14,        108:21, 116:4,            79:17
 111:4, 112:19,           crack [30] - 21:24,         97:2, 106:5, 111:6,        129:16, 131:16,          digit [2] - 21:6, 21:8
 113:12, 146:10            22:2, 22:7, 22:11,         138:11, 153:19             133:1, 133:24,           digital [1] - 54:15
course [18] - 25:18,       22:12, 23:9, 23:15,       deactivate [2] -            134:1, 135:19,           digits [1] - 60:4
 30:20, 31:6, 31:10,       23:19, 24:18, 25:2,        105:21, 107:14             136:12, 136:18,          dire [1] - 13:18
 33:2, 34:23, 44:10,       25:4, 35:13, 35:16,       dead [2] - 18:23, 114:1     147:21, 152:8            DIRECT [2] - 78:13,
 56:21, 59:8, 62:17,       36:6, 36:7, 36:11,        deal [22] - 8:11, 32:13,   defendant's [5] - 13:2,    91:13
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 160 of 173
                                                                                                                                     6


Direct [3] - 2:4, 2:5,      110:21, 126:12,           141:21, 142:23,           86:6, 89:21, 90:18,        132:22, 133:11
 2:7                        136:21, 137:7,            142:24, 144:4,            106:4, 132:4              Enforcement [2] -
direction [1] - 155:9       139:13, 139:25,           144:5, 145:2                                         30:11, 30:21
directly [5] - 49:23,       140:2, 149:14,           Drug [1] - 30:20                     E               enjoy [4] - 15:13,
 125:10, 128:3,             151:9, 152:2, 152:21     drug-related [1] - 31:6                               75:17, 152:23, 153:8
 128:4, 128:5              download [1] - 94:4       drugs [74] - 19:9,                                   enter [2] - 111:17,
                           downloaded [3] -                                    early [1] - 52:10
disappointed [1] -                                    19:12, 19:17, 19:21,                                 111:23
                            93:22, 94:12, 135:25      20:9, 20:15, 20:18,      earpiece [1] - 67:5
 89:25                                                                                                    enters [3] - 14:24,
                           downstairs [1] - 7:4       21:12, 21:13, 21:23,     ease [1] - 17:14            17:17, 77:3
discover [1] - 137:21
                           downtown [3] -             22:4, 26:3, 26:7,        easier [1] - 127:24        entire [5] - 69:25,
discovered [1] -
 104:16                     110:14, 125:12,           26:9, 26:10, 32:16,      East [4] - 109:25,          99:1, 111:1, 111:11,
                            126:11                    32:22, 37:14, 37:18,      110:2, 110:17, 111:3       114:10
discrepancy [1] -
 66:20                     dozens [2] - 31:15         38:1, 39:4, 39:6,        east [6] - 120:18,         entry [1] - 31:9
                           draw [2] - 94:4, 120:15    39:11, 39:14, 39:15,      120:23, 121:1,            equation [1] - 39:8
discussion [2] -
                           drive [1] - 65:23          39:16, 39:20, 40:9,       128:4, 128:6, 129:8
 17:16, 141:10                                                                                            erase [1] - 60:16
                           driven [1] - 121:18        40:16, 41:1, 41:9,       eastbound [1] - 111:3
dismantling [1] - 31:2                                                                                    erased [1] - 106:22
                           driver's [5] - 19:25,      41:14, 41:16, 42:17,     EASTERN [1] - 1:2
dismissed [1] - 5:17                                                                                      Eric [11] - 22:18,
                            71:15, 71:18, 73:7,       42:24, 43:1, 43:9,       easy [1] - 110:24           22:19, 22:20, 22:22,
dispatched [1] - 48:11
                            127:14                    43:13, 44:8, 46:5,       eaten [1] - 37:3            23:1, 23:4, 23:18,
disqualified [1] - 3:19
                           drives [2] - 129:5,        46:6, 54:1, 54:2,        ECF [1] - 8:24              24:21, 130:8,
distance [2] - 20:14,
 69:19                      129:7                     55:13, 56:4, 57:7,       edge [1] - 127:9            130:14, 131:5
distribute [4] - 23:15,    driving [8] - 12:2,        57:13, 58:8, 58:15,      edited [1] - 74:24         Eric's [1] - 22:24
 23:16, 23:19, 147:12       12:6, 68:8, 69:18,        58:18, 58:20, 58:25,     education [1] - 30:9       escort [1] - 15:7
distributing [2] -          70:23, 71:4, 74:11,       64:25, 72:20, 73:16,     educational [1] - 30:7     especially [2] -
 144:10, 145:18             127:7                     81:9, 83:15, 88:14,      effect [8] - 7:12, 8:7,     130:11, 141:24
distribution [5] - 59:4,   dropped [5] - 85:2,        90:1, 101:8, 108:1,       65:16, 72:24, 98:5,       essentially [14] -
 62:24, 142:16,             85:3, 90:15, 107:9,       113:22, 125:16,           98:7, 110:20, 125:19       39:13, 43:8, 44:8,
 142:18, 146:16             137:13                    131:11, 138:14,          effort [1] - 7:25           69:23, 94:11, 96:15,
                           drove [6] - 71:6,          140:15, 141:2,           eight [6] - 21:3, 21:9,     98:16, 106:20,
DISTRICT [2] - 1:1, 1:1
                            111:7, 120:17,            141:14, 142:17,           61:11, 81:7, 152:9         108:3, 115:10,
District [3] - 3:2, 3:3,
                            127:21, 131:3,            145:14, 145:18           eight-year-old [1] -        115:15, 138:15,
 49:3
                            131:13                   Dubuque [48] - 11:1,       81:7                       141:1, 152:3
Dittmer [1] - 155:20
                           drug [85] - 11:14,         18:13, 18:24, 19:11,     either [7] - 9:20, 25:2,   evade [2] - 44:4, 106:7
divert [1] - 49:13
                            12:19, 18:24, 19:3,       27:18, 29:22, 29:24,      32:9, 42:6, 44:13,        evading [1] - 44:2
DIVISION [1] - 1:2
                            19:11, 19:14, 19:18,      30:3, 30:10, 30:15,       52:8, 74:11               evening [6] - 89:6,
docket [1] - 9:10
                            25:21, 26:7, 26:10,       30:25, 31:8, 31:17,      electrical [1] - 82:8       152:16, 152:23,
doctor [1] - 49:24
                            26:19, 26:20, 26:21,      31:21, 32:2, 32:6,       electronic [1] - 94:2       153:8, 153:14,
doctors [1] - 41:15
                            26:22, 27:18, 30:3,       33:3, 33:24, 34:2,       emergency [1] - 87:25       154:12
document [4] - 14:20,
                            30:19, 30:22, 30:25,      34:4, 34:7, 34:13,       Emily [7] - 19:24,
 38:25, 99:20, 136:3                                                                                      evenly [1] - 153:4
                            31:5, 31:6, 32:19,        34:19, 35:15, 35:19,      21:16, 21:19, 25:9,
dogs [1] - 154:8                                                                                          event [4] - 5:21, 11:14,
                            32:20, 32:21, 32:22,      45:18, 48:21, 48:25,      46:20, 47:1
dollar [1] - 32:15                                                                                         45:21, 62:21
                            32:24, 36:18, 37:19,      49:1, 51:3, 57:9,        employed [3] - 29:20,
dollars [2] - 39:18,                                                                                      events [1] - 72:12
                            40:25, 41:3, 41:12,       59:9, 78:18, 79:9,        29:23, 78:21
 143:9                                                                                                    eventually [4] - 99:4,
                            41:13, 41:18, 41:19,      82:1, 84:16, 84:17,      employees [1] - 82:4
done [7] - 37:8, 43:17,                                                                                    117:22, 133:11,
                            41:20, 41:21, 42:20,      92:3, 92:9, 108:6,       empty [1] - 23:3
 50:15, 73:3, 76:2,                                                                                        134:6
                            42:24, 42:25, 43:22,      109:25, 110:2,           en [1] - 28:18
 124:5, 153:17                                                                                            evidence [19] - 12:15,
                            44:11, 44:14, 48:19,      110:13, 110:15,          enclosed [1] - 73:20
door [5] - 16:8, 87:3,                                                                                     15:13, 23:12, 23:22,
                            48:20, 54:15, 58:21,      110:17, 111:3,
 111:23, 114:17,                                                               end [13] - 23:22, 28:2,     23:24, 25:6, 25:14,
                            64:7, 66:21, 80:15,       125:12, 147:10
 115:21                                                                         28:7, 35:25, 36:8,         25:15, 28:4, 28:12,
                            96:6, 96:9, 97:3,        dump [3] - 99:4,
doorway [1] - 114:16                                                            36:10, 36:25, 46:21,       50:7, 55:11, 55:12,
                            97:14, 98:22, 101:7,      99:22, 148:25             48:25, 58:14, 58:15,       55:15, 55:16, 77:9,
double [1] - 64:20                                   duration [2] - 38:6,
                            101:8, 106:3, 106:4,                                69:7, 111:12               124:3, 134:9
double-check [1] -                                    94:19
                            106:10, 106:24,                                    ended [2] - 92:10,         ex [3] - 9:2, 18:15,
 64:20                                               During [2] - 102:16,
                            107:22, 108:5,                                      113:16                     87:21
doubt [1] - 28:6                                      130:22
                            108:9, 113:17,                                     enforcement [15] -         ex-husband [2] -
down [26] - 21:15,                                   during [18] - 15:10,
                            116:12, 118:2,                                      37:15, 42:4, 42:8,         18:15, 87:21
 34:10, 46:16, 69:15,                                 16:15, 25:4, 25:18,
                            119:25, 120:4,                                      44:9, 44:18, 45:13,       exact [7] - 5:15, 6:7,
 73:5, 75:22, 85:21,                                  27:4, 30:17, 38:6,
                            133:20, 139:3,                                      70:2, 73:13, 126:6,        84:25, 96:8, 113:8,
 86:21, 92:24, 92:25,                                 38:15, 66:5, 69:25,
                            141:12, 141:13,                                     126:9, 126:13,             115:12, 120:3
 96:13, 99:25, 105:1,                                 75:12, 75:24, 82:21,
                            141:18, 141:19,                                     126:21, 132:3,            exactly [2] - 40:3,
 106:17, 107:7,
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 161 of 173
                                                                                                                                         7


 74:18                      58:20                      field-tested [3] -            106:4, 106:11,
                                                                                                                         G
Examination [4] - 2:4,     EYW [2] - 20:13, 71:5         54:21, 95:19, 134:4         106:24, 107:23,
 2:5, 2:7, 2:8                                         fighting [1] - 24:23          108:6, 108:10,
                                                                                                              gains [1] - 6:20
examination [2] -                      F               figure [3] - 126:14,          113:17, 116:13,
 88:21, 90:25                                            140:2, 141:2                118:3, 120:4             game [1] - 72:24
EXAMINATION [4] -                                      figuring [1] - 154:8        foregoing [2] - 155:5,     games [1] - 72:23
 29:18, 78:13, 88:24,      fact [13] - 5:11, 7:1,                                    155:10                   gaps [1] - 53:20
                                                       file [1] - 14:18
 91:13                       7:3, 12:16, 12:21,                                    Forest [1] - 68:17         Garfield [3] - 84:25,
                                                       filed [1] - 8:23
                             20:5, 25:16, 43:15,                                   forget [1] - 130:21         85:4, 90:10
examined [2] - 29:9,                                   filter [1] - 36:15
                             72:22, 106:5,                                                                    Gary [2] - 48:19,
 77:25                                                 finally [4] - 10:8, 21:9,   forgot [1] - 113:24
                             123:20, 124:19                                                                    125:23
except [5] - 2:11, 3:20,                                 61:11, 80:12              form [4] - 34:10,
                           facts [1] - 117:11                                                                 gas [28] - 111:12,
 10:4, 53:14, 85:2                                     fine [3] - 76:12,             34:11, 132:6, 133:8
                           fair [6] - 31:10, 33:10,                                                            111:14, 111:19,
exception [3] - 9:21,                                    118:14, 153:20            forms [1] - 37:23
                             37:5, 55:15, 82:11,                                                               111:20, 111:24,
 62:14, 97:21                                          finished [2] - 68:13,       forth [5] - 15:6, 20:7,
                             104:20                                                                            112:2, 112:8, 112:9,
exchange [6] - 42:12,                                    91:16                       83:22, 98:12, 135:18
                           fairly [1] - 104:8                                                                  114:11, 114:13,
 43:8, 72:18, 72:19,                                   fired [1] - 44:6            forward [3] - 8:8, 16:9,
 89:16, 107:6              fallen [1] - 86:23                                                                  114:21, 114:23,
                                                       first [18] - 8:20, 18:3,      116:2
exclaimed [1] - 16:3       false [3] - 131:22,                                                                 115:1, 115:2,
                                                         28:13, 44:6, 53:13,       foundation [1] -
                             132:2                                                                             126:17, 126:19,
excuse [5] - 4:2,                                        65:17, 66:5, 66:7,          109:17
 47:12, 65:14,             falsely [1] - 38:2                                                                  126:22, 127:4,
                                                         75:15, 80:10, 87:7,       four [13] - 21:6, 21:8,
 120:14, 142:10            familiar [8] - 31:20,                                     60:4, 60:9, 83:4,         127:5, 127:8,
                                                         110:13, 114:15,
Excuse [2] - 137:8,          33:12, 35:16, 35:18,                                    101:14, 102:6,            127:21, 128:1,
                                                         118:13, 118:20,
 146:11                      35:21, 35:24, 36:2,                                     112:14, 114:14,           128:2, 128:5, 128:7,
                                                         133:23, 133:25,
                             36:17                                                   114:23, 115:22,           129:1, 129:6, 131:6
excused [4] - 4:1, 4:5,                                  134:1
 91:3, 153:11              family [1] - 19:7                                         115:23                   gathered [1] - 109:18
                                                       fist [1] - 16:6
Exhibit [18] - 55:18,      far [6] - 22:15, 48:25,                                 four-digit [2] - 21:6,     gears [1] - 62:24
                                                       five [11] - 21:6, 21:8,
 55:22, 55:25, 56:10,        80:17, 108:9,                                           21:8                     gem [11] - 26:12,
                                                         30:13, 60:10, 60:14,
 75:3, 95:13, 99:11,         111:12, 130:16                                        Fourth [1] - 1:16           26:18, 54:17, 54:18,
                                                         60:20, 60:21,
 109:17, 113:25,           father [3] - 50:21,                                     frame [3] - 110:18,         54:20, 55:23, 56:18,
                                                         102:20, 132:6,
 116:2, 122:17,              51:11, 51:16                                            110:20, 111:8             57:11, 58:23, 59:10,
                                                         139:24, 146:5
 123:5, 129:21,            fear [2] - 93:5, 93:8                                   frantic [1] - 20:24         59:16
                                                       floor [2] - 107:3, 107:4
 132:9, 134:9,             features [1] - 136:1                                    free [3] - 43:8, 77:6,     general [1] - 33:2
                                                       flooring [1] - 82:9
 135:22, 149:9, 150:8      February [40] - 10:17,                                    133:3                    generally [8] - 32:5,
                                                       Florida [1] - 81:20
exhibit [8] - 10:3,          18:11, 20:8, 23:16,                                   frequently [1] - 21:17      33:16, 35:22, 35:25,
                                                       fluids [1] - 50:16
 11:8, 13:11, 55:1,          23:17, 24:14, 25:13,                                                              36:6, 36:7, 42:2,
                                                       focus [1] - 56:16           friend [4] - 89:10,
 109:18, 136:4,              25:24, 26:18, 26:20,                                                              42:5
                                                       foil [1] - 133:20             109:24, 142:24,
 136:5, 136:10               27:6, 27:11, 48:7,                                                               gentlemen [12] - 15:2,
                                                       foldable [1] - 57:6           147:13
Exhibits [1] - 2:9           52:11, 61:11, 61:21,                                                              17:19, 17:25, 24:8,
                                                       folded [1] - 133:8          friends [2] - 92:6,
exhibits [6] - 2:10,         61:25, 62:22, 64:3,                                                               24:15, 27:9, 28:2,
                                                       folks [3] - 7:4, 43:22,       130:12
 9:20, 9:21, 9:22,           65:9, 72:13, 83:25,                                                               28:10, 75:11, 77:5,
                                                         95:6                      friends' [1] - 84:10
 13:13                       84:4, 89:5, 90:14,                                                                109:19, 152:15
                                                       follow [6] - 39:12,         front [6] - 8:21, 78:5,
existence [1] - 94:16        91:17, 93:22, 95:9,                                                              gesture [1] - 58:1
                                                         64:15, 125:14,              79:19, 99:16,
                             95:17, 96:22, 97:9,                                                              gestures [2] - 57:18,
exiting [2] - 112:3,                                     125:21, 125:25,             112:11, 131:8
                             98:22, 99:3, 108:13,                                                              58:6
 112:9                                                   126:11                    fronted [1] - 143:17
                             109:8, 113:9,                                                                    giant [1] - 110:25
exits [4] - 15:17,                                     followed [10] - 22:8,       froze [1] - 115:16
                             147:19, 147:22,                                                                  girlfriend [4] - 72:11,
 75:20, 112:2, 112:19                                    23:6, 68:15, 71:24,       frozen [1] - 114:7
                             148:13, 149:18                                                                    84:21, 117:9, 117:11
experience [11] -                                        73:10, 118:1,             full [14] - 23:3, 25:24,
                           Federal [1] - 1:10                                                                 given [4] - 22:13, 23:9,
 31:11, 33:3, 34:12,                                     119:12, 119:13,             32:11, 44:21, 99:21,
                           feet [1] - 68:19                                                                    60:23, 132:19
 34:24, 35:15, 44:10,                                    131:3                       115:24, 142:13,
 56:21, 59:9, 105:9,       felt [1] - 21:21                                                                   glass [2] - 36:25, 56:1
                                                       following [1] - 132:13        142:15, 142:19,
 141:21, 142:15            female [1] - 119:15                                                                GOLDENSOPH [26] -
                                                       follows [2] - 29:9,           143:5, 144:5,
explain [3] - 117:2,       fentanyl [9] - 27:12,                                                               3:24, 4:14, 4:21,
                                                         77:25                       146:15, 147:5,
 127:23, 127:24              27:13, 27:16, 34:13,                                                              4:25, 8:14, 10:2,
                                                       FOR [1] - 1:1                 155:11
explained [3] - 57:5,        34:16, 35:4, 35:8,                                                                11:20, 14:2, 14:11,
                                                       Force [1] - 59:10           fully [2] - 25:21, 37:22
 117:5, 122:11               54:23, 55:24                                                                      16:13, 16:20, 17:8,
                                                       force [26] - 18:24,         function [1] - 67:8
expressing [1] -           few [9] - 21:23, 52:20,                                                             24:5, 24:7, 29:2,
                                                         19:12, 30:3, 30:25,       funds [1] - 106:3
 140:24                      53:10, 53:11, 90:14,                                                              55:3, 62:10, 76:9,
                                                         31:11, 42:24, 42:25,      future [4] - 38:9,
                             90:19, 97:2, 130:11                                                               76:16, 76:23, 88:22,
extend [1] - 60:16                                       44:11, 48:19, 48:20,        42:10, 44:23, 122:12
                           field [4] - 30:14, 54:21,                                                           88:25, 90:22, 97:18,
extra [1] - 15:5                                         64:7, 92:1, 97:3,
                             95:19, 134:4                                                                      109:11, 154:2
extremely [2] - 58:18,                                   97:14, 98:23, 106:3,
                                        Sarah J. Dittmer, CSR, RPR
                                              1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 162 of 173
                                                                                                                                         8


Goldensoph [23] -            8:7, 21:21, 23:25,        hearing [1] - 9:2          105:14, 105:19,            129:20, 149:8,
 1:21, 3:15, 3:23,           28:5, 28:8                hearsay [6] - 62:11,       106:1, 106:15,             152:11, 154:2
 4:13, 4:20, 6:15,          gutted [1] - 81:24          62:14, 97:19, 97:21,      107:6, 107:12,            Honorable [1] - 3:4
 6:24, 8:4, 8:22, 9:12,     gutting [1] - 82:8          97:22, 109:13             110:6, 110:21,            hook [1] - 94:2
 9:20, 10:1, 11:9,          guy [2] - 116:13,          heavier [1] - 96:3         113:13, 113:20,           hoped [1] - 19:4
 11:19, 16:11, 16:19,        116:17                    HEIDI [3] - 2:6, 77:23,    116:23, 130:16,           hopes [1] - 42:8
 17:7, 24:3, 28:9,                                      78:8                      133:16, 133:18,           hoping [2] - 45:2,
 28:25, 76:8, 76:15,                   H               Heidi [12] - 18:12,        133:19, 133:21,            144:4
 153:25                                                 18:17, 18:18, 18:19,      134:2, 134:3,             hospital [6] - 18:23,
Goldensoph...... [1] -                                  18:20, 19:4, 48:11,       134:14, 134:15,            49:18, 50:9, 50:19,
 2:8                        hack [1] - 72:23            51:14, 54:2, 76:4,        134:16, 134:20,            51:9, 51:15
good-byes [1] - 50:23       hacking [1] - 72:25         77:19, 78:8               137:6, 140:5,             Hospital [2] - 49:9,
Gotcha [1] - 142:3          half [31] - 20:7, 20:13,   height [4] - 111:22,       141:24, 142:13,            49:13
Government [15] -            29:25, 31:9, 32:10,        114:15, 114:16,           142:15, 142:19,           hot [1] - 31:17
 3:16, 4:3, 8:1, 18:3,       48:16, 66:17, 66:24,       115:8                     143:17, 144:6,            hour [6] - 20:17,
 28:12, 55:21, 75:3,         67:1, 67:2, 69:15,        held [2] - 1:9, 17:16      144:7, 144:10,             20:23, 48:16, 62:6,
 91:4, 99:11, 122:17,        69:22, 80:9, 87:3,                                   147:9, 147:10,
                                                       help [5] - 8:5, 13:7,                                 97:12, 97:15
 123:4, 129:21,              96:5, 96:13, 105:12,                                 147:11, 151:10
                                                        80:13, 87:20, 143:25                                hours [6] - 10:24,
 135:21, 149:9, 150:7        112:14, 115:9,                                      heroin's [1] - 33:18
                                                       helped [1] - 87:22                                    11:14, 31:1, 61:15,
Government's [8] -           121:8, 124:13,                                      HG [1] - 141:7
                                                       helpful [1] - 51:18                                   102:4, 146:10
 3:21, 8:10, 13:2,           124:14, 133:8,                                      hide [1] - 39:23
                                                       helping [1] - 138:4                                  house [16] - 18:16,
 55:18, 55:22, 55:25,        133:17, 134:14,                                     higher [1] - 141:15
                                                       helps [1] - 145:16                                    18:25, 22:24, 40:7,
 77:10, 132:9                141:9, 143:17,                                      highly [1] - 7:15
                                                       hereby [1] - 155:4                                    40:11, 54:3, 54:5,
graduating [1] - 30:13       149:6, 151:7, 151:10                                highway [1] - 30:22
                                                       herein [1] - 155:6                                    58:24, 84:10, 84:20,
gram [34] - 20:7,           hall [2] - 28:15, 86:21                              Hillary [2] - 3:20, 3:25
                                                       hereinafter [2] - 29:8,                               84:25, 85:7, 85:17,
 20:13, 32:10, 32:11,       hallway [5] - 107:6,                                 himself [5] - 20:18,
                                                        77:24                                                89:13, 90:7, 130:12
 32:25, 33:4, 33:6,          111:23, 114:20,                                      21:12, 105:14,
                                                       hereunto [1] - 155:14                                Humboldt [2] - 85:3,
 65:16, 66:17, 66:23,        114:21, 115:20                                       106:18, 144:7
                                                       heroin [135] - 10:18,                                 90:10
 66:24, 66:25, 67:2,        hand [8] - 16:6, 58:6,                               hired [1] - 30:9
                                                        19:1, 19:15, 19:16,                                 hundred [3] - 31:16,
 96:5, 96:14, 105:12,        72:18, 77:22, 89:16,                                history [2] - 3:17
                                                        20:3, 20:5, 20:7,                                    61:3, 106:13
 124:14, 124:18,             155:15
                                                        20:13, 21:2, 21:16,      hit [3] - 60:10, 121:12,   hundreds [1] - 31:1
 133:17, 134:14,            hand-to-hand [2] -                                    121:15
                                                        22:12, 22:19, 22:20,                                hurry [1] - 146:1
 141:6, 141:9,               72:18, 89:16
                                                        22:21, 23:3, 23:5,       hitting [1] - 121:16       husband [2] - 18:15,
 142:13, 142:15,            handed [1] - 55:5
                                                        23:15, 23:16, 24:13,     hold [2] - 43:11, 57:17     87:21
 142:19, 143:5,             handle [1] - 108:1
                                                        24:21, 25:2, 25:4,       holding [1] - 57:25        hustle [1] - 101:5
 143:17, 144:5,             handling [1] - 31:4
                                                        25:13, 25:16, 26:17,     hole [1] - 37:1            Hy [4] - 110:1, 110:21,
 146:15, 147:5,             hands [3] - 16:2,
                                                        27:1, 27:2, 27:4,        home [12] - 22:4, 23:1,     111:9
 151:10                      57:19, 57:25
                                                        27:5, 27:7, 27:10,        27:5, 81:5, 81:9,         Hy-Vee [4] - 110:1,
grams [3] - 96:12,          handy [1] - 82:12                                     82:25, 83:16, 85:6,
                                                        27:14, 27:15, 27:19,                                 110:21, 111:9
 96:14, 96:15               Happy [1] - 68:20           31:3, 31:12, 31:18,       85:13, 86:1, 105:2,
granted [2] - 7:19,         hard [3] - 19:6, 34:9,      31:21, 32:2, 32:5,        152:23
 14:18                       138:25
                                                                                                                         I
                                                        33:3, 33:4, 33:12,       Honor [59] - 3:22,
gray [2] - 34:8, 111:1      hardly [1] - 32:16          33:16, 33:21, 33:23,      3:24, 4:6, 4:19, 4:21,
great [1] - 10:2            Harris [3] - 84:13,         33:24, 34:1, 34:2,        4:25, 7:8, 8:15, 8:19,    ice [1] - 59:17
Greenwood [1] - 72:9         89:10, 89:19               34:3, 34:6, 34:17,        9:17, 9:23, 10:10,        ID [2] - 47:2, 70:11
Greg [4] - 92:9, 92:10,     Harris's [1] - 89:13        34:21, 34:25, 35:2,       11:20, 13:9, 13:16,       idea [1] - 121:11
 92:13, 92:16               hates [1] - 146:1           35:3, 35:6, 35:7,         13:19, 13:23, 14:1,       identification [7] -
grind [1] - 138:22          Haupert [4] - 125:23,       35:8, 35:12, 47:1,        14:2, 14:5, 14:10,          11:12, 46:22, 47:9,
guess [22] - 5:12,           126:16, 128:25,            48:23, 54:21, 54:22,      14:15, 14:22, 15:21,        47:10, 70:16,
 5:22, 6:2, 8:20,            131:4                      55:24, 56:19, 56:22,      16:18, 16:20, 17:8,         120:13, 132:3
 11:21, 31:17, 32:4,        head [2] - 49:7, 125:11     56:23, 56:25, 57:8,       17:12, 18:8, 24:5,        identify [3] - 73:23,
 40:4, 41:6, 54:1,          headed [1] - 127:5          59:10, 62:4, 62:21,       28:15, 28:22, 29:4,         93:10, 127:13
 57:5, 67:20, 72:13,        heading [1] - 71:1          62:25, 63:8, 64:3,        29:17, 54:24, 62:10,      identifying [3] - 12:18,
 73:15, 83:20, 83:24,       hear [10] - 26:25, 38:8,    65:16, 66:17, 67:15,      75:2, 75:25, 76:14,         136:1, 145:18
 95:8, 95:10, 108:14,        71:7, 71:8, 71:9,          67:18, 72:20, 73:23,      76:16, 76:22, 76:23,      ill [1] - 27:21
 113:24, 130:21,             95:23, 116:15,             80:17, 87:11, 87:15,      77:2, 77:18, 78:12,       Illinois [3] - 47:2, 47:9,
 139:7                       118:21, 122:4, 122:8       87:16, 92:8, 92:12,       88:22, 90:22, 91:5,         110:3
guilt [1] - 13:2            heard [7] - 15:13,          92:17, 93:11, 95:16,      91:12, 97:18, 97:25,      immediately [8] -
guilty [11] - 5:13, 5:14,    23:11, 32:24, 33:1,        95:21, 96:2, 98:6,        99:12, 109:11,              22:23, 44:6, 52:10,
 5:16, 7:15, 7:22, 8:3,      74:9, 77:9, 126:5          98:24, 105:5, 105:9,      109:15, 122:16,             52:23, 62:3, 72:16,

                                        Sarah J. Dittmer, CSR, RPR
                                              1(888)388-2723

   Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 163 of 173
                                                                                                                                     9


  112:12, 127:5           input [3] - 52:23, 60:4,     21:15, 52:16, 77:14,       100:25, 101:15,          Kleenex [1] - 79:20
implicate [1] - 38:2        60:8                       125:14, 125:20,            102:3, 103:14,           knot [4] - 57:15,
implication [1] - 12:1    inputting [1] - 94:3         125:21, 127:6              103:18, 104:11,           57:16, 58:10, 58:17
implications [1] - 12:5   inside [18] - 21:10,       investigators [2] -          104:14, 104:16,          knowing [1] - 32:23
implying [1] - 27:25        40:11, 45:19, 54:19,       49:10, 64:12               105:4, 105:13,           knowingly [1] - 23:13
importance [1] - 12:17      55:25, 72:18, 89:13,     involved [10] - 7:10,        150:14, 150:20,          knowledge [1] - 138:9
important [4] - 16:8,       107:2, 107:8, 110:5,       15:12, 26:19, 26:23,       151:3, 151:8             known [2] - 46:25,
  27:3, 40:13, 58:21        111:14, 114:11,            27:2, 31:12, 44:12,      John's [1] - 20:22          71:2
impossible [1] - 58:16      114:13, 114:22,            53:25, 108:1, 133:10     Judge [1] - 1:13           knows [7] - 19:17,
improper [1] - 60:11        120:9, 120:11,           involving [2] - 126:4,     July [1] - 1:25             19:18, 66:18,
IN [2] - 1:1, 155:14        120:15, 134:17             130:14                   jump [6] - 48:6, 61:20,     116:13, 116:17,
in-store [1] - 111:13     inspect [1] - 93:18        IOWA [1] - 1:1               83:24, 101:12,            117:20, 147:9
inadvertently [1] -       instance [1] - 124:6       Iowa [10] - 1:10, 1:17,      116:2, 130:24            Kyndra [2] - 1:19, 3:14
  39:5                    instructing [1] - 12:25      1:20, 1:23, 3:3,         June [3] - 1:25, 21:15,
incident [2] - 62:9,      instructions [4] -           30:11, 31:18, 49:3,        30:24                               L
  132:4                     17:23, 18:1, 18:4,         78:18, 155:3             Juror [1] - 3:20
inclined [1] - 6:25         152:17                   issue [3] - 6:18, 12:20,   jurors [5] - 3:17, 3:18,
                          integrity [1] - 37:21        12:21                      4:16, 15:22, 16:1        L-E-I-T-Z-E-N [1] -
include [2] - 31:2,
                          intended [2] - 11:6,       issues [1] - 24:23         jury [37] - 3:10, 3:11,      29:14
  54:16
                            40:17                    item [2] - 124:2,            4:16, 7:23, 8:8, 8:12,   lab [9] - 56:11, 56:12,
including [3] - 106:25,
                          interdiction [2] -           136:14                     8:18, 11:7, 12:25,         123:11, 123:25,
  111:11, 136:7
                            30:22, 31:5              items [5] - 50:8, 50:18,     13:25, 14:4, 14:7,         124:2, 124:7,
incoming [2] - 94:25,
                          interim [1] - 105:1          50:21, 51:2, 94:10         14:24, 15:8, 15:9,         124:14, 134:6,
  149:4
                                                     itself [1] - 79:9            17:1, 17:2, 17:10,         134:18
independently [1] -       interrogation [1] -
                            30:22                    IV [1] - 37:5                17:15, 18:11, 23:11,     label [1] - 5:2
  104:19
                          interrupt [1] - 77:13                                   24:8, 30:6, 33:15,       laboring [1] - 153:22
INDEX [1] - 2:1
                                                                                  36:5, 37:11, 46:24,      labs [1] - 31:3
indicate [2] - 105:8,     intersection [3] -                    J                                          laced [1] - 34:13
  147:6                     68:17, 69:18, 111:7                                   48:14, 54:13, 60:1,
                          interview [7] - 44:16,                                  63:17, 64:19, 76:21,     lacking [1] - 25:10
indicated [2] - 133:4,
                                                     Jack [1] - 3:13              80:4, 93:24, 102:1,      ladies [12] - 15:2,
  155:6                     44:17, 44:20, 44:22,
                                                     jail [7] - 19:17, 80:7,      148:22                     17:19, 17:24, 24:8,
indicates [1] - 147:8       51:9, 51:13
                                                       80:8, 80:19, 87:18,      Jury [7] - 14:25, 15:17,     24:14, 27:9, 28:2,
indication [1] - 144:9    interviewed [1] -
                                                       138:10, 138:15             17:17, 17:23, 75:20,       28:10, 75:11, 77:5,
indicative [1] - 133:20     51:19
                                                     Jake [2] - 109:25,           77:3, 153:11               109:19, 152:15
indoor [1] - 65:23        interviews [2] - 30:21,
                                                       110:5                    jury's [1] - 10:14         LAMMERS [64] - 3:22,
informant [9] - 19:24,      44:12
                                                     James [1] - 3:20           justice [1] - 23:25          4:4, 4:10, 4:18, 6:1,
  37:19, 39:22, 40:2,     investigated [1] -
                                                     January [7] - 24:25,       Justin [3] - 84:13,          8:19, 9:14, 10:8,
  46:20, 62:7, 113:22,      31:14
                                                       79:25, 92:2, 92:7,         84:18, 89:10               13:9, 13:16, 13:19,
  116:11, 121:22          investigating [1] -
                                                       136:17, 138:8,                                        13:22, 14:1, 14:5,
informants [1] - 31:4       56:22
                                                       144:22                                                14:10, 14:15, 14:17,
information [32] -        investigation [22] -                                             K
                                                     jar [1] - 56:1                                          14:22, 15:21, 16:18,
  19:20, 44:22, 44:24,      21:14, 31:12, 37:21,
                                                     Jeremy [1] - 125:14                                     17:4, 28:14, 28:17,
  45:5, 45:8, 45:11,        40:13, 40:14, 51:8,
                                                     Jessica [1] - 72:9         keep [7] - 10:15, 26:9,      28:21, 29:4, 29:17,
  45:13, 45:15, 45:17,      51:19, 61:24, 62:17,
                                                     JFK [1] - 137:11            38:14, 39:23, 58:17,        29:19, 54:24, 55:1,
  45:25, 46:1, 47:3,        93:4, 95:6, 97:25,
                                                     jobsite [1] - 83:8          102:21                      55:4, 62:15, 63:2,
  49:8, 51:18, 60:8,        102:16, 106:5,
                                                     Joe's [1] - 68:20          keeps [1] - 114:7            75:2, 75:9, 75:25,
  61:22, 63:22, 63:23,      109:16, 113:11,
                                                     John [54] - 1:16,          Kenny [2] - 79:15,           76:14, 76:22, 77:2,
  64:17, 74:25, 94:3,       113:20, 116:10,
                                                       19:12, 19:14, 19:17,      90:7                        77:18, 78:12, 78:14,
  94:4, 98:10, 107:17,      135:12, 135:13,
                                                       19:18, 19:19, 19:22,     kept [1] - 61:9              88:17, 88:19, 91:1,
  108:4, 108:5, 108:7,      137:3, 147:18
                                                       20:3, 20:4, 20:6,        kid [1] - 20:25              91:5, 91:12, 91:14,
  109:4, 110:10,          investigations [5] -
                                                       20:8, 20:11, 20:13,      kids' [1] - 87:21            97:22, 98:8, 99:12,
  132:2, 132:3              30:19, 31:3, 31:4,
                                                       20:15, 20:16, 20:18,     kind [17] - 5:5, 5:10,       99:15, 100:15,
informed [1] - 6:15         105:10, 130:14
                                                       20:20, 20:23, 21:1,       31:17, 32:5, 36:25,         100:21, 109:15,
ingest [1] - 33:21        investigative [1] -
                                                       23:17, 24:14, 25:9,       42:2, 45:4, 57:24,          110:9, 122:16,
ingested [6] - 33:13,       64:6
                                                       62:7, 62:21, 70:1,        62:24, 64:16, 82:6,         122:20, 129:20,
  33:16, 36:3, 36:6,      investigator [7] - 30:2,
                                                       73:10, 91:22, 91:25,      87:2, 87:3, 89:22,          129:24, 149:8,
  36:14, 36:23              30:20, 35:15, 51:2,
                                                       92:6, 92:13, 92:14,       105:10, 112:17,             149:10, 152:11,
initial [1] - 6:2           66:3, 75:22, 109:22
                                                       92:16, 95:8, 95:17,       153:3                       153:15, 154:14
injected [3] - 33:18,     Investigator [13] -
                                                       99:22, 99:23, 100:6,     Kirkwood [1] - 126:18      Lammers [24] - 1:16,
  34:5, 37:2                19:11, 19:21, 19:25,
                                                       100:9, 100:10,           kitchen [1] - 85:25          2:5, 3:13, 4:17, 5:6,
injury [1] - 92:4           21:1, 21:4, 21:10,
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 164 of 173
                                                                                                                                  10


  5:25, 8:16, 13:8,         Leitzen [12] - 19:11,         136:11                  Main [1] - 131:14         men [1] - 82:1
  13:17, 14:9, 14:12,         19:21, 19:25, 21:1,       Lo's [3] - 19:25, 62:3,   main [3] - 26:5, 41:3,    mentioned [5] - 18:4,
  15:19, 16:17, 17:3,         21:4, 21:10, 21:15,         98:5                     53:17                     37:8, 67:13, 92:22,
  62:13, 75:6, 75:23,         29:6, 29:13, 29:20,       located [5] - 52:4,       maintain [1] - 37:20       122:24
  76:13, 77:16, 91:11,        91:6, 91:8                  56:2, 56:8, 56:9,       maintenance [2] -         mercenary [1] - 42:11
  97:20, 109:14,            Leitzen's [1] - 77:14         126:16                   79:1, 79:2               Mercy [2] - 49:9, 49:13
  153:13, 154:7             leniency [1] - 42:8         location [11] - 39:12,    majority [6] - 32:14,     merits [1] - 9:15
Lammers........ [2] -       less [3] - 8:1, 124:14,       65:25, 67:16, 67:17,     33:6, 33:17, 33:20,      message [40] - 48:20,
  2:4, 2:7                    124:18                      68:10, 69:11, 120:5,     37:4, 110:14              94:9, 97:16, 98:3,
Lane [1] - 68:17            letters [1] - 53:13           120:17, 121:7,          makeup [1] - 27:1          99:1, 99:7, 100:6,
large [2] - 120:20,         letting [1] - 68:5            122:12, 125:15          male [1] - 71:15           100:24, 101:9,
  134:14                    level [1] - 6:12            lock [1] - 60:15          man [1] - 138:4            101:14, 101:21,
last [4] - 5:3, 10:10,      library [1] - 139:25        locked [2] - 21:7, 61:8   manage [1] - 106:7         101:23, 102:6,
  86:4, 86:10               license [6] - 20:1,         lockout [1] - 60:16       manager [3] - 111:9,       102:19, 102:23,
last-minute [1] - 5:3         20:12, 71:4, 121:25,      locks [1] - 60:12          114:24, 115:11            103:8, 103:20,
lasted [1] - 102:5            131:8                     Locust [1] - 110:1        manages [1] - 21:4         103:21, 136:12,
late [2] - 46:19, 147:15    lie [1] - 44:21             lodged [1] - 109:20       manner [1] - 38:3          136:18, 137:10,
Law [2] - 1:22, 30:11       Lieutenant [4] -            log [5] - 94:15, 99:21,   marijuana [5] - 19:15,     137:25, 138:3,
law [15] - 37:14, 42:4,       125:23, 126:16,             136:6, 148:24, 150:3     31:3, 54:17, 56:8,        138:17, 139:5,
  42:7, 44:9, 44:17,          128:25, 131:4             logs [6] - 53:21, 94:8,    56:12                     140:12, 140:20,
  45:12, 70:2, 73:12,       life [1] - 78:19              94:9, 94:15, 134:24,    marked [2] - 14:13,        144:12, 147:7,
  126:6, 126:9,             lifesaving [1] - 50:1         149:11                   149:9                     148:3, 148:4,
  126:13, 126:21,           lights [1] - 87:1           look [10] - 34:6, 55:1,   markings [1] - 55:7        148:10, 148:15,
  132:3, 132:22,            lightweight [1] - 57:6        93:18, 94:7, 94:8,      marry [1] - 148:19         148:19, 150:20,
  133:11                    likely [5] - 8:1, 12:17,      94:10, 101:21,          matched [1] - 132:18       150:24, 151:5,
lawyers [1] - 41:15           62:4, 62:23, 64:25          127:11, 134:8,          material [1] - 12:17       151:17, 151:21,
lay [1] - 10:13             lineup [2] - 117:18,          152:21                  matter [15] - 3:6, 3:9,    151:25
laying [5] - 58:23,           117:20                    looked [5] - 16:7,         5:4, 5:23, 6:2, 10:25,   messages [27] -
  59:2, 85:21, 88:13,       list [3] - 13:11, 13:14       53:9, 89:15, 98:25,      12:7, 17:20, 62:16,       25:20, 45:17, 53:21,
  109:17                    listed [2] - 53:8, 67:11      110:18                   97:23, 98:4, 102:7,       61:17, 93:18, 93:20,
leading [2] - 51:17,        listen [1] - 23:21          looking [5] - 62:1,        109:21, 124:15,           94:17, 99:20, 99:22,
  97:2                                                    94:11, 118:12,           155:5                     100:13, 102:21,
                            listened [1] - 74:19
leads [1] - 41:7                                          128:15, 141:1           maximum [1] - 60:6         106:22, 134:25,
                            lists [1] - 135:24
leaned [1] - 16:5                                       looks [5] - 17:11,                                   135:3, 135:8,
                            lit [1] - 36:12                                       mean [17] - 11:21,
learn [8] - 27:13,                                        101:15, 139:22,                                    135:14, 135:17,
                            literally [1] - 66:12                                  26:2, 64:20, 82:2,
  27:17, 27:19, 27:22,                                    140:1, 145:25                                      135:18, 136:6,
                            litigation [1] - 6:9                                   87:9, 95:25, 96:7,
  35:3, 47:15, 105:18,                                  Loras [1] - 30:9                                     137:20, 146:3,
                            live [4] - 79:9, 81:3,                                 136:11, 136:15,
  154:8                                                 lose [1] - 59:3                                      147:20, 150:2,
                              81:8, 117:5                                          138:13, 138:24,
learned [7] - 35:3,                                     losing [1] - 58:18                                   150:4, 150:8,
                            lived [7] - 18:13,                                     141:11, 142:4,
  45:13, 47:20, 62:20,                                  lost [1] - 126:13                                    150:13, 153:17
                              51:14, 78:19, 81:6,                                  143:3, 143:15,
  68:7, 102:17, 104:11                                  loud [1] - 139:16                                   met [8] - 22:6, 40:5,
                              83:16, 85:1, 117:7                                   151:7, 151:23
learning [2] - 46:25,                                   love [1] - 41:15                                     73:19, 84:18, 84:20,
                            living [3] - 80:2, 88:15,                             means [9] - 96:1,
  124:1                                                                                                      107:5, 110:5, 119:8
                              88:16                     low [1] - 12:14            101:5, 138:25,
least [4] - 11:23,                                                                                          metal [3] - 36:8, 36:10,
                            Living [2] - 81:19,         luck [1] - 16:7            145:6, 150:23,
  23:14, 61:15, 141:5                                                              151:8, 151:25,            36:14
                              81:25                     LUK [1] - 151:12
leave [1] - 38:14                                                                  152:22, 155:9            meters [1] - 15:5
                            Lo [46] - 19:22, 19:23,     lunch [6] - 15:3,
leaves [4] - 112:16,                                                              meantime [1] - 106:2      meth [1] - 31:2
                              20:3, 20:5, 20:9,           15:14, 15:20, 16:16,
  115:10, 125:9,                                                                  measures [1] - 50:1       methamphetamine
                              20:11, 20:13, 20:19,        17:19, 17:22
  125:10                                                                                                     [13] - 10:17, 10:18,
                              20:20, 20:24, 20:25,      LUNDQUIST [2] -           mechanisms [1] -
leaving [1] - 16:5                                                                 37:17                     10:19, 19:1, 36:18,
                              21:2, 21:11, 21:13,         18:8, 18:10
left [19] - 22:13, 22:14,                                                                                    36:24, 37:6, 54:18,
                              21:15, 21:17, 21:20,      Lundquist [5] - 1:19,     meet [6] - 20:11,
  22:24, 32:22, 39:21,                                                                                       56:9, 56:13, 56:14,
                              21:21, 46:25, 47:19,        3:14, 13:23, 18:6,       49:13, 129:15,
  52:22, 58:12, 58:19,                                                                                       57:11, 59:17
                              53:8, 53:15, 62:20,         24:2                     137:22, 140:6, 146:7
  66:4, 83:10, 84:19,                                                                                       methamphetamine's
                              62:23, 63:1, 63:5,                                  meeting [6] - 38:21,
                                                                                                             [1] - 37:1
  85:5, 89:6, 90:12,          66:19, 67:2, 67:12,                 M                51:10, 52:22, 73:19,
  97:13, 106:21,                                                                                            Michael [36] - 1:6, 3:7,
                              74:1, 91:20, 95:17,                                  145:1, 146:2
  107:10, 133:18                                                                                             17:21, 20:2, 24:8,
                              98:5, 98:12, 98:13,                                 meets [1] - 112:11
legal [1] - 42:7                                        ma'am [3] - 80:24,                                   24:13, 24:18, 24:21,
                              100:4, 100:11,                                      member [1] - 31:8
LEITZEN [2] - 2:3,                                       86:13, 91:2                                         25:1, 25:3, 25:13,
                              100:25, 102:25,                                     members [4] - 18:11,
  29:7                                                  machine [1] - 94:1                                   25:16, 25:17, 28:5,
                              110:5, 110:22,                                       18:24, 23:11, 48:20
                                         Sarah J. Dittmer, CSR, RPR
                                               1(888)388-2723

   Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 165 of 173
                                                                                                                               11


 46:9, 63:25, 67:14,        92:22, 96:16, 107:7,      154:14                   newer [1] - 60:16           63:5, 63:9, 63:12,
 74:7, 99:23, 100:7,        132:12, 132:16,          MS [2] - 18:8, 18:10      Next [1] - 72:16            63:15, 63:19, 63:24,
 101:2, 101:11,             132:23, 140:25,          multimedia [1] - 94:9     next [47] - 30:16,          64:10, 67:11, 67:12,
 101:15, 102:4,             141:14, 141:16,          multiple [3] - 130:12,     34:15, 50:5, 50:19,        94:18, 101:17,
 102:10, 105:5,             143:7, 143:18,            130:13, 130:14            51:8, 61:24, 65:13,        103:9, 117:13,
 117:4, 117:7,              144:3, 151:9                                        68:1, 72:12, 77:16,        118:8, 135:17,
 118:18, 127:13,           monitor [1] - 79:20                  N               82:25, 86:12, 88:13,       150:17, 151:19,
 131:25, 132:1,            monitors [1] - 115:6                                 91:4, 97:1, 97:25,         152:1
 136:7, 138:1              months [2] - 21:23,                                  101:9, 102:20,            Number [4] - 3:8,
Michael's [1] - 100:8       30:14                    name [8] - 29:11,          103:17, 103:20,            17:21, 117:6, 119:11
microphone [2] -           morning [11] - 4:17,       29:12, 78:7, 87:5,        103:21, 103:24,           numbers [3] - 60:9,
 78:3, 78:4                 5:1, 18:15, 82:24,        131:22, 131:24,           104:1, 109:16,             117:15, 132:18
microwave [1] - 153:3       86:13, 106:12,            138:16                    109:22, 113:11,           numerous [8] - 30:18,
midnight [3] - 85:14,       147:5, 147:17,           name's [1] - 84:13         116:9, 119:20,             31:5, 37:16, 37:20,
 85:15, 86:5                153:5, 153:9, 154:4      named [5] - 62:20,         119:23, 121:5,             60:23, 94:9, 130:10
might [14] - 7:20,         most [7] - 30:19,          109:25, 116:11,           125:8, 127:2,             nurse [1] - 50:6
 22:15, 40:7, 40:10,        32:25, 34:4, 41:4,        116:14, 116:18            127:10, 127:20,           nurses [1] - 49:24
 40:12, 43:13, 64:19,       53:24, 83:5, 153:22      namely [1] - 25:9          128:22, 130:18,           nuts [1] - 40:4
 96:11, 127:24,            mother [1] - 19:17        names [2] - 53:13          138:17, 139:11,
                                                     narcotics [3] - 30:20,     146:5, 146:9,
 137:11, 137:13,           motion [6] - 8:23,
                                                      31:2, 133:4
                                                                                                                    O
 140:13, 152:11,            8:25, 9:5, 9:11, 9:15,                              148:14, 150:10,
 152:13                     14:18                    narrow [1] - 97:7          150:24, 151:5,
Mike [15] - 47:20,         mouse [1] - 100:17        nature [2] - 30:23,        151:14, 151:25,           oar [1] - 153:22
 47:21, 116:14,            move [3] - 10:5, 32:4,     53:22                     153:18                    oath [2] - 77:22, 91:9
 116:18, 116:19,            35:12                    near [3] - 95:11,         nice [2] - 95:24, 96:20    object [6] - 11:21,
 117:2, 117:21,            moved [3] - 115:18,        126:18, 148:20           nickname [1] - 47:19        12:8, 13:7, 62:11,
 118:21                     117:9, 117:10            nearly [2] - 21:6,        nicknames [1] - 47:16       97:19, 109:12
Mike-Mike [7] - 47:21,     moving [1] - 49:6          149:23                   night [10] - 20:5, 20:8,   objected [1] - 9:25
 116:14, 116:18,           MR [90] - 3:22, 3:24,     necessarily [1] -          64:9, 68:21, 70:12,       objecting [1] - 11:9
 116:19, 117:2,             4:4, 4:10, 4:14, 4:18,    115:23                    70:14, 71:12, 85:13,      objection [7] - 4:2,
 117:21, 118:21             4:21, 4:25, 6:1, 8:14,   necessary [1] - 78:4       86:6, 99:3                 4:9, 4:10, 4:14, 9:19,
minute [11] - 5:3, 11:2,    8:19, 9:14, 10:2,        need [20] - 4:16,         nine [5] - 23:5, 23:10,     29:1, 76:9
 17:12, 35:13, 70:20,       10:8, 11:20, 13:9,        15:19, 15:22, 16:15,      60:5, 106:5, 133:8        objection's [1] - 98:1
 102:5, 104:5,              13:16, 13:19, 13:22,      17:1, 27:19, 28:14,      none [2] - 17:4, 17:8      observe [2] - 111:15,
 137:18, 149:6,             14:1, 14:2, 14:5,         43:19, 75:23, 77:7,      nonessential [1] -          128:18
 149:22, 149:23             14:10, 14:11, 14:15,      79:17, 79:21, 105:2,      74:25                     observed [2] - 71:14,
minutes [20] - 9:1,         14:17, 14:22, 15:21,      138:5, 138:12,           normal [3] - 66:22,         89:15
 11:2, 74:17, 75:12,        16:13, 16:18, 16:20,      139:1, 140:13,            67:1, 107:11              obtain [1] - 105:14
 75:18, 87:24, 90:19,       17:4, 17:8, 24:5,         153:13, 153:25,          normally [2] - 66:22,      obviously [13] - 7:10,
 110:7, 111:5, 112:1,       24:7, 28:14, 28:17,       154:5                     106:25                     12:6, 32:7, 41:2,
 112:14, 112:21,            28:21, 29:2, 29:4,       needed [3] - 82:5,        North [1] - 70:25           42:18, 60:5, 62:1,
 114:1, 115:9,              29:17, 29:19, 54:24,      86:17, 86:20             north [1] - 128:1           93:17, 107:8,
 128:12, 129:4,             55:1, 55:3, 55:4,        needle [5] - 18:20,       northbound [1] -            114:11, 120:6,
 130:22, 152:9,             62:10, 62:15, 63:2,       23:4, 87:10, 87:12,       111:7                      122:4, 141:13
 152:10                     75:2, 75:9, 75:25,        87:18                    Northern [2] - 3:3,        Obviously [1] - 12:4
missed [1] - 64:25          76:9, 76:14, 76:16,      negate [1] - 38:22         49:3                      occasion [4] - 43:21,
missing [1] - 58:12         76:22, 76:23, 77:2,      negative [1] - 37:24      NORTHERN [1] - 1:1          46:2, 83:2, 133:1
mistake [1] - 43:8          77:18, 78:12, 78:14,     negotiations [1] - 7:11   Notary [1] - 155:3         occasions [3] - 20:4,
mix [2] - 39:4, 39:5        88:17, 88:19, 88:22,     Nelson [6] - 19:24,       notation [1] - 9:4          22:21, 97:1
mobile [1] - 120:10         88:25, 90:22, 91:1,       21:16, 25:9, 46:20,      notes [2] - 155:8,         occur [2] - 25:25,
moment [3] - 4:22,          91:5, 91:12, 91:14,       47:1, 47:10               155:12                     73:18
 88:17, 145:15              97:18, 97:22, 98:8,      nervous [1] - 20:25       nothing [5] - 12:6,        occurred [6] - 45:22,
money [36] - 32:7,          99:12, 99:15,            Nevada [1] - 68:17         58:6, 66:8, 138:15         62:22, 69:17, 149:5
 38:24, 38:25, 39:1,        100:15, 100:21,          never [10] - 8:24,        notice [2] - 26:25,        occurrence [1] - 35:10
 39:2, 39:5, 39:6,          109:11, 109:15,           18:22, 34:3, 56:24,       27:9                      occurring [1] - 90:4
 39:9, 39:10, 39:16,        110:9, 122:16,            59:8, 59:10, 59:12,      notification [1] - 52:18   odd [1] - 18:17
 39:19, 40:24, 42:12,       122:20, 129:20,           83:10, 113:14,           number [28] - 10:22,       odor [1] - 133:4
 43:7, 66:21, 67:3,         129:24, 149:8,            116:24                    21:20, 37:5, 38:25,       OF [1] - 1:1
 72:17, 72:19, 84:11,       149:10, 152:11,          new [4] - 47:1, 100:17,    46:10, 53:9, 60:19,       off-the-record [1] -
 84:22, 89:19, 92:14,       153:15, 154:2,            138:6, 154:8              61:1, 61:2, 62:3,          17:16

                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 166 of 173
                                                                                                                              12


off-white [1] - 34:9        120:21, 124:10,           92:21, 130:11,            111:11, 111:12,           periods [1] - 74:10
offense [2] - 44:14,        124:22, 130:21,           130:13                    111:17, 112:3,            permission [4] - 75:3,
 124:8                      132:6, 133:16,           overlook [1] - 114:19      112:4, 112:6, 112:8,       76:6, 122:17, 129:21
offer [2] - 5:7, 8:11       133:18, 134:13,          overlooks [2] -            112:18, 112:19,           person [17] - 23:14,
Offered [1] - 2:9           134:15, 135:13,           111:10, 114:9             114:10, 120:18,            37:17, 37:22, 38:13,
offered [1] - 80:10         136:2, 137:8,            overruled [2] - 62:18,     120:20, 120:25,            38:23, 39:1, 39:11,
offering [2] - 6:2, 6:21    141:18, 142:9,            98:1                      121:13, 121:21,            40:17, 42:6, 42:15,
Office [2] - 48:22, 51:3    146:9, 146:14,           owe [1] - 143:12           125:10, 127:22,            66:2, 117:12,
office [13] - 6:4, 7:5,     146:15, 148:3,           owed [2] - 84:22,          127:23, 128:9,             125:24, 129:25,
 42:19, 64:8, 64:11,        148:14, 148:17,           143:18                    129:5, 129:9               132:4, 133:14
 66:7, 93:17, 97:3,         149:22, 151:15,          own [7] - 39:3, 39:4,     parks [1] - 112:7          personal [1] - 33:5
 98:23, 106:24,             151:25                    42:17, 43:9, 97:14,      part [5] - 16:9, 56:10,    personally [5] - 3:14,
 118:3, 119:16, 120:4      one's [1] - 115:18         105:19, 106:20            83:5, 101:4, 105:16        34:3, 47:23, 112:23,
officer [14] - 29:20,      one-gram [1] - 65:16                                part-time [1] - 101:4       128:17
 29:21, 29:24, 44:11,      ones [1] - 41:11                     P              parte [1] - 9:2            phone [95] - 20:22,
 55:5, 56:22, 70:21,       Oops [1] - 137:11                                   participate [1] - 47:23     21:10, 21:11, 25:20,
 76:24, 124:6,             open [4] - 52:8, 55:17,                             particular [10] - 5:23,     38:4, 45:16, 52:6,
                            55:20, 135:23            p.m [16] - 16:23,          12:6, 12:7, 46:8,          52:7, 52:12, 52:15,
 131:21, 131:23,
                           opened [1] - 61:12         76:18, 102:5, 109:9,      48:8, 91:23, 95:5,         52:19, 52:25, 53:1,
 149:11
                           opening [7] - 13:21,       144:22, 148:3,            108:11, 132:16,            53:2, 53:5, 53:9,
Officer [4] - 34:16,
                            18:2, 18:5, 18:6,         148:4, 148:5,             140:18                     53:16, 53:17, 53:22,
 91:6, 91:8, 91:15
                            24:4, 24:10, 28:11        148:13, 148:18,          parties [3] - 7:11,         59:18, 59:21, 59:24,
officers [7] - 10:22,
                           opens [1] - 58:15          149:6, 151:18,            10:4, 28:11                60:3, 60:17, 61:2,
 10:23, 22:24, 23:6,
                                                      151:22, 154:17           partner [1] - 21:17         61:12, 61:14, 61:16,
 52:1, 88:6, 129:13        opiate [1] - 27:14
                                                     package [2] - 26:10,      pass [9] - 21:6, 21:8,      61:18, 62:1, 62:3,
offscreen [1] - 115:9      opine [3] - 5:20, 7:12,
                                                      57:7                      52:19, 60:4, 60:7,         63:4, 63:19, 63:21,
often [3] - 34:5, 53:24,    8:6
                                                     packaged [1] - 31:24       60:9, 60:11, 60:14         63:22, 63:23, 63:24,
 141:21                    opinion [2] - 7:19,
                            145:17                   packaging [7] - 26:2,     passenger [2] - 73:5,       67:8, 67:11, 67:12,
oftentimes [1] - 32:21
                                                      26:3, 26:5, 26:11,        127:11                     67:15, 69:6, 74:20,
old [8] - 19:6, 61:2,      opportunity [7] -
                                                      26:15, 26:16             passenger's [1] -           83:21, 93:13, 93:17,
 78:15, 79:23, 81:7,        34:24, 35:2, 35:6,
                            48:10, 95:4, 98:18,      Pad [4] - 36:8, 36:9,      71:19                      93:18, 93:22, 94:5,
 119:6, 120:8, 154:7
                            150:1                     36:12, 36:13             past [17] - 19:4, 19:5,     94:11, 94:12, 94:13,
older [3] - 84:20,
                           opposite [1] - 112:20     page [7] - 100:12,         25:17, 31:6, 67:18,        94:14, 94:15, 94:16,
 84:21, 90:7
                                                      101:14, 102:20,           71:6, 79:4, 115:8,         94:18, 94:23, 95:5,
OMW [1] - 145:5            orange [2] - 87:8, 87:9
                                                      104:25, 118:13,           117:16, 119:8,             98:17, 98:25, 99:24,
once [11] - 30:13,         orchestrated [1] -
                                                      136:4, 150:10             121:18, 127:7,             100:5, 100:9, 101:7,
 38:13, 52:22, 61:4,        131:11
                                                     Page [1] - 2:2             127:10, 130:3,             101:24, 102:3,
 61:16, 62:22, 65:25,      order [10] - 9:24,
                                                     paged [1] - 105:1          130:11, 130:20,            103:11, 103:18,
 68:2, 68:13, 71:13,        28:22, 36:9, 37:20,
                            41:20, 43:14, 65:16,     pages [1] - 155:11         143:18                     106:23, 108:23,
 127:3
                            132:19, 133:23,          paid [1] - 144:5          patrol [4] - 30:17,         117:13, 117:15,
One [5] - 52:7, 59:22,
                            151:10                   painting [1] - 82:9        30:23, 131:12,             118:15, 119:2,
 59:24, 60:3, 135:7
                           ordered [1] - 1:25        Pape [5] - 48:19,          131:14                     119:24, 121:11,
one [74] - 9:4, 10:10,
                           otherwise [2] - 27:20,     125:23, 126:15,          pattern [1] - 25:19         121:20, 128:15,
 21:19, 22:11, 23:2,
                            38:22                     128:25, 131:5            pause [1] - 79:18           130:23, 135:2,
 23:3, 23:13, 23:14,
                           outgoing [8] - 95:2,      paper [1] - 55:5          pay [4] - 32:24, 43:14,     135:25, 136:1,
 26:9, 27:15, 27:16,
                            100:5, 100:9,            paraphernalia [2] -        96:4, 96:11                136:3, 137:4, 148:4,
 27:18, 27:23, 37:23,
                            100:10, 103:8,            54:16, 133:20            peer [1] - 16:4             148:20, 148:25,
 41:3, 42:5, 52:24,
                            148:25, 149:1, 149:3     Park [2] - 48:23, 81:17   pending [1] - 9:5           149:1, 149:4,
 53:8, 53:24, 56:23,
                                                     park [1] - 49:6           people [16] - 21:13,        149:17, 152:7
 56:25, 64:14, 65:16,      outside [10] - 3:10,
                                                     parked [11] - 68:19,       32:12, 40:10, 40:11,      phones [8] - 19:2,
 69:9, 70:9, 74:15,         17:1, 42:17, 55:7,
 77:10, 84:10, 89:9,        79:10, 79:11, 83:9,       68:24, 111:17,            41:4, 41:9, 41:17,         21:5, 51:22, 52:3,
 90:12, 94:19, 95:24,       84:18, 105:13,            120:25, 121:6,            41:23, 42:3, 45:12,        52:5, 52:9, 52:23,
 96:20, 98:6, 101:9,        111:10                    121:22, 128:10,           53:22, 60:24, 66:23,       60:16
 103:24, 103:25,           overall [3] - 114:21,      128:23, 128:25,           66:24, 83:22              photo [2] - 117:18,
 104:2, 106:2, 106:4,       115:5, 115:22             129:2, 129:5             Peosta [1] - 49:2           117:20
 107:9, 107:10,            overcome [1] - 12:25      parking [37] - 65:23,     per [1] - 32:25            photograph [3] -
 107:12, 108:17,                                      65:24, 66:2, 66:10,      percent [1] - 33:18         93:19, 132:12,
                           overdose [4] - 31:3,
 108:18, 108:20,                                      66:12, 68:4, 68:16,                                  132:16
                            48:23, 92:3, 130:14                                period [6] - 25:4, 43:3,
 114:18, 115:18,                                      68:20, 69:5, 73:9,                                  photographed [1] -
                           overdosed [8] - 22:20,                               43:6, 50:22, 62:5,
 115:19, 117:17,                                      73:20, 110:1, 110:4,      66:5                       99:1
                            92:5, 92:19, 92:20,
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 167 of 173
                                                                                                                                 13


photos [1] - 51:4           51:5, 51:21, 52:9,        prejudice [1] - 12:24      42:3, 65:14, 92:17,      questioning [2] - 14:7,
physical [1] - 50:7         53:25, 63:14, 69:25,      prejudicial [2] - 12:8,    119:25, 131:22            98:4
physically [1] - 27:21      70:7, 72:3, 75:2,          12:23                    providing [1] - 132:2     questions [4] - 19:8,
pick [5] - 18:15, 89:18,    76:1, 79:18, 87:25,       premises [1] - 83:10      Public [1] - 155:3         23:13, 35:13, 88:20
 94:6, 110:24, 117:19       95:10, 105:21,            preparation [1] -         publish [1] - 99:12       quick [5] - 4:22, 5:11,
picked [4] - 15:22,         108:13, 109:3,             153:14                   pull [3] - 14:8, 78:2,     84:19, 84:22, 145:2
 16:3, 92:17, 109:24        113:19, 114:1,            prepared [2] - 28:18,      111:9                    quicker [3] - 138:22,
picture [2] - 19:25,        114:19, 118:4,             29:5                     pulled [9] - 22:10,        138:23, 138:25
 47:6                       126:3, 126:8,             preparing [1] - 48:17      23:7, 71:13, 71:17,      quickly [1] - 153:16
pills [1] - 19:15           126:17, 129:15,           presence [2] - 3:10,       73:8, 111:13, 112:4,     quit [3] - 84:9, 152:15,
pink [2] - 54:20, 55:23     130:21, 138:16             17:1                      120:25, 127:9             153:7
pinkish [1] - 56:18        points [1] - 10:9          present [7] - 3:15,       pulling [4] - 70:19,
pipe [5] - 36:8, 36:10,    police [25] - 19:7,         18:5, 24:3, 81:5,         71:9, 114:25, 127:8                 R
 36:14, 36:25, 37:1         19:13, 19:20, 19:23,       88:3, 88:5, 131:18       pulls [1] - 129:9
place [20] - 7:13,          20:9, 20:10, 20:14,       presented [2] - 25:7,     pumps [1] - 129:6
                            20:16, 20:18, 21:14,                                                          radio [1] - 70:24
 27:23, 38:4, 40:15,                                   28:12                    punishment [1] -
                            21:25, 22:1, 22:7,                                   124:22                   raise [3] - 9:7, 10:9,
 43:23, 44:3, 64:24,                                  presiding [1] - 3:4
                            22:8, 22:13, 22:15,                                                            77:22
 68:2, 68:6, 73:19,                                   pretty [8] - 82:11,       purchase [12] - 32:6,
                            22:19, 22:22, 23:1,                                  37:13, 62:25, 65:16,     raised [2] - 16:2, 16:6
 77:21, 80:5, 80:9,                                    82:23, 83:11, 86:24,
 80:11, 119:7, 120:8,       29:21, 29:24, 56:21,       87:10, 87:13,             66:17, 98:24, 106:1,     raising [1] - 8:21
 125:8, 155:6, 155:7        62:8, 88:5, 124:3          103:13, 142:22            110:21, 111:6,           Rapids [6] - 1:10,
placed [5] - 20:9,         Police [3] - 30:10,        previous [1] - 110:7       113:22, 119:4,            1:20, 1:23, 147:4,
 119:2, 119:22,             30:15, 35:15                                         132:20                    147:9, 147:13
                                                      previously [3] - 15:24,
 119:24, 132:1             pool [2] - 144:3, 151:9     19:24, 22:19             purchased [10] - 27:6,    rather [4] - 109:21,
places [1] - 83:3          position [8] - 3:21,                                  27:7, 35:25, 59:10,       124:9, 124:11,
                                                      price [3] - 141:15,
                            5:15, 6:8, 7:12, 8:5,                                95:17, 106:3,             141:18
Plaintiff [1] - 1:4                                    143:5
                            10:11, 12:11, 86:22                                  107:12, 110:6,           re [1] - 91:6
plastic [5] - 55:23,                                  prices [3] - 32:1,
 57:10, 57:14, 58:11,      positive [3] - 54:21,       35:21, 142:21             116:24, 123:8            re-call [1] - 91:6
 58:12                      118:12, 118:13            print [1] - 155:8         purchases [4] - 55:13,    read [6] - 17:23,
plate [6] - 10:22,         possession [5] -                                      108:2, 113:13,            100:13, 139:9,
                                                      printed [1] - 57:22
 20:12, 71:5, 72:2,         73:16, 124:9,                                        113:19                    139:11, 139:16,
                                                      problems [1] - 41:3
 121:25, 131:8              124:11, 124:17                                      purchasing [1] - 63:8      152:17
                                                      procedure [1] - 60:14
play [6] - 11:6, 75:3,     possibilities [1] -                                  pure [1] - 34:11          reading [1] - 17:25
                                                      procedures [5] -
 113:25, 115:23,            52:20                                               purpose [4] - 11:8,       ready [10] - 13:25,
                                                       39:13, 118:1,
 122:17, 129:21            possibility [2] - 60:6                                11:15, 39:5, 40:19        17:10, 18:6, 76:20,
                                                       119:12, 124:2,
played [3] - 75:5,         possible [7] - 5:24,                                 purposes [4] - 9:6,        77:1, 86:14, 121:21,
                                                       125:18
 122:19, 129:23             7:18, 7:20, 38:15,                                   11:12, 26:4, 38:10        152:2, 152:5, 153:6
                                                      proceed [7] - 18:1,
player [4] - 141:10,        40:16, 68:11, 120:13                                purse [2] - 119:21,       Real [2] - 81:19, 81:21
                                                       18:9, 24:6, 29:16,
 141:12, 141:17,           possibly [1] - 42:10                                  119:22                   real [3] - 84:19, 84:22,
                                                       62:19, 78:11, 91:11
 142:5                     post [3] - 69:16,                                    put [16] - 21:5, 21:19,    131:24
                                                      proceeded [1] - 9:16
playing [1] - 91:16         125:18, 126:1                                        26:7, 36:11, 40:15,      really [10] - 8:5, 8:15,
                                                      proceedings [3] - 1:9,
plea [8] - 5:3, 5:24,      post-buy [3] - 69:16,                                 43:23, 44:3, 57:13,       26:13, 51:16, 58:10,
                                                       44:23, 155:7
 6:2, 6:13, 7:11, 7:12,     125:18, 126:1                                        58:8, 60:14, 67:8,        78:3, 80:9, 96:5,
                                                      proceeds [1] - 39:20
 8:7, 8:11                 potent [1] - 27:14                                    92:22, 96:1, 125:19,      138:4, 138:5
                                                      process [1] - 60:2
plead [3] - 7:22, 8:10,    potential [5] - 5:2,                                  136:2, 150:24            realtime [2] - 38:10,
                                                      produced [2] - 29:8,
 8:12                       12:24, 14:24, 19:19,                                puts [2] - 7:25, 8:1       71:8
                                                       77:24
pled [3] - 5:16, 6:18,      97:19                                                                         rear [1] - 73:6
                                                      proffer [3] - 44:12,
                           potentially [2] - 6:20,                                                        reask [1] - 71:11
 8:3                                                   44:16, 44:17                        Q
plug [1] - 15:5             28:21                                                                         reason [5] - 43:6,
                                                      program [1] - 30:14
plumbing [1] - 82:9        powder [4] - 34:10,                                                             66:20, 92:10, 97:24,
                                                      promise [1] - 10:14
                            57:8, 124:15, 124:23                                quantities [1] - 35:24     131:10
pocket [4] - 23:8,                                    promptly [1] - 153:6
                           powerful [1] - 27:14                                 quantity [6] - 32:16,     reasonable [1] - 28:6
 132:6, 132:13,                                       pronounced [1] -
                           pre [3] - 38:24, 65:15,                               141:2, 142:16,           reasons [1] - 11:16
 132:23                                                18:23
                            120:1                                                142:17, 142:18,          reassure [1] - 153:18
pockets [1] - 23:2                                    prospective [1] -
                           pre-serialized [3] -                                  146:16                   reassured [1] - 154:7
podium [1] - 14:6                                      68:14
                            38:24, 65:15, 120:1                                 quarter [2] - 84:9,       receive [3] - 3:16,
point [41] - 5:2, 5:6,                                proved [1] - 13:2
                           preadmitted [1] - 9:23                                85:10                     47:4, 109:3
 6:11, 6:22, 7:7, 7:13,                               proven [1] - 28:5
                           predated [1] - 102:6                                 Queen [6] - 127:22,       Received [1] - 2:9
 8:9, 8:10, 11:18,                                    provide [3] - 63:9,
                           prefer [3] - 12:4, 76:2,                              128:5, 128:7, 128:9,     received [7] - 4:5,
 22:23, 31:18, 46:14,                                  88:11, 108:5
                            76:6                                                 129:1, 129:5              13:10, 31:1, 49:8,
 47:15, 47:22, 50:4,                                  provided [6] - 13:11,
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 168 of 173
                                                                                                                                   14


 63:23, 107:6, 136:12      redistribution [2] -         77:21, 78:7               Ricky [1] - 117:6          Scholtes [17] - 21:24,
receiver [2] - 71:7,        33:5, 33:8                 representation [1] -       Ricky's [2] - 119:6,        23:9, 23:19, 24:18,
 100:11                    reduced [1] - 155:8          74:23                       120:8                     26:22, 116:12,
receives [1] - 124:15      reduction [4] - 7:16,       representatives [1] -      ride [5] - 82:22, 84:10,    119:4, 119:17,
receiving [1] - 46:21       7:21, 8:2, 8:3              26:14                       86:17, 86:20, 140:2       123:9, 125:9,
recessed [3] - 16:23,      refer [10] - 10:6, 99:10,   represented [2] - 3:12,    ripping [1] - 96:15         125:15, 125:16,
 76:18, 154:16              102:13, 104:22,             3:15                      rise [8] - 3:2, 14:23,      126:4, 126:6,
recognize [12] - 48:3,      105:3, 123:4,              representing [1] -           15:16, 16:24, 75:19,      127:16, 130:23,
 53:4, 53:7, 53:12,         135:21, 143:4,              9:13                        76:19, 153:10,            132:19
 53:14, 67:20, 67:21,       150:7, 152:18              reprimand [1] - 42:19        154:15                   Scholtes' [1] - 122:9
 74:6, 91:19, 112:25,      reference [3] - 45:10,      reprimanded [1] -          road [2] - 48:21,          school [1] - 86:18
 118:23, 122:21             45:16, 108:6                43:2                        127:10                   screen [3] - 99:16,
recognized [2] -           referred [4] - 34:12,       request [4] - 9:22,        roadside [1] - 30:21        114:15, 115:7
 10:22, 113:3               59:17, 118:20,              75:3, 124:4, 129:20       rock [3] - 34:9, 55:22,    screens [3] - 114:14,
recommendation [1] -        149:12                     requested [1] - 50:6         55:24                     115:23
 5:23                      referring [13] - 101:17,    requesting [1] -           Rogers [1] - 16:1          scroll [6] - 94:6,
record [22] - 4:9, 4:23,    103:6, 104:3,               122:16                    rolling [2] - 138:5,        136:21, 137:7,
 5:11, 5:12, 7:8, 9:7,      136:10, 137:24,            required [3] - 25:21,        138:12                    139:8, 148:6, 150:10
 14:21, 15:19, 15:23,       140:8, 143:22,              124:19, 125:1             room [15] - 15:8, 15:9,    scrolling [1] - 149:14
 15:25, 16:9, 16:11,        144:17, 145:7,             requires [1] - 12:15         18:18, 18:25, 21:5,      SE [2] - 1:20, 1:22
 17:16, 38:6, 57:22,        146:4, 146:19,             reseal [1] - 59:2            49:23, 49:25, 50:9,      seal [3] - 14:14, 14:18,
 58:7, 69:8, 121:12,        146:24, 150:16             research [1] - 152:20        51:10, 54:9, 56:5,        14:20
 121:15, 121:16,           refers [3] - 101:4,         residence [8] - 48:12,       59:13, 86:1, 86:15,      sealed [1] - 14:20
 154:16                     103:9, 141:7                49:11, 49:12, 51:6,         88:9                     search [9] - 23:1,
recorded [20] - 10:21,     reflect [1] - 99:7           52:2, 59:14, 61:23,       roommate [2] - 22:2,        27:4, 37:22, 39:22,
 20:10, 22:9, 38:4,        reflected [1] - 9:10         107:2                       22:3                      39:24, 65:8, 65:11,
 38:9, 40:1, 48:1,         refrigerator [1] - 153:2    residue [1] - 54:19        rooms [1] - 83:21           119:16, 132:4
 69:1, 69:2, 69:3,         regard [1] - 4:16           respective [1] - 68:15     route [2] - 28:18,         searched [23] - 18:25,
 69:7, 69:16, 74:2,        regarding [1] - 8:17        respond [1] - 147:16         120:3                     20:10, 20:16, 20:17,
 115:4, 118:14,            regardless [1] - 6:18       responds [2] - 20:20,      routinely [1] - 34:19       23:7, 38:13, 52:2,
 119:2, 119:24,            regards [4] - 6:4, 6:9,      105:7                     rule [5] - 9:9, 10:11,      64:12, 64:18, 65:9,
 121:3, 122:14,             12:5, 25:7                 response [8] - 105:6,        12:11, 13:4, 13:6         66:1, 66:3, 66:12,
 129:18                    register [1] - 114:20        141:4, 142:2,             ruled [1] - 8:25            88:8, 106:8, 119:18,
recorder [1] - 67:10       regularly [1] - 152:18       142:25, 144:15,           ruling [1] - 9:16           119:21, 125:17,
recording [19] - 38:6,     related [1] - 31:6           145:3, 147:14,            run [2] - 5:7, 114:10       125:18, 133:6
 67:4, 69:9, 69:24,        relating [1] - 30:19         151:11                    running [2] - 47:23,       searching [2] - 107:1
 74:3, 74:4, 74:7,         relationship [3] -          responsibility [2] -         114:7                    seat [7] - 29:10, 71:15,
 74:10, 74:13, 74:20,       32:12, 32:20, 72:10         7:16, 7:21                runs [1] - 115:19           71:18, 77:7, 78:1,
 74:24, 95:23, 115:5,      released [1] - 80:7         rest [4] - 53:9, 53:12,                                127:11, 127:14
 115:15, 119:22,                                                                                             seated [6] - 3:5, 15:18,
 121:19, 122:22,
                           relevance [2] - 11:21,       68:3, 153:16                         S
                            12:14                      restored [1] - 61:17                                   17:18, 75:21, 77:4,
 126:5, 129:2              relevant [4] - 6:17,        results [1] - 37:25                                    153:12
recordings [1] - 48:4       11:15, 12:13, 12:19                                   safe [1] - 89:24           second [24] - 9:18,
                                                       resumed [2] - 16:23,
records [2] - 67:4,        remain [1] - 77:7            76:18                     sale [1] - 114:19           13:11, 13:13, 21:4,
 67:5                      remember [6] - 15:10,       retested [1] - 123:16      Samantha [1] - 84:21        43:11, 56:17, 57:17,
recover [2] - 59:14,        75:13, 79:25, 83:25,       retie [1] - 58:17          sandwich [5] - 26:7,        64:14, 69:23, 95:9,
 135:2                      91:15, 152:24                                          26:8, 26:13, 26:24,        100:12, 100:15,
                                                       retrieved [1] - 65:25
recovered [15] - 54:2,     remind [1] - 91:8                                       57:6                       100:16, 103:25,
                                                       return [2] - 23:24, 28:7
 54:5, 54:7, 54:11,        remodeled [1] - 81:24                                  Sarah [1] - 155:20          106:9, 107:3, 107:4,
                                                       returned [3] - 8:13,
 59:19, 61:21, 61:22,      remodeling [3] - 19:6,                                 saved [1] - 86:2            124:24, 124:25,
                                                        90:19, 107:11
 101:24, 106:9,             79:5, 82:7                                            saves [1] - 144:6           125:2, 129:7,
                                                       returning [1] - 7:23
 123:2, 132:25,                                                                   saw [12] - 8:24, 10:17,     134:16, 134:22,
                           render [1] - 7:18           reverse [2] - 39:13,
 133:14, 134:2,                                                                    10:20, 18:20, 40:9,        150:16
                           repeated [1] - 104:9         73:3
 134:3, 134:25                                                                     63:4, 70:17, 70:22,       Second [1] - 1:22
                           rephrase [2] - 34:22,       review [8] - 3:18,
Recovery [2] - 81:19,                                                              76:10, 86:21, 86:23,      seconds [21] - 21:7,
                            126:21                      67:21, 124:1,
 81:21                                                                             87:7                       50:25, 60:12, 60:15,
                           report [3] - 14:13,          135:13, 135:16,
recovery [1] - 54:1                                                               scale [1] - 54:15           60:21, 61:9, 70:19,
                            50:15, 118:13               137:4, 137:20,
red [1] - 55:23                                                                   scene [4] - 48:22,          71:6, 102:6, 102:7,
                           Reporter [3] - 155:3,        147:19
redid [1] - 66:6                                                                   52:1, 55:12, 131:18        102:8, 103:20,
                            155:5, 155:21              reviewed [2] - 74:4,
redirect [1] - 90:24                                                              schedule [1] - 152:25       103:23, 104:2,
                           reporter [3] - 29:12,        139:18
                                        Sarah J. Dittmer, CSR, RPR
                                              1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 169 of 173
                                                                                                                                  15


 104:5, 104:7, 112:1,      sells [2] - 116:22,         50:22, 62:5, 68:5,        slightly [1] - 32:13      sound [1] - 89:7
 115:11, 115:12,            116:23                     70:18, 72:21,             small [11] - 26:13,       sounds [4] - 9:17,
 149:22, 149:24            send [5] - 19:17,           110:18, 122:3,             54:17, 55:22, 55:24,      10:2, 62:11, 109:12
secretive [2] - 83:18,      40:23, 40:24, 41:18,       122:9, 126:10,             58:18, 58:20,            source [2] - 45:14,
 89:22                      47:5                       126:15, 132:20             115:13, 124:17,           62:4
section [1] - 148:24       sense [1] - 115:24         Shorthand [3] - 155:2,      124:21, 133:18,          sources [2] - 25:8,
secure [1] - 125:15        sent [10] - 19:24,          155:5, 155:21              134:15                    93:11
Security [1] - 61:1         30:17, 48:19, 56:11,      shorthand [3] - 155:7,     smaller [2] - 64:16,      South [1] - 110:1
security [1] - 17:13        56:12, 100:4, 107:1,       155:8, 155:12              134:16                   south [3] - 110:2,
see [83] - 8:25, 12:12,     123:11, 134:6,            shortly [5] - 48:18,       Smith [2] - 46:5, 46:6     128:3, 128:4
 12:20, 13:5, 15:14,        136:14                     49:7, 51:12, 141:8        smoke [1] - 36:14         southwest [1] - 112:7
 16:21, 17:9, 25:18,       sentence [1] - 80:7        shot [1] - 114:21          smoked [5] - 34:1,        space [1] - 114:6
 25:22, 25:23, 25:25,      sentencing [1] - 6:16      show [7] - 34:16,           36:7, 36:12, 36:24,      spaced [1] - 153:4
 26:1, 26:14, 26:16,       separate [5] - 11:22,       34:21, 94:20, 94:25,       37:5                     speaker [1] - 67:9
 26:18, 27:24, 32:18,       83:2, 83:3, 106:16,        95:2, 128:16, 136:3       snacks [1] - 153:1        speakerphone [2] -
 34:16, 45:1, 47:7,         134:13                    showed [4] - 20:11,        sniff [1] - 133:3          67:8, 69:6
 53:2, 54:2, 58:12,        September [3] - 24:25,      50:21, 117:13,            snorted [3] - 33:25,      specific [1] - 94:3
 61:17, 65:22, 68:21,       30:10, 30:12               117:18                     34:4, 37:2               specifically [7] -
 68:23, 68:25, 69:20,      Sergeant [5] - 48:19,      showing [5] - 11:3,        Sober [2] - 81:19,         101:4, 137:24,
 70:14, 71:11, 72:2,        125:23, 126:15,            63:24, 94:16, 132:8,       81:25                     140:8, 146:11,
 75:17, 76:17, 83:20,       128:25, 131:5              149:8                     Social [1] - 61:1          146:13, 146:19,
 85:12, 86:17, 86:20,      serial [2] - 38:25,        shown [1] - 111:6          socks [1] - 65:6           150:17
 97:7, 99:16, 99:25,        132:17                    siblings [1] - 79:12       sold [15] - 10:16,        spell [2] - 29:12, 78:7
 100:22, 101:13,           serialized [4] - 38:23,    sic [4] - 22:7, 25:17,      19:15, 22:12, 24:13,     spend [3] - 39:18,
 101:14, 104:23,            38:24, 65:15, 120:1        32:24, 47:10               24:18, 24:21, 25:13,      141:1, 153:18
 111:2, 115:6,             serious [1] - 92:4         side [14] - 43:16,          31:21, 35:19, 36:21,     spent [4] - 30:13,
 121:13, 121:20,           session [1] - 3:4           71:19, 72:14, 73:5,        56:23, 57:9, 57:11,       30:16, 39:16, 61:13
 126:1, 127:12,            set [7] - 67:15, 67:16,     73:7, 85:3, 112:20,        73:23, 131:11            spin [3] - 57:14, 57:15,
 127:15, 129:11,            107:3, 119:25,             121:1, 126:12,            someone [4] - 22:16,       58:9
 129:13, 129:25,            121:20, 127:25,            128:1, 128:3, 128:5,       22:17, 40:23, 116:3      spinning [1] - 58:1
 132:9, 136:22,             155:14                     129:8, 129:12             sometime [2] - 86:6,      spite [1] - 21:22
 137:8, 138:17,            setting [1] - 121:16       sides [1] - 67:5            143:17                   split [6] - 106:13,
 139:4, 139:12,            seven [2] - 139:12,        sideways [1] - 87:3        sometimes [13] - 22:3,     106:15, 106:18,
 140:9, 140:17,             154:4                     sight [10] - 38:14,         32:18, 32:23, 33:25,      106:19, 114:14,
 140:20, 142:7,            Seventh [1] - 1:20          38:19, 66:4, 70:1,         34:4, 39:16, 43:2,        114:23
 142:21, 143:19,           several [9] - 20:3,         73:12, 122:4, 122:5,       43:3, 43:5, 86:19,       splitting [1] - 20:7
 144:18, 145:8,             23:13, 31:7, 49:24,        126:6, 126:9, 126:24       96:11, 96:14, 141:21     spoon [1] - 23:4
 146:20, 147:20,            53:20, 54:18, 97:1,       sign [1] - 42:23           somewhere [3] -           spoons [1] - 133:19
 148:7, 149:15,             117:15, 135:25            significant [1] -           27:23, 66:9, 84:24       spot [4] - 31:17, 65:1,
 150:17, 151:5,            Shack [2] - 120:19,         132:15                    son [1] - 51:17            146:2, 146:12
 151:12, 151:13,            120:23                    simple [1] - 124:17        sons [1] - 18:13          spots [3] - 68:15,
 151:19, 153:8,                                       simply [5] - 10:6,
                           Shannon [14] - 21:24,                                 soon [5] - 3:11, 22:4,     73:9, 114:2
 154:12                                                12:21, 12:25, 94:22,
                            22:1, 22:11, 22:14,                                   87:6, 103:17, 125:9      spotted [1] - 69:12
seeing [2] - 62:2,                                     108:3
                            23:9, 23:19, 24:18,                                  sorry [27] - 8:4, 8:20,   stage [1] - 68:9
 115:19                     116:12, 123:9,            single [1] - 96:8           10:8, 10:18, 43:18,      stairs [4] - 107:4,
seek [2] - 5:24, 7:3        125:9, 125:14,            Sioux [1] - 1:17            47:12, 55:16, 58:5,       107:7, 107:10
seeking [3] - 7:2,          126:4, 127:16,            sister [2] - 51:13, 56:3    59:20, 59:21, 64:14,     stand [3] - 41:17,
 140:15, 141:3              132:19                    sits [3] - 21:15,           71:11, 71:13, 81:21,      44:24, 77:7
seize [1] - 51:21          share [1] - 33:9            120:22, 120:23             85:15, 97:4, 100:15,     stand-alone [1] -
seized [3] - 73:16,        Shelby [6] - 92:4,         situations [1] - 108:2      100:16, 103:1,            44:24
 125:16, 132:13             92:6, 92:7, 92:11,        six [7] - 22:21, 30:5,      104:25, 108:18,          standing [1] - 77:8
selected [2] - 14:25,       92:14, 92:18               84:9, 85:10, 104:25,       116:15, 118:24,          Stapleton [4] - 92:9,
 16:1                      Sheriff's [2] - 48:22,      138:11, 139:12             119:10, 137:12,           92:10, 92:13, 92:16
selection [3] - 3:11,       51:3                      skin [1] - 64:21            143:6, 152:9             start [10] - 8:18, 18:12,
 4:16, 8:18                shine [1] - 138:23         skirted [1] - 122:7        sort [16] - 5:3, 8:20,     21:7, 24:12, 48:17,
sell [8] - 21:13, 21:23,   shirt [3] - 46:16, 65:2,   sleep [1] - 86:9            9:3, 9:23, 12:1, 16:2,    60:13, 61:5, 61:6,
 25:1, 33:9, 58:14,         127:18                                                16:6, 36:15, 43:14,
                                                      sleeping [1] - 18:17                                  61:9, 91:25
 139:1, 141:15, 152:5      Shit [1] - 151:4                                       44:19, 74:24, 98:15,
                                                      sleeves [1] - 127:19                                 started [5] - 51:12,
selling [4] - 25:3,        shoes [1] - 65:6                                       114:2, 124:20,
                                                      Slight [3] - 125:14,                                  85:5, 87:5, 87:19,
 25:16, 46:5, 139:1        short [12] - 10:15,                                    139:7, 139:11
                                                       125:20                                               110:13
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 170 of 173
                                                                                                                                16


starting [5] - 49:7,        47:24, 63:25, 64:9,       10:25, 11:3, 11:6,         67:21                      120:5, 121:7,
 138:6, 138:14,             66:18, 67:14, 67:22,      28:23, 41:6, 43:4,        substance [1] - 27:11       121:10, 127:4,
 142:7, 153:5               68:7, 70:8, 70:9,         43:11, 57:17, 64:14,      successful [1] - 139:2      127:5, 131:3, 131:7
state [4] - 5:22, 29:11,    70:11, 70:19, 71:3,       90:6, 118:4, 131:10,      sucks [1] - 138:6         targets [3] - 64:8,
 31:18, 78:6                72:13, 72:21, 73:2,       131:12, 131:14,           suffer [1] - 27:20          93:19, 95:5
State [1] - 155:3           74:7, 96:23, 98:24,       131:20, 131:21,           Suite [2] - 1:16, 1:22    Task [1] - 59:9
statement [6] - 13:21,      99:2, 99:23, 100:7,       132:8, 133:11             Sunset [1] - 81:17        task [26] - 18:24,
 18:5, 18:7, 24:4,          101:2, 101:11,           stopped [9] - 10:25,       Super [1] - 48:22           19:11, 30:3, 30:25,
 24:10, 96:20               101:16, 102:4,            68:16, 86:17, 87:22,      supervision [1] -           31:11, 42:24, 42:25,
statements [2] - 18:2,      102:11, 102:17,           90:9, 108:24,              155:9                      44:11, 48:19, 48:20,
 28:11                      105:5, 105:6,             115:15, 133:24,           supper [1] - 86:2           64:7, 92:1, 97:3,
STATES [1] - 1:1            108:22, 109:5,            134:1                     supplied [1] - 147:11       97:14, 98:23, 106:3,
States [6] - 1:3, 3:6,      111:18, 111:21,          stops [3] - 89:9,          supplier [1] - 147:12       106:4, 106:10,
 3:12, 3:13, 17:20,         112:2, 112:8,             112:18, 129:7             support [1] - 25:14         106:24, 107:22,
 65:15                      112:11, 112:15,          store [5] - 58:25, 96:7,   supports [1] - 23:24        108:6, 108:9,
stating [3] - 48:21,        112:25, 113:14,           111:10, 111:13,                                       113:17, 116:13,
                                                                                suppose [2] - 61:13,
 71:9, 147:2                113:21, 115:1,            114:9                                                 118:2, 120:4
                                                                                 70:20
station [29] - 111:12,      115:13, 117:4,           stored [3] - 56:25,                                  team [1] - 31:9
                                                                                supposed [1] - 44:8
 111:14, 111:19,            117:7, 117:14,            135:3, 135:8                                        tear [1] - 26:8
                                                                                surfaced [1] - 106:6
 111:21, 111:24,            117:16, 117:19,          stories [1] - 45:3                                   techniques [1] - 30:22
                                                                                surveillance [10] -
 112:2, 112:8, 112:9,       118:18, 118:22,          street [8] - 85:4,                                   telephone [3] - 67:5,
                                                                                 38:11, 38:15, 38:20,
 114:11, 114:13,            119:3, 119:5, 122:8,      121:6, 127:22,                                        94:2, 118:6
                                                                                 68:3, 68:8, 68:14,
 114:22, 114:23,            123:9, 125:10,            128:2, 128:3, 128:4,                                telephones [2] -
                                                                                 69:10, 69:13, 70:21,
 115:2, 115:3,              125:22, 126:1,            128:9, 129:6                                          51:22, 88:12
                                                                                 125:24
 126:17, 126:19,            126:8, 127:3, 127:8,     Street [8] - 1:16, 1:22,                             tendency [1] - 12:16
                                                                                suspect [1] - 62:23
 126:22, 127:4,             127:12, 127:14,           68:17, 84:18, 117:9,                                tenths [3] - 32:10,
                                                                                suspected [2] - 48:23,
 127:5, 127:8,              131:22, 131:25,           117:10, 126:17,                                       66:24, 141:6
                                                                                 134:3
 127:21, 128:1,             132:1, 132:20,            131:4                                               terrible [1] - 143:6
                                                                                suspended [1] - 12:2
 128:2, 128:5, 128:6,       136:8, 136:23,           streets [1] - 126:12                                 test [3] - 124:24,
                                                                                Sweeney [6] - 92:5,
 128:8, 128:24,             137:1, 137:10,           stretcher [1] - 49:20                                  124:25, 125:3
                                                                                 92:7, 92:8, 92:11,
 129:1, 131:6               137:16, 137:21,          strike [1] - 12:22                                   tested [10] - 54:21,
                                                                                 92:14, 92:18
stations [1] - 128:7        138:2, 138:20,           string [1] - 102:21                                    95:19, 123:13,
                                                                                switch [1] - 76:1
stay [4] - 80:9, 80:11,     138:22, 139:22,          strip [11] - 39:22,                                    123:18, 123:22,
                            139:23, 139:24,                                     switched [2] - 51:19,
 80:12, 120:6                                         64:12, 64:18, 65:8,        62:24                      123:24, 124:4,
stayed [3] - 80:5,          140:4, 140:13,            66:1, 66:12, 111:23,                                  134:4, 134:18
                            140:23, 140:25,                                     sworn [2] - 29:8,
 128:10, 131:6                                        114:15, 114:16,            77:24                    testified [4] - 29:9,
staying [1] - 128:20        142:11, 143:2,            115:8, 119:16             symptoms [1] - 27:20        77:25, 89:21, 108:14
                            143:14, 143:16,          strip-search [3] -
stays [1] - 36:13                                                               syringe [4] - 33:19,      testify [1] - 77:15
                            143:21, 143:24,           39:22, 65:8, 119:16
stealing [2] - 44:8,                                                             56:1, 59:15, 133:19      testimony [3] - 28:23,
                            144:12, 144:24,
 113:17                                              strip-searched [4] -       syringes [2] - 19:1,        76:5, 77:14
                            145:11, 145:13,
steals [1] - 107:22                                   64:12, 64:18, 66:1,        54:16                    tests [3] - 27:3, 124:4,
                            145:24, 145:25,
step [8] - 61:24, 75:22,                              66:12                                                 124:18
                            146:23, 147:1,                                      systematic [1] - 61:5
 77:20, 97:25,                                       struggled [1] - 19:3                                 text [65] - 25:20,
                            147:2, 148:11,
 109:16, 109:22,                                     stuck [1] - 87:12                                      45:16, 53:21, 61:17,
 113:11, 119:23
                            148:15, 149:5,
                                                     stuff [2] - 34:13,
                                                                                           T                83:21, 93:18, 93:20,
                            149:20
stepped [3] - 49:25,                                  153:22                                                94:8, 94:15, 94:17,
                           Stevenson's [9] -
 50:24                                               stuffed [2] - 36:8, 36:9   T-shirt [1] - 127:18        97:16, 98:3, 99:1,
                            47:2, 111:16,
steps [2] - 64:6, 66:6                               subject [5] - 46:25,       table [1] - 46:15           99:7, 99:20, 99:21,
                            122:21, 132:13,
Steve [13] - 22:18,                                   62:20, 66:18, 107:5,      tabs [1] - 94:7             99:22, 100:6,
                            142:1, 144:14,
 23:18, 24:21, 26:23,                                 117:20                    tactical [1] - 31:8         100:13, 100:24,
                            145:3, 146:7, 147:14
 27:8, 27:16, 130:8,                                 submit [1] - 124:3         talks [2] - 5:1, 20:24      101:9, 101:14,
                           sticker [1] - 110:25
 130:15, 130:18,                                     submitted [5] - 63:20,     tan [1] - 34:8              101:21, 101:23,
                           still [16] - 6:17, 9:3,
 131:5, 133:12,                                       63:21, 124:3, 124:7       Tape [2] - 75:5, 122:19     102:6, 102:19,
                            9:5, 38:19, 58:21,
 133:24, 134:4                                       subpoena [1] - 63:21       tar [2] - 34:1, 34:2        102:21, 102:23,
                            66:5, 80:21, 81:9,
Stevenson [117] - 1:6,                               subpoint [1] - 10:10       target [21] - 37:14,        103:8, 103:20,
                            85:19, 85:21, 87:2,
 3:7, 5:9, 5:13, 9:13,                               subscriber [2] - 63:20,      38:5, 39:11, 40:5,        103:21, 106:22,
                            87:12, 91:9, 92:12,
 10:16, 10:24, 11:3,                                  63:22                       64:9, 65:17, 68:10,       134:24, 135:3,
                            143:12, 143:18
 12:8, 17:21, 20:2,                                  subsequent [1] -             69:18, 70:25, 92:8,       135:8, 135:16,
                           stole [1] - 106:2
 24:15, 27:25, 28:5,                                  146:3                       106:1, 106:12,            135:17, 136:6,
                           stop [19] - 10:20,
 46:9, 47:11, 47:12,                                 subsequently [1] -           106:15, 106:19,           136:12, 136:15,
                                       Sarah J. Dittmer, CSR, RPR
                                             1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 171 of 173
                                                                                                                                     17


  136:17, 136:23,          third [1] - 6:12            traded [1] - 19:16            152:21                    53:22, 57:6, 58:24,
  137:15, 137:20,          thorough [1] - 65:11        traffic [13] - 10:20,       trying [19] - 9:14,         59:6, 66:21, 96:12
  137:25, 138:3,           three [8] - 22:11,            10:25, 11:3, 11:6,          20:18, 52:24, 60:22,
  139:4, 146:3, 147:7,       26:19, 27:2, 81:2,          12:22, 45:18,               66:17, 67:2, 101:7,                 U
  147:19, 148:3,             104:2, 112:1,               110:14, 110:15,             103:14, 105:4,
  148:4, 148:10,             112:20, 153:19              110:16, 131:10,             113:20, 121:19,
  148:15, 148:19,                                        131:12, 131:20,             126:10, 126:14,          U.S [2] - 3:2, 120:1
                           threw [1] - 92:14
  150:2, 150:4, 150:8,                                   133:11                      140:1, 140:6, 141:1,     ultimately [5] - 5:10,
                           throughout [1] - 153:4
  150:20, 150:24,                                      trafficking [4] - 11:14,      143:25, 146:6,            9:11, 24:23, 93:21,
                           throw [2] - 121:11,
  151:5, 151:17,                                         33:3, 44:14, 56:22          147:11                    95:21
                             151:9
  151:21, 151:25,                                      Trailblazer [11] -          tryna [1] - 151:4          unable [1] - 140:3
                           throwing [5] - 92:24,
  153:17                                                 20:12, 70:22, 70:23,      turn [3] - 112:12,         under [13] - 7:17,
                             92:25, 106:16,
Text [1] - 150:13                                        71:4, 111:5, 111:16,        121:21, 147:12            14:13, 14:18, 14:20,
                             144:2, 152:21
texted [2] - 20:6,                                       112:17, 121:18,           turned [13] - 18:19,        38:17, 42:22, 44:5,
                           tie [4] - 26:8, 46:16,
  106:12                                                 121:20, 125:11,             69:5, 81:25, 85:4,        65:2, 77:22, 91:9,
                             57:16, 58:9
texting [1] - 98:12                                      125:22                      85:6, 87:7, 87:11,        107:23, 132:2, 155:8
                           tied [1] - 12:18
texts [5] - 20:19,                                     Trailer [1] - 48:23           106:4, 107:11,           undercover [6] -
                           Tiffany [1] - 79:16
  20:21, 21:11, 100:9,                                 trailer [4] - 49:6, 52:2,     111:2, 121:15,            73:20, 98:24, 108:2,
                           tight [4] - 57:14,
  142:7                                                  55:2                        121:17, 126:12            111:6, 113:13,
                             57:15, 58:9, 58:10
THE [95] - 1:1, 1:1,                                                               turns [1] - 108:3           119:25
                           tighten [1] - 40:14         training [10] - 30:7,
  3:2, 3:5, 3:23, 3:25,                                  30:14, 30:18, 31:1,       TV [1] - 86:16             undersigned [1] -
                           timeline [1] - 89:5
  4:7, 4:12, 4:15, 4:20,                                 34:23, 35:14, 59:9,       twin [1] - 81:7             155:2
                           timer [1] - 114:7
  4:24, 5:25, 7:9, 8:16,                                 105:9, 141:20,            twins [1] - 86:15          underwear [1] - 65:4
                           tip [2] - 56:1, 59:15
  9:8, 10:1, 10:3,                                       142:14                    twisting [1] - 58:1        unduly [1] - 12:23
                           tips [1] - 45:12
  11:19, 12:10, 13:15,                                 transaction [9] -           two [40] - 8:19, 10:9,     unit [3] - 69:13, 81:25,
                           today [4] - 3:9, 9:6,
  13:17, 13:20, 13:24,                                   12:19, 25:21, 25:25,        11:2, 19:1, 22:11,        125:24
                             46:12, 154:1
  14:3, 14:8, 14:12,                                     26:20, 26:21, 26:22,        23:2, 23:8, 26:5,        UNITED [1] - 1:1
                           together [9] - 82:16,
  14:16, 14:19, 14:23,                                   38:7, 69:7, 71:25           27:15, 32:10, 38:8,      United [6] - 1:3, 3:6,
                             82:23, 89:2, 92:15,
  15:1, 15:16, 15:18,                                  transactions [1] -            42:5, 56:17, 57:4,        3:12, 3:13, 17:20,
                             92:18, 92:23, 96:1,
  16:10, 16:14, 16:19,                                   26:19                       64:8, 64:10, 66:24,       65:15
                             144:3, 151:10
  16:21, 16:24, 16:25,                                 Transcript [3] - 1:9,         79:8, 89:6, 106:2,       units [5] - 38:11, 68:3,
                           tolls [5] - 63:22, 94:14,
  17:6, 17:9, 17:11,                                     1:25, 1:25                  106:16, 106:19,           68:9, 68:14, 69:10
                             94:15, 95:5, 101:24
  17:14, 17:18, 17:24,                                 transcript [1] - 155:11       107:9, 111:25,           University [5] - 117:6,
                           tomorrow [6] -
  18:9, 24:2, 24:6,                                    transcription [1] -           112:20, 115:9,            119:11, 120:22,
                             152:24, 153:4,
  28:9, 28:16, 28:20,                                    155:10                      120:1, 125:24,            121:1, 121:6
                             153:7, 153:9,
  28:25, 29:3, 29:10,                                  transmitted [1] - 38:10       128:7, 132:7,            unless [3] - 4:2, 7:1,
                             153:14, 154:13
  29:13, 29:15, 54:25,                                 transmitter [2] -             132:17, 132:18,           154:11
                           tonight [1] - 140:13
  62:13, 62:18, 75:4,                                    38:19, 69:4                 133:16, 134:13,          unlike [1] - 60:15
                           took [14] - 18:23,
  75:6, 75:10, 75:19,                                  transported [1] - 49:9        136:4, 141:6,            unlikely [2] - 7:15,
                             58:25, 63:19, 68:2,
  75:21, 76:8, 76:10,                                  travel [1] - 137:22           143:11, 146:6,            96:12
                             83:14, 87:23, 93:22,
  76:15, 76:17, 76:19,                                 trial [10] - 3:9, 5:14,       152:25, 153:3            unlimited [1] - 60:19
                             109:22, 111:8,
  76:20, 76:24, 77:4,                                    6:11, 7:14, 7:15, 8:8,    two-person [1] -           unlock [2] - 52:24
                             115:11, 115:13,
  77:20, 78:1, 78:8,                                     8:18, 23:23, 25:19,         125:24                   unlocked [1] - 53:1
                             125:20, 132:12,
  78:10, 88:18, 88:21,                                   26:15                     two-tenths [3] - 32:10,    unrelated [1] - 10:25
                             155:6
  90:24, 91:2, 91:7,                                   tricks [1] - 154:8            66:24, 141:6             unreliable [1] - 25:8
                           top [6] - 36:11, 36:13,
  91:10, 91:11, 97:20,                                                             type [15] - 26:11,         UO [1] - 150:23
                             82:10, 100:24,            tried [6] - 60:23, 61:3,
  98:1, 99:14, 109:14,                                                               33:24, 34:3, 36:18,      up [82] - 5:7, 8:21,
                             132:17, 142:9               87:14, 97:1, 108:15,
  109:19, 122:18,                                                                    38:5, 42:7, 42:8,         14:4, 16:15, 17:1,
                           torn [3] - 26:6, 26:23,       113:12
  129:22, 152:14,                                                                    42:11, 44:14, 45:17,      18:12, 18:15, 20:11,
                             26:24                     tries [2] - 60:17, 60:19
  153:10, 153:12,                                                                    56:23, 69:21, 108:1,      20:22, 22:18, 24:12,
                           total [2] - 53:11, 74:13    trouble [1] - 42:7
  153:20, 154:3,                                                                     135:24                    26:8, 26:9, 28:3,
                           touch [2] - 21:20, 64:2     true [1] - 45:24
  154:15                                                                           types [6] - 26:3, 26:5,     32:8, 32:18, 34:16,
                           Touch [5] - 52:7,           trust [1] - 41:14
themselves [1] -                                                                     26:15, 42:5, 42:13,       34:21, 38:7, 40:14,
                             59:22, 59:24, 60:3,       trusted [1] - 107:25
  141:22                                                                             57:1                      43:15, 45:3, 46:21,
                             135:7                     trustworthy [1] - 41:4
therefore [2] - 41:20,                                                             typical [2] - 32:5, 32:8    50:20, 50:21, 51:17,
                           touched [2] - 18:18,        truth [5] - 44:20,
  69:13                                                                            Typically [1] - 142:22      58:16, 64:15, 67:15,
                             87:6                        44:21, 62:16, 97:23,
they've [1] - 42:9                                                                 typically [16] - 32:2,      67:16, 70:19, 70:23,
                           towards [3] - 49:6,           109:20
thinking [2] - 62:4,                                                                 34:8, 34:11, 34:13,       70:24, 71:9, 71:13,
                             87:2, 125:12              try [8] - 43:22, 64:2,
  96:4                                                                               37:18, 37:19, 41:18,      71:17, 71:19, 75:23,
                           town [2] - 47:1, 49:2         65:16, 97:5, 100:19,
thinks [1] - 116:23                                                                  42:1, 42:18, 44:18,       77:20, 78:3, 80:12,
                           toxicology [1] - 50:14        120:15, 137:18,
                                        Sarah J. Dittmer, CSR, RPR
                                              1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 172 of 173
                                                                                                                                18


 82:24, 83:1, 85:19,       111:16, 111:18,           waiting [9] - 10:14,       140:25, 147:9, 151:9       77:23
 86:2, 86:6, 86:14,        112:16, 121:18,            22:16, 60:20, 74:11,     wash [1] - 68:18           Woodyard [9] - 18:12,
 86:15, 89:19, 92:11,      121:23, 121:24,            121:9, 121:10,           watched [7] - 20:14,        51:14, 51:20, 76:4,
 92:17, 94:2, 97:4,        122:9, 125:17,             128:16, 130:22,           22:22, 67:11, 70:4,        77:19, 77:20, 78:8,
 98:16, 101:4,             125:24, 127:4,             146:1                     112:22, 126:19,            78:15, 89:1
 106:24, 107:3,            127:10, 127:14,           waits [1] - 129:9          126:21                    Woodyard's [2] -
 107:5, 109:24,            127:15, 128:10,           wake [1] - 85:19          watching [1] - 86:16        48:11, 54:3
 111:6, 111:9,             129:14, 129:16,           Walgren [81] - 19:12,     water [1] - 79:18          Word [2] - 99:20,
 111:13, 113:16,           130:1, 131:9,              19:14, 23:17, 24:14,     ways [2] - 9:12, 33:21      136:2
 114:25, 119:25,           131:14, 131:15,            25:9, 26:21, 27:6,       wearing [1] - 127:16       words [2] - 46:4,
 120:14, 121:6,            133:2, 133:3, 133:5,       27:15, 62:7, 62:25,      week [3] - 62:9, 80:8       132:22
 121:11, 121:16,           133:6, 133:7               63:8, 64:1, 64:2,        weeks [1] - 97:2           worker [1] - 82:14
 127:25, 128:16,          vehicles [1] - 73:8         64:7, 64:11, 65:8,       weigh [1] - 96:18          works [2] - 42:12,
 137:8, 137:22,           verdict [3] - 7:23,         65:23, 66:1, 66:18,      weighed [1] - 96:3          114:2
 142:6, 146:7,             8:13, 23:24                67:7, 68:4, 68:15,       weighs [1] - 96:18         world [1] - 41:5
 148:20, 150:25,          verdicts [1] - 28:7         70:1, 71:9, 72:16,       welcome [1] - 17:19        worth [4] - 69:23,
 152:21, 154:1, 154:4     verify [2] - 98:18,         72:20, 72:22, 73:10,     Wendy's [6] - 128:6,        105:4, 119:4, 122:25
UP [1] - 150:24            124:19                     91:22, 91:25, 92:6,       128:8, 128:24,            worthless [1] - 69:24
upper [1] - 87:3          versus [2] - 3:7, 17:20     92:13, 92:14, 92:16,      129:8, 129:9, 129:12
upset [1] - 89:25         Video [1] - 129:23          93:2, 93:10, 95:8,       west [3] - 48:25,                     X
US [1] - 1:19             video [22] - 11:1, 11:5,    95:17, 95:24, 96:23,      121:7, 129:12
USA [1] - 1:20             69:8, 69:9, 69:14,         97:3, 97:13, 97:16,      westbound [1] - 131:4
user [10] - 22:19,         69:16, 69:23, 69:24,       98:11, 99:2, 99:23,                                 Xanax [1] - 19:17
                                                                               WHEREOF [1] -
 37:19, 58:15, 58:21,      72:23, 72:24,              100:6, 100:25,            155:14
 66:21, 101:7,             111:10, 111:13,            101:15, 102:3,           white [6] - 34:9, 34:11,              Y
 141:19, 142:16,           114:9, 114:11,             102:10, 102:17,           34:12, 46:15,
 142:24                    114:13, 114:25,            102:18, 103:9,            110:25, 127:18            year [1] - 81:7
user's [1] - 32:20         115:25, 121:15,            103:14, 103:18,
                                                                               whole [10] - 45:3,         years [7] - 29:25, 30:5,
users [9] - 32:5,          129:2                      104:11, 104:14,
                                                                                69:1, 70:4, 74:2,          30:17, 31:7, 31:9,
 35:25, 37:5, 41:4,       videos [2] - 112:23,        104:17, 105:4,
                                                                                78:19, 82:9, 127:24,       79:8, 130:11
 41:19, 41:20, 42:20,      113:1                      105:13, 105:18,
                                                                                129:2, 146:13,            yelled [1] - 18:21
 42:21, 42:25             videotaping [1] -           105:21, 106:11,
                                                                                146:15                    yelling [1] - 87:5
usual [1] - 84:7           129:13                     108:15, 108:21,
                                                                               wife [2] - 52:17, 60:22    yourselves [4] -
                          view [4] - 111:20,          109:4, 109:9,
                                                                               Williams [5] - 1:13,        15:11, 25:11, 75:14,
           V               111:21, 115:14,            110:20, 112:4,
                                                                                3:4, 52:16, 125:21,        152:19
                           115:16                     112:16, 113:7,
                                                                                127:6
                          violation [2] - 12:22,      113:14, 119:14,
                                                                               willing [1] - 8:10
variables [2] - 40:21,     131:10                     150:5, 150:14,                                                 Z
 41:23                                                                         window [2] - 110:25,
                          vision [1] - 122:7          150:20, 151:3,
variation [2] - 60:25                                                           111:1
                          visual [4] - 38:15,         151:8, 151:15                                       zero [2] - 60:5, 115:11
variations [1] - 61:4                                                          windshield [1] -
                           107:9, 120:13, 122:4      Walgren's [16] - 62:21,                              Ziploc [1] - 26:12
                                                                                121:12
variety [1] - 43:10       visually [2] - 70:11,       71:17, 71:20, 72:15,
                                                                               wire [5] - 38:5, 38:19,    ZTE [6] - 52:6, 52:12,
vary [2] - 32:16, 57:12    93:18                      73:16, 93:13, 98:17,
                                                                                67:10, 71:8, 122:5         52:25, 53:1, 62:2,
vast [5] - 32:14, 33:6,   voice [8] - 48:3, 67:22,    99:23, 100:9,
                                                                               wish [2] - 24:3, 147:15     63:4
 33:17, 33:20, 110:14      69:4, 74:6, 91:19,         100:10, 108:23,
                                                                               withdraw [1] - 8:23
Vee [4] - 110:1,           118:21, 118:23,            110:5, 110:23,
 110:21, 111:9                                                                 withdrawn [1] - 9:12
                           122:21                     112:10, 112:13,
vehicle [60] - 10:17,                                 113:3                    Witness [1] - 2:2
                          voir [1] - 13:18                                     witness [15] - 9:24,
 10:20, 10:21, 11:3,      Volume [1] - 1:6           walk [4] - 40:3, 77:6,
 11:13, 11:22, 11:24,                                 114:15, 130:3             28:13, 28:17, 28:18,
                          vs [1] - 1:5                                          28:22, 28:24, 75:16,
 37:23, 39:24, 49:7,                                 walked [10] - 16:8,
 64:13, 66:3, 68:7,                                                             76:10, 77:1, 77:11,
                                                      71:15, 71:18, 73:2,
 68:21, 68:23, 69:18,
                                     W                73:5, 86:21, 115:1,       77:15, 77:17, 78:2,
 69:21, 69:22, 70:4,                                                            91:4, 109:18
                                                      115:2, 115:14,
 70:6, 70:25, 71:6,       W-O-O-D-Y-A-R-D [1]         130:20                   WITNESS [4] - 29:13,
 71:16, 71:19, 71:20,      - 78:9                    walking [1] - 85:5         78:8, 91:10, 155:14
 72:14, 72:15, 72:18,     wait [3] - 13:5, 22:17,                              witness's [1] - 28:23
                                                     walks [3] - 72:13,
 73:2, 73:6, 73:7,         22:25                      111:18, 115:8            witnesses [2] - 76:1,
 107:1, 110:5,            waited [2] - 22:16,        wants [8] - 8:10, 8:11,    77:10
 110:24, 111:2,            111:4                      20:20, 108:5, 137:2,     wondered [1] - 22:15
                                                                               WOODYARD [2] - 2:6,
                                      Sarah J. Dittmer, CSR, RPR
                                            1(888)388-2723

  Case 2:18-cr-01023-CJW-MAR Document 103 Filed 07/15/19 Page 173 of 173
